         Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 1 of 139




 1   Steve W. Berman (pro hac vice to be filed)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   1301 Second Avenue, Suite 2000
     Seattle, WA 98101
 3   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
 4   Email: steve@hbsslaw.com

 5   Shana E. Scarlett (SBN 217895)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 6   715 Hearst Avenue, Suite 202
     Berkeley, CA 94710
 7   Telephone: (510) 725-3000
     Facsimile: (510) 725-3001
 8   Email: shanas@hbsslaw.com

 9   Robert C. Hilliard (pro hac vice to be filed)
     HILLIARD MARTINEZ GONZALES LLP
10   719 S. Shoreline Blvd.
     Corpus Christi, TX 78401
11   Telephone: (361) 882-1612
     Facsimile: (361) 882-3015
12   Email: bobh@hmglawfirm.com
13   Attorneys for Plaintiffs
     [Additional Counsel Listed on Signature Page]
14

15                                  UNITED STATES DISTRICT COURT
16                                NORTHERN DISTRICT OF CALIFORNIA
17
     AARON DAVILLIER, AARON SMITH, ADRIAN No. ____________________
18   MICHAEL, ANNETTE BARRETO, ANTHONY
     O’BANNON, ANTOINE BRYANT, ARTHUR
19   CRAIG, BERNARD KEVIN MILLER, BEVIS      COMPLAINT FOR DAMAGES
     BELL, BRENDA LUE MCCRARY, CARLOS
20   ANTONIO CLARK, CHRISTOPHER P.
     HARRISON, DARRELL WILLIAMS, DARRYL
21   D. MATHIS, DAVID BELL, INDIVIDUALLY     JURY TRIAL DEMANDED
     AND ON BEHALF OF THE ESTATE OF ERIC
22   HOLLINS, DECEASED; DEDRA L.
     MARSHALL, DENNIS LEE MAROLD II, DINO
23   LARSON, DONNA M. CHIASSON, DWAYNE
     SPENCER, EDWARD FRANK HELD IV, EZRA
24   B. HARRIS, GARY JAMES HEBERT, GLINDA
     R. WEBB, GREGORY KELLEY, HARVEY RAY
25   HOLLOWAY, HOWARD LYNN CRANFORD
     JR., JAMES HARGROVE, JAMISON ARNETT
26   TROTTER, JASON CLOUDEN, JESSICA N.
     DAVIS, INDIVIDUALLY AND ON BEHALF OF
27   THE ESTATE OF TONY H. HOWARD JR.,
     DECEASED; JOHN DOE NO. 7, JOHN DOE NO.
28   8., JOSEPH ALLEN HAYS, KALIA JOYCE LEE,
     COMPLAINT FOR DAMAGES
     Case No.:
     010759-11/1229623 V1
         Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 2 of 139




 1   KAREN DENISE DUNN, KAY ANN ROSS,
     KENNETH LAMARR SMITH, KYLE
 2   NICHOLAS VEST, INDIVIDUALLY AND ON
     BEHALF OF THE ESTATE OF HELENA LEAH
 3   VEST, DECEASED; LAQUANTA YVONNE
     DYSON, LARRY DANIELS, LASHIKA HOUSE,
 4   LEONARD EASLEY, LESTER L. STEELE, LISA
     M. WILBORN, LISA R. PETERS, LLOYD
 5   MILLER, LONZIE HALL, MARALYN GILL,
     MARK A. CHAMBERS, MARVIN L. TAYLOR,
 6   MELVILLE N. JONES JR., MICHAEL
     BARKSDALE, MICHAEL HENRY BUSH,
 7   MICHAEL SPENCE, MICHAEL V.
     WHITEHEAD, MONTRAVIL L. ANDERSON,
 8   NATHANIEL DORION JR., NEVRON JAMES,
     PAMELA L. JENKINS, RANDY JACKSON,
 9   RAYMOND EARL HILL, RENE LOPEZ,
     RICHARD MICHAEL GOMEZ, RICKY LEE
10   CREWS, ROBBY EVAN PÉROT, ROBERT LEE
     WHITE, ROCKY BRIAN BASS, RODNEY
11   CONWELL, ROSE GIANOTTI, INDIVIDUALLY
     AND ON BEHALF OF THE ESTATE OF DAISY
12   OJEDA, DECEASED; SAMUEL CORDOBA,
     SANDI PERRY, SHARON AMOS-LUCKETT,
13   SHAUNESSEY WASHINGTON, SHERITA Y.
     HOUSTON, INDIVIDUALLY AND ON BEHALF
14   OF THE ESTATE OF DIEZ AMI EDWARDS,
     DECEASED; STEAVEN MICHAEL DUFFY,
15   STEVEN D. EDWARDS, TERESA ALSTON
     WILSON, THEOND BROWN, THOMAS E
16   JONES, TIMOTHY HAYES, TOM WOODLAND,
     WANDA G. MCCRAY, WILLIAM D.
17   GREENAWALT, INDIVIDUALLY AND ON
     BEHALF OF THE ESTATE OF STEVEN
18   GREENAWALT, DECEASED; WILLIAM
     HAYES, WILLIAM MIMS, AND YULANDA P.
19   SMITH,

20                                 Plaintiffs,
          v.
21   GILEAD SCIENCES, INC.,
22                                Defendant.

23

24

25

26

27

28
     COMPLAINT FOR DAMAGES
     Case No.:
     010759-11/1229623 V1
            Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 3 of 139




 1                                                         TABLE OF CONTENTS
                                                                                                                                                      Page
 2
     I.        NATURE OF THE ACTION ..................................................................................................1
 3
     II.       JURISDICTION AND VENUE ..............................................................................................5
 4
     III.      INTRADISTRICT ASSIGNMENT ........................................................................................5
 5
     IV.       PARTIES .................................................................................................................................5
 6
     V.        FACTUAL ALLEGATIONS ................................................................................................48
 7
               A.         Background................................................................................................................48
 8
                          1.         Laws and regulations governing the approval and labeling of
 9                                   prescription drugs. .........................................................................................48

10                        2.         Tenofovir and Gilead’s TDF- and TAF- containing drug
                                     products indicated for use in treating HIV. ...................................................51
11
               B.         Gilead knew before Viread was approved that TDF posed a significant
12                        safety risk...................................................................................................................56
13             C.         Gilead’s knowledge of TDF toxicity grew as patients’ kidneys and
                          bones were damaged by the TDF Drugs. ..................................................................59
14
               D.         Before Gilead developed Stribild, it knew that renal adverse events
15                        were more likely when patients took TDF as part of a boosted regimen. .................63
16             E.         Before Gilead developed each of the TDF Drugs, it knew that TAF
                          was less toxic to kidneys and bones than TDF. .........................................................64
17
               F.         Gilead withheld its safer TAF design to protect its TDF sales and
18                        extend profits on its HIV franchise. ..........................................................................71
19             G.         Gilead knowingly designed its TDF drugs to be unreasonably
                          dangerous and unsafe to patients’ kidneys and bones. ..............................................73
20
               H.         Gilead obtained FDA approval for its TAF-based products by relying
21                        on studies demonstrating TAF’s superiority over TDF. ............................................76

22             I.         Gilead markets TAF as superior to TDF. ..................................................................78

23             J.         Gilead failed to adequately warn about the risks of TDF. .........................................83

24                        1.         Gilead failed to adequately warn doctors about the risks of
                                     TDF................................................................................................................83
25
                          2.         Gilead failed to adequately warn patients about the risks of
26                                   TDF................................................................................................................97

27                        3.         Gilead could have unilaterally strengthened its TDF drug
                                     labels. .............................................................................................................99
28
     COMPLAINT FOR DAMAGES – i
     Case No.:
     010759-11/1229623 V1
           Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 4 of 139




 1                                   a.         Gilead could have unilaterally strengthened its warnings
                                                before FDA approval. ........................................................................99
 2
                                     b.         Gilead could have unilaterally strengthened its warnings
 3                                              after FDA approval. .........................................................................100

 4                                              (1)        Before August 22, 2008 .......................................................100

 5                                              (2)        On and after August 22, 2008 through July 2012 ...............101

 6   VI.       TOLLING OF THE STATUTE OF LIMITATIONS .........................................................106

 7   VII.      CLAIMS FOR RELIEF .......................................................................................................108

 8   COUNT I STRICT PRODUCTS LIABILITY – DESIGN DEFECT UNDER THE
         LAWS OF THE STATES OF ALABAMA, FLORIDA, GEORGIA,
 9       KENTUCKY, ILLINOIS, NEW YORK, OREGON, TENNESSEE, AND
         TEXAS ................................................................................................................................108
10
     COUNT II STRICT PRODUCTS LIABILITY – FAILURE TO WARN UNDER
11       THE LAWS OF THE STATES OF ALABAMA, FLORIDA, GEORGIA,
         KENTUCKY, ILLINOIS, NEW YORK, OREGON, AND TENNESSEE .......................110
12
     COUNT III INDIANA PRODUCTS LIABILITY ACT, BURNS IND. CODE ANN.
13       § 34-20-1-1 ET SEQ. ...........................................................................................................112
14   COUNT IV LOUISIANA PRODUCTS LIABILITY ACT, LA. R.S. § 9:2800.51, ET
         SEQ. .....................................................................................................................................113
15
     COUNT V MISSISSIPPI PRODUCTS LIABILITY ACT, MISS. CODE ANN. § 11-
16       1-63 ......................................................................................................................................114
17   COUNT VI NEW JERSEY PRODUCTS LIABILITY ACT, N.J. STAT. § 2A:58C-1
         ET SEQ. ...............................................................................................................................115
18
     COUNT VII OHIO PRODUCT LIABILITY ACT, ORC ANN. § 2307.71 ET SEQ. ...................116
19
     COUNT VIII WASHINGTON PRODUCTS LIABILITY ACT, REV. CODE WASH.
20       § 7.72-010 ET SEQ. ............................................................................................................117

21   COUNT IX NEGLIGENCE AND GROSS NEGLIGENCE UNDER THE LAWS OF
         THE STATES OF ALABAMA, FLORIDA, GEORGIA, ILLINOIS,
22       KENTUCKY, NEW YORK, OHIO, OREGON, PENNSYLVANIA,
         TENNESSEE AND TEXAS ...............................................................................................118
23
     COUNT X FRAUD BY OMISSION UNDER THE LAWS OF THE STATES OF
24       ALABAMA, FLORIDA, GEORGIA, KENTUCKY, ILLINOIS, NEW
         YORK, OHIO, OREGON, PENNSYLVANIA, TENNESSEE, TEXAS, AND
25       WASHINGTON ..................................................................................................................122

26   COUNT XI BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
         UNDER THE LAWS OF THE STATES OF ALABAMA, ILLINOIS, NEW
27       YORK, OREGON, TENNESSEE, AND TEXAS ..............................................................124

28                                   a.         Alabama, Code of Alabama § 7-2-314 ............................................125
     COMPLAINT FOR DAMAGES – ii
     Case No.:
     010759-11/1229623 V1
         Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 5 of 139




 1                                 b.        Illinois, 810 ILCS 5/2-314 ...............................................................125

 2                                 c.        New York, N.Y. U.C.C. § 2-314 .....................................................125

 3                                 d.        Oregon, Or. Rev. Stat. § 72.3140 ....................................................125

 4                                 e.        Tennessee, Tenn. Code Ann. § 47-2-314 ........................................125

 5                                 f.        Texas, Tex. Bus. & Com. Code § 2314 ...........................................125

 6   COUNT XII VIOLATION OF STATE CONSUMER PROTECTION LAWS .............................126

 7                                 a.        Alabama: Ala. Code § 8-19-1 et seq. ..............................................128

 8                                 b.        Illinois: 815 ILCS 505/1 et seq. and 815 ILCS 510 et
                                             seq. ...................................................................................................128
 9
                                   c.        Indiana: Ind. Code § 24-5-0.5-1 et seq. ...........................................129
10
                                   d.        Kentucky: Ky. Rev. Stat. Ann. § 367.110 et seq. ............................129
11
                                   e.        New Jersey: N.J. Stat. Ann. § 56:8-1 et seq. ...................................130
12
                                   f.        New York: N.Y. Gen. Bus. Law § 349 ...........................................130
13
                                   g.        Ohio: Ohio Rev. Code § 1345.01 et seq. .........................................130
14
                                   h.        Oregon: Or. Rev. Stat. Ann. § 646.605 et seq. ................................131
15
                                   i.        Texas: Tex. Bus. & Com. Code Ann. § 17.41 et seq.......................131
16
     PRAYER FOR RELIEF ..................................................................................................................132
17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT FOR DAMAGES – iii
     Case No.:
     010759-11/1229623 V1
        Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 6 of 139




 1          Plaintiffs bring this civil action for damages against Defendant Gilead Sciences, Inc.

 2   (“Gilead” or “Defendant”). Based on the investigation of counsel, Plaintiffs allege on information

 3   and belief as follows:

 4                                   I.      NATURE OF THE ACTION
 5          1.      This action arises out of injuries Plaintiffs sustained as a result of ingesting one or more

 6   of the prescription drugs Viread, Truvada, Atripla, Complera, and Stribild, which are manufactured

 7   and marketed by Gilead for the treatment of Human Immunodeficiency Virus-1 (“HIV”) infection.1

 8          2.      Gilead designed each of the drugs to contain a form of the compound tenofovir that

 9   Gilead knew was toxic to patients’ kidneys and bones. Tenofovir is a nucleotide analogue reverse

10   transcriptase inhibitor (“NRTI”), one of the classes of antiretroviral drugs used to treat HIV. NRTIs

11   work by blocking an enzyme HIV needs to replicate. Gilead did not discover tenofovir. Scientists in

12   Europe discovered tenofovir in the 1980s, and though the anti-HIV properties of tenofovir were

13   promising, it had a downside: it cannot not be administered effectively by mouth.

14          3.      Because an intravenous tenofovir formulation had little sales potential, Gilead

15   developed a form of tenofovir, tenofovir disoproxil, which can be taken orally.2 The fumaric acid salt

16   of tenofovir disoproxil is tenofovir disoproxil fumarate (“TDF”). When a patient takes a pill containing
17   TDF, the patient’s body converts TDF into tenofovir. Although TDF can be taken by mouth, a high
18   dose of 300 mg is typically required to achieve the desired therapeutic effect.
19          4.      Gilead designed TDF 300 mg to be an active ingredient in five drugs that are approved

20   to treat HIV: Viread (TDF 300 mg tablets), approved October 26, 2001; Truvada (TDF 300

21   mg/emtricitabine 200 mg tablets), approved August 2, 2004; Atripla (TDF 300 mg/emtricitabine 200

22   mg/efavirenz 600 mg tablets), approved July 12, 2006; Complera (TDF 300 mg/emtricitabine 200

23   mg/rilpivirine 25 mg tablets), approved August 10, 2011; and Stribild (TDF 300 mg/emtricitabine 200

24
        1
25         Viread is also indicated to treat Hepatitis B. And Truvada is also indicated for use in combination
     with safe sex practices for pre-exposure prophylaxis (PrEP) to reduce the risk of sexually acquired
26   HIV-1 in adults at high risk.
         2
27         Tenofovir disoproxil is a prodrug form of tenofovir. Prodrugs are pharmacologically inactive
     compounds that can be more efficiently absorbed into the bloodstream and then converted into the
28   active form of the drug within the body.
     COMPLAINT FOR DAMAGES – 1
     Case No.:
        Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 7 of 139




 1   mg/elvitegravir 150 mg/cobicistat 150 mg tablets), approved August 27, 2012 (collectively, these are

 2   the “TDF Drugs”).

 3          5.      Before Gilead began selling its first TDF Drug, Viread, in 2001, Gilead knew that TDF

 4   posed a safety risk to patients’ kidneys and bones. Gilead knew that two of its other antiviral drugs

 5   with structures similar to tenofovir, cidofovir and adefovir dipivoxil, had been highly nephrotoxic (i.e.,

 6   toxic to kidneys) and that preclinical data for TDF showed that it could cause significant kidney and

 7   bone damage. Gilead also knew that the relatively high dose of TDF created a greater risk of toxic

 8   effects, and that bone and kidney toxicities were even more likely to be seen with long-term use of

 9   TDF for the treatment of a virus that, for the foreseeable future, has no cure.

10          6.      Gilead’s knowledge of the toxic effects of TDF only grew as patients began treatment

11   with and were injured by each successive TDF product. By the time Gilead designed Stribild, it had

12   ten years’ worth of cumulative evidence that TDF injured patients’ kidneys and bones.

13          7.      Gilead also knew, before it obtained approval to market Viread and Gilead’s subsequent

14   TDF Drugs, that it had discovered a safer tenofovir prodrug, tenofovir alafenamide fumarate (“TAF”).

15   TAF is absorbed into the cells HIV targets much more efficiently than TDF. As a result, TAF can be

16   administered at a dramatically reduced dose compared to TDF, but still achieve the same or higher

17   concentrations of active tenofovir in the target cells. Because TAF can be administered at a much lower

18   dose than TDF, its use is associated with less toxicity and fewer side effects. A 25 mg dose of TAF

19   achieves the same therapeutic effect as a 300 mg dose of TDF, with a better safety profile. Despite

20   knowing that TAF could be given at a much lower, safer dose, Gilead designed Viread, Truvada,

21   Atripla, Complera, and Stribild to contain TDF rather than safer TAF.

22          8.      Falsely claiming that TAF was not different enough from TDF, Gilead abruptly shelved

23   its TAF design in 2004. However, as John Milligan, Gilead’s President and Chief Executive Officer,

24   later admitted to investment analysts, the real reason Gilead abandoned the TAF design was that TAF

25   was too different from TDF. Once Gilead’s first TDF product, Viread, was on the market, Gilead did

26   not want to hurt TDF sales by admitting that its TDF-based products are unreasonably and

27   unnecessarily unsafe.

28
     COMPLAINT FOR DAMAGES – 2
     Case No.:
        Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 8 of 139




 1          9.      It was crucial at that time for Gilead to increase Viread sales, which comprised 53% of

 2   Gilead’s total product sales in 2002, and 68% of Gilead’s total product sales in 2003. Gilead was so

 3   desperate to expand Viread sales that when promoting the drug to doctors, it called Viread a “miracle

 4   drug” with “no toxicities.” Gilead did not tell doctors the facts: that Viread posed significant risks to

 5   patients’ kidneys and bones.

 6          10.     In addition, Gilead knew that by withholding the safer TAF design, it could extend the

 7   longevity of its HIV drug franchise and make billions two times over: first, with TDF medications

 8   until TDF patent expiration, which would begin by no later than 2018, and second, with TAF

 9   medications until TAF patent expiration as late as 2032. Only once Gilead realized billions in sales

10   through most of the TDF patent life did it seek to market safer TAF-based versions of its HIV

11   medications.

12          11.     Finally, in 2015, Gilead began selling the first of its TAF-designed medicines and

13   convinced doctors to switch their patients from TDF-based to TAF-based regimens by demonstrating

14   TAF’s superior safety profile over TDF with respect to kidney and bone toxicity—the very benefits

15   that Gilead could have and should have incorporated into its prior product designs but withheld from

16   doctors and patients for over a decade.

17          12.     Gilead also made Stribild even more dangerous to Plaintiffs when it designed the drug

18   to include cobicistat in combination with 300 mg TDF. Cobicistat is a pharmacoenhancer or “booster”

19   that inhibits the breakdown of elvitegravir, another active ingredient in Stribild. Cobicistat allows

20   elvitegravir to persist in the patient’s system long enough to permit once-daily dosing.

21          13.     Gilead knew years before it developed Stribild that: (a) higher tenofovir concentrations

22   in patients’ blood, as opposed to the target cells, endangers the kidneys; (b) tenofovir concentrations

23   in patients’ blood increase significantly when patients take tenofovir with a booster; and (c) TDF-

24   associated renal toxicity occurs more frequently in patients taking TDF as part of a boosted regimen.

25          14.     When Gilead developed its first TAF-based antiviral product, Genvoya—which is

26   Stribild with TAF in place of TDF—Gilead reduced the dose of TAF from 25 mg to 10 mg to account

27   for the fact that cobicistat significantly increases tenofovir concentrations. Gilead knew to reduce the

28   dose of TAF in Genvoya before it submitted Stribild to the FDA for marketing approval. Despite this
     COMPLAINT FOR DAMAGES – 3
     Case No.:
        Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 9 of 139




 1   knowledge, Gilead did not reduce the dose of TDF when it designed Stribild. Stribild is even more

 2   toxic to patients’ kidneys and bones than Gilead’s other TDF-based products.

 3          15.     In addition to withholding safer designs, Gilead failed to adequately warn physicians

 4   and patients about the risks and safe use of TDF. Gilead provided only the weakest, inadequate

 5   warnings to doctors and patients about the need for frequent monitoring of all patients for TDF-

 6   associated kidney and bone damage—preventing doctors from detecting early signs of TDF toxicity.

 7          16.     Gilead provides stronger monitoring warnings to physicians and patients in the

 8   European Union (EU) than it does in the United States for the exact same TDF products. Contrary to

 9   its U.S. labeling, Gilead has consistently recommended, since the approval of its first TDF Drug in the

10   EU, that doctors in the EU monitor all TDF Drug patients for multiple markers of TDF toxicity on a

11   frequent, specified schedule. There is no scientific or medical rationale for these differences. Gilead

12   was more concerned with increasing or maintaining crucial U.S. sales than it was in safeguarding

13   patients from the known risks of TDF.

14          17.     Gilead could have strengthened the warnings in its U.S. labels at any time, including

15   before FDA approval for all TDF Drugs and after FDA approval for Viread, Truvada, Atripla, and

16   Complera. After August 2008 through July 2012, Gilead could have unilaterally strengthened the

17   warnings in its TDF Drug labels after approval based on: increasing evidence that patients with and

18   without preexisting risk factors were experiencing adverse effects with a frequency and severity greater

19   than reported in Gilead’s Viread clinical trials; expanding evidence that all patients are at risk for TDF-

20   induced nephrotoxicity; and Gilead’s own determinations to give stronger warnings regarding the

21   exact same TDF Drugs in the EU. This post-approval information demonstrated risks of a different

22   frequency and severity than information previously presented to the FDA.

23          18.     Gilead intentionally withheld a safer alternative design of TDF Drugs it knew to be

24   dangerously toxic to patients’ kidneys and bones, while failing to adequately warn about the risks and

25   safer use of the defective drugs, solely to make more money. Accordingly, Plaintiffs bring this action

26   to recover damages for their personal injuries and seek punitive damages arising from Gilead’s willful

27   and wanton conduct.

28
     COMPLAINT FOR DAMAGES – 4
     Case No.:
        Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 10 of 139




 1                                       II.    JURISDICTION AND VENUE
 2           19.         Jurisdiction exists under 28 U.S.C. § 1332(a) because all Plaintiffs and Gilead are
 3   citizens of different states and the matter in controversy exceeds the sum or value of $75,000, exclusive
 4   of interests and costs.

 5           20.         Venue is proper in this District under 28 U.S.C. § 1391(1)–(2). Defendant resides in

 6   this District and a substantial part of the events and omissions giving rise to Plaintiffs’ claims occurred

 7   in this District.

 8                                    III.     INTRADISTRICT ASSIGNMENT
 9           21.         Pursuant to Civil L.R. 3-2(c), this action shall be assigned to the San Francisco Division

10   or the Oakland Division because Gilead resides and has its principal place of business in San Mateo
11   County. This action is related to another action pending before Judge Jon S. Tigar in the Northern
12   District of California.
13                                                   IV.    PARTIES
14           22.         Plaintiffs are consumers who ingested one or more of the following TDF Drugs: Viread,
15   Truvada, Atripla, Complera, or Stribild.
16           23.         Plaintiffs suffered personal injuries caused by ingesting TDF.
17           24.         Plaintiff Aaron Davillier is and was at all relevant times a citizen of the State of

18   Louisiana and domiciled in New Orleans, Louisiana. Plaintiff Aaron Davillier purchased and
19
     ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread and Truvada
20
     beginning in 2001. As a result of Gilead’s wrongful conduct with respect to the defective TDF
21
     Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the
22
     TDF Drugs caused Plaintiff to suffer bone demineralization, which resulted in a diagnosis of
23

24   osteopenia and osteoporosis. Plaintiff required and incurred and will continue to require and incur

25   expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and
26   will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of
27

28
     COMPLAINT FOR DAMAGES – 5
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 11 of 139




 1   his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and

 2   damages to be proven at trial.
 3
             25.     Plaintiff Aaron Smith is and was at all relevant times a citizen of the State of
 4
     Louisiana and domiciled in Baton Rouge, Louisiana. Plaintiff Aaron Smith purchased and ingested
 5
     the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2011. As a
 6
     result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and
 7

 8   was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or

 9   contributed to Plaintiff suffering damage to his kidneys, which resulted in a diagnosis of kidney
10   failure. Plaintiff Aaron Smith required and incurred and will continue to require and incur expenses
11
     in connection with medical treatment as a result of these injuries. Plaintiff has endured and will
12
     continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his
13
     injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages
14

15   to be proven at trial.

16           26.     Plaintiff Adrian Michael is and was at all relevant times a citizen of the State of Texas

17   and domiciled in Hawkins, Texas. Plaintiff Adrian Michael purchased and ingested the following
18   TDF Drug for an FDA-approved use of the drug: Atripla beginning in 2005. As a result of Gilead’s
19
     wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was injured by the
20
     foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed to Plaintiff
21
     suffering kidney damage, bone demineralization, osteoporosis, and fractures to his feet, wrist, and
22

23   ribs. Plaintiff required and incurred and will continue to require and incur expenses in connection

24   with medical treatment as a result of these injuries, including surgery and physical therapy. Plaintiff

25   has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of
26
     life as a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other
27
     injuries and damages to be proven at trial.
28
     COMPLAINT FOR DAMAGES – 6
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 12 of 139




 1          27.     Plaintiff Annette Barreto is and was at all relevant times a citizen of the State of

 2   Illinois and domiciled in Chicago, Illinois. Plaintiff Annette Barreto purchased and ingested the
 3
     following TDF Drugs for an FDA-approved use of the drugs: Viread and Truvada beginning in 2001.
 4
     As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested
 5
     and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused and/or
 6
     contributed to Plaintiff suffering severe kidney dysfunction and acute kidney failure requiring
 7

 8   dialysis treatments three times per week. Plaintiff required and incurred and will continue to require

 9   and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff has
10   endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as
11
     a result of her injuries and has suffered other injuries and damages to be proven at trial.
12
            28.     Plaintiff Anthony O’Bannon is and was at all relevant times a citizen of the
13
     Commonwealth of Kentucky and domiciled in Louisville, Kentucky. Plaintiff Anthony O’Bannon
14

15   purchased and ingested the following TDF Drug for an FDA-approved use of the drug: Viread

16   beginning in approximately 2007. As a result of Gilead’s wrongful conduct with respect to the

17   defective TDF Drug, Plaintiff ingested and was injured by the foregoing TDF Drug. Plaintiff’s
18   ingestion of the TDF Drug caused and/or contributed to Plaintiff suffering Stage 3 Chronic Kidney
19
     Disease. Plaintiff required and incurred and will continue to require and incur expenses in connection
20
     with medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure
21
     pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered
22

23   lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

24          29.     Plaintiff Antoine Bryant is and was at all relevant times a citizen of the State of Texas

25   and domiciled in Houston, Texas. Plaintiff Antoine Bryant purchased and ingested the following
26
     TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2006. As a result of Gilead’s
27
     wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was injured by the
28
     COMPLAINT FOR DAMAGES – 7
     Case No.:
        Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 13 of 139




 1   foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed to Plaintiff

 2   suffering severe kidney dysfunction and kidney failure requiring dialysis treatments. Plaintiff
 3
     required and incurred and will continue to require and incur expenses in connection with medical
 4
     treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,
 5
     suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost
 6
     earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.
 7

 8               30.   Plaintiff Arthur Craig is and was at all relevant times a citizen of the State of Illinois

 9   and domiciled in Maywood, Illinois. Plaintiff Arthur Craig purchased and ingested the following
10   TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2004. As a result of Gilead’s
11
     wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was injured by the
12
     foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed to Plaintiff
13
     suffering severe kidney dysfunction requiring dialysis treatments. Plaintiff required and incurred and
14

15   will continue to require and incur expenses in connection with medical treatment as a result of these

16   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

17   enjoyment of life as a result of his injuries, and has suffered other injuries and damages to be proven
18   at trial.
19
                 31.   Plaintiff Bernard Kevin Miller is a citizen of and domiciled in the State of Michigan.
20
     Plaintiff Bernard Kevin Miller purchased and ingested the following TDF Drugs for an FDA-
21
     approved use of the drugs: Viread and Truvada beginning in 2001. As a result of Gilead’s wrongful
22

23   conduct with respect to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing

24   TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused and/or contributed to Plaintiff suffering

25   bone density loss and kidney damage, which resulted in the diagnoses of osteopenia with multiple
26
     fractures and Stage 2 Chronic Kidney Disease. Plaintiff’s osteopenia caused or contributed to
27
     fractures to Plaintiff’s legs, hands, fingers, and feet as well as a fractured neck and multiple ribs
28
     COMPLAINT FOR DAMAGES – 8
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 14 of 139




 1   which required intensive care hospitalization for over a week. Plaintiff required and incurred and will

 2   continue to require and incur expenses in connection with medical treatment as a result of these
 3
     injuries, including physical therapy treatments. Plaintiff Bernard Kevin Miller has endured and will
 4
     continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his
 5
     injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages
 6
     to be proven at trial.
 7

 8           32.     Plaintiff Bevis Bell is and was at all relevant times a citizen of the State of Tennessee

 9   and domiciled in Memphis, Tennessee. Plaintiff Bevis Bell purchased and ingested the following
10   TDF Drugs for an FDA-approved use of the drugs: Viread and Truvada beginning in 2001. As a
11
     result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and
12
     was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused and/or
13
     contributed to Plaintiff suffering weakening of the bones, which resulted in a diagnosis of
14

15   osteoporosis at the young age of twenty-nine. Plaintiff required and incurred and will continue to

16   require and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff

17   Bevis Bell has endured and will continue to endure pain, suffering, mental anguish, and loss of
18   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning
19
     capacity, and other injuries and damages to be proven at trial.
20
             33.     Plaintiff Brenda Lue McCrary is and was at all relevant times a citizen of the State of
21
     Tennessee and domiciled in Johnson City, Tennessee. Plaintiff Brenda Lue McCrary purchased and
22

23   ingested the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2009.

24   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested

25   and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or
26
     contributed to Plaintiff suffering bone demineralization, which resulted in a diagnosis of
27
     osteoporosis. Plaintiff Brenda Lue McCrary required and incurred and will continue to require and
28
     COMPLAINT FOR DAMAGES – 9
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 15 of 139




 1   incur expenses in connection with medical treatment as a result of these injuries. Plaintiff has

 2   endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as
 3
     a result of her injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries
 4
     and damages to be proven at trial.
 5
            34.     Plaintiff Carlos Antonio Clark is and was at all relevant times a citizen of the State of
 6
     New Jersey and domiciled in Camden, New Jersey. Plaintiff Carlos Antonio Clark purchased and
 7

 8   ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada and Stribild

 9   beginning in 2006. As a result of Gilead’s wrongful conduct with respect to the defective TDF
10   Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the
11
     TDF Drugs caused and/or contributed to Plaintiff suffering acute kidney failure. Plaintiff required
12
     and incurred and will continue to require and incur expenses in connection with medical treatment as
13
     a result of these injuries, including two weeks of hospitalization for intravenous kidney treatments.
14

15   Plaintiff Carlos Antonio Clark has endured and will continue to endure pain, suffering, mental

16   anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a

17   loss of earning capacity, and other injuries and damages to be proven at trial.
18          35.     Plaintiff Christopher P. Harrison is and was at all relevant times a citizen of the State
19
     of Louisiana and domiciled in New Orleans, Louisiana. Plaintiff Christopher P. Harrison purchased
20
     and ingested the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in
21
     2004. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff
22

23   ingested and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused

24   and/or contributed to Plaintiff suffering damage to his kidneys, which resulted in a diagnosis of renal

25   failure. Plaintiff Christopher P. Harrison required and incurred and will continue to require and incur
26
     expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and
27
     will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of
28
     COMPLAINT FOR DAMAGES – 10
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 16 of 139




 1   his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and

 2   damages to be proven at trial.
 3
            36.     Plaintiff Darrell Williams is and was at all relevant times a citizen of the State of
 4
     Louisiana and domiciled in Terrytown, Louisiana. Plaintiff Darrell Williams purchased and ingested
 5
     the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2010. As a
 6
     result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and
 7

 8   was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or

 9   contributed to Plaintiff suffering bone demineralization, which resulted in a diagnosis of
10   Osteoporosis. Plaintiff required and incurred and will continue to require and incur expenses in
11
     connection with medical treatment as a result of these injuries, including surgery and physical
12
     therapy. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of
13
     enjoyment of life as a result of his injuries, and other injuries and damages to be proven at trial.
14

15          37.     Plaintiff Darryl D. Mathis is and was at all relevant times a citizen of the

16   Commonwealth of Pennsylvania and domiciled in Nanticoke, Pennsylvania. Plaintiff Darryl D.

17   Mathis purchased and ingested the following TDF Drug for an FDA-approved use of the drug:
18   Truvada beginning in 2015. As a result of Gilead’s wrongful conduct with respect to the defective
19
     TDF Drug, Plaintiff ingested and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the
20
     TDF Drug caused Plaintiff to suffer severe Chronic Kidney Disease (CKD), which required dialysis
21
     treatments and treatment at a rehabilitation facility. Plaintiff’s injuries have had a negative impact on
22

23   his career as a Certified Nursing Assistant in that his injuries have caused Plaintiff to retire after

24   three years of service. Plaintiff required and incurred and will continue to require and incur expenses

25   in connection with medical treatment as a result of these injuries. Plaintiff has endured and will
26
     continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his
27

28
     COMPLAINT FOR DAMAGES – 11
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 17 of 139




 1   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 2   to be proven at trial.
 3
             38.     Plaintiff David Bell, individually and as personal representative for the Estate of Eric
 4
     Hollins, is and was at all relevant times a citizen of the State of Texas and domiciled in Arlington,
 5
     Texas. Plaintiff David Bell was the father of Eric Hollins, deceased. Decedent, Eric Hollins,
 6
     purchased and ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread and
 7

 8   Atripla. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Decedent

 9   ingested and was injured by the foregoing TDF Drugs. Decedent’s ingestion of the TDF Drugs
10   caused and/or contributed to Decedent suffering End Stage Renal Disease, which ultimately resulted
11
     in his death in 2019 at the age of thirty-three. Decedent required and incurred expenses in connection
12
     with medical treatment as a result of these injuries, including hospitalization and dialysis. As a direct
13
     and proximate result of Defendant Gilead’s wrongful conduct, Decedent Eric Hollins suffered severe
14

15   bodily injuries, pain, suffering, mental anguish, loss of enjoyment of life and loss of earnings and/or

16   earning capacity, up to the time of his death. Gilead’s wrongful conduct was a direct and proximate

17   cause of Decedent’s death. As a direct and proximate result of Gilead’s wrongful conduct, Plaintiff
18   David Bell, individually and in his capacity as representative for the Estate of Eric Hollins, has
19
     suffered loss of affection, society, assistance, emotional support, care, comfort, solace,
20
     companionship, maintenance, support and services; and, the Estate has suffered past and future
21
     pecuniary including lost earning capacity, necessary expenses for medical treatment, funeral and
22

23   burial expenses, and other damages to be proven at trial.

24           39.     Plaintiff Dedra L. Marshall is and was at all relevant times a citizen of the State of

25   Louisiana and domiciled in Baton Rouge, Louisiana. Plaintiff Dedra L. Marshall purchased and
26
     ingested the following TDF Drug for an FDA-approved use of the drug: Atripla beginning in 2006.
27
     As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
28
     COMPLAINT FOR DAMAGES – 12
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 18 of 139




 1   and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or

 2   contributed to Plaintiff suffering bone demineralization, which resulted in a diagnosis of
 3
     osteoporosis. Plaintiff Dedra L. Marshall required and incurred and will continue to require and incur
 4
     expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and
 5
     will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of
 6
     her injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and
 7

 8   damages to be proven at trial.

 9          40.     Plaintiff Dennis L. Marold II is and was at all relevant times a citizen of the State of
10   Ohio and domiciled in Cleveland Heights, Ohio. Plaintiff Dennis L. Marold, II purchased and
11
     ingested the following TDF Drug for an FDA-approved use of the drug: Viread beginning in 2017.
12
     As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
13
     and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to
14

15   suffer kidney failure and End Stage Renal Disease (ESRD), requiring dialysis treatments. Plaintiff

16   required and incurred and will continue to require and incur expenses in connection with medical

17   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,
18   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost
19
     earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.
20
            41.     Plaintiff Dino Larson is and was at all relevant times a citizen of the State of Illinois
21
     and domiciled in Chicago, Illinois. Plaintiff Dino Larson purchased and ingested the following TDF
22

23   Drugs for an FDA-approved use of the drugs: Viread, Truvada and Stribild beginning in 2001. As a

24   result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and

25   was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused and/or
26
     contributed to Plaintiff suffering severe kidney dysfunction, which resulted in a diagnosis of acute
27
     renal failure requiring dialysis treatments and placement on a kidney transplant waiting list. Plaintiff
28
     COMPLAINT FOR DAMAGES – 13
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 19 of 139




 1   required and incurred and will continue to require and incur expenses in connection with medical

 2   treatment as a result of these injuries, including kidney transplantation surgery and kidney anti-
 3
     rejection medications for the remainder of his life. Plaintiff Dino Larson has endured and will
 4
     continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his
 5
     injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages
 6
     to be proven at trial.
 7

 8           42.     Plaintiff Donna M. Chiasson is and was at all relevant times a citizen of the State of

 9   Louisiana and domiciled in Gretna, Louisiana. Plaintiff Donna M. Chiasson purchased and ingested
10   the following TDF Drugs for an FDA-approved use of the drugs: Truvada and Atripla beginning in
11
     2017. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff
12
     ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused
13
     and/or contributed to Plaintiff suffering damage to her kidneys, which resulted in a diagnosis of
14

15   Stage 3 Chronic Kidney Disease. Plaintiff Donna M. Chiasson required and incurred and will

16   continue to require and incur expenses in connection with medical treatment as a result of these

17   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of
18   enjoyment of life as a result of her injuries, has suffered lost earnings and/or a loss of earning
19
     capacity, and other injuries and damages to be proven at trial.
20
             43.     Plaintiff Dwayne Spencer is and was at all relevant times a citizen of the State of
21
     Illinois and domiciled in Maywood, Illinois. Plaintiff Dwayne Spencer purchased and ingested the
22

23   following TDF Drugs for an FDA-approved use of the drugs: Truvada and Atripla beginning in

24   2004. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff

25   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused
26
     and/or contributed to Plaintiff suffering kidney damage and dysfunction, which resulted in a
27
     diagnosis of End Stage Renal Disease and has required dialysis treatments. Plaintiff required and
28
     COMPLAINT FOR DAMAGES – 14
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 20 of 139




 1   incurred and will continue to require and incur expenses in connection with medical treatment as a

 2   result of these injuries. Plaintiff Dwayne Spencer has endured and will continue to endure pain,
 3
     suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost
 4
     earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.
 5
            44.     Plaintiff Edward Frank Held IV is and was at all relevant times a citizen of the State
 6
     of Louisiana and domiciled in Kenner, Louisiana. Plaintiff Edward Frank Held, IV purchased and
 7

 8   ingested the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2008.

 9   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
10   and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or
11
     contributed to Plaintiff suffering bone density loss and weakening of the bones. Plaintiff required and
12
     incurred and will continue to require and incur expenses in connection with medical treatment as a
13
     result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental
14

15   anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a

16   loss of earning capacity, and other injuries and damages to be proven at trial.

17          45.     Plaintiff Ezra B. Harris is and was at all relevant times a citizen of the State of
18   Tennessee and domiciled in Chattanooga, Tennessee. Plaintiff Ezra B. Harris purchased and ingested
19
     the following TDF Drugs for an FDA-approved use of the drugs: Viread and Truvada beginning in
20
     2001. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff
21
     ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused
22

23   and/or contributed to Plaintiff suffering damage to his kidneys, which resulted in a diagnosis of renal

24   failure requiring dialysis treatments. Plaintiff’s renal failure and related kidney damage have caused

25   Plaintiff suffering and mental anguish. Plaintiff Ezra B. Harris required and incurred and will
26
     continue to require and incur expenses in connection with medical treatment as a result of these
27
     injuries, including surgery and dialysis. Plaintiff has endured and will continue to endure pain,
28
     COMPLAINT FOR DAMAGES – 15
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 21 of 139




 1   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

 2   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.
 3
            46.     Plaintiff Gary James Hebert is and was at all relevant times a citizen of the State of
 4
     Louisiana and domiciled in Covington, Louisiana. Plaintiff Gary James Hebert purchased and
 5
     ingested the following TDF Drug for an FDA-approved use of the drug: Atripla beginning in 2011.
 6
     As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
 7

 8   and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or

 9   contributed to Plaintiff’ suffering severe kidney damage and dysfunction, which resulted in a
10   diagnosis of End Stage Renal Disease requiring dialysis treatments and kidney transplantation
11
     surgery followed by expensive anti-rejection medications. Plaintiff required and incurred and will
12
     continue to require and incur expenses in connection with medical treatment as a result of these
13
     injuries, including expensive anti-rejection medications for the remainder of his life. Plaintiff Gary
14

15   James Hebert has endured and will continue to endure pain, suffering, mental anguish, and loss of

16   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

17   capacity, and other injuries and damages to be proven at trial.
18          47.     Plaintiff Glinda R. Webb is and was at all relevant times a citizen of the State of
19
     Tennessee and domiciled in Memphis, Tennessee. Plaintiff Glinda R. Webb purchased and ingested
20
     the following TDF Drug for an FDA-approved use of the drug: Atripla beginning in 2006. As a result
21
     of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was
22

23   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer

24   bone demineralization, which resulted in a diagnosis of osteoporosis. Plaintiff required and incurred

25   and will continue to require and incur expenses in connection with medical treatment as a result of
26
     these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and
27

28
     COMPLAINT FOR DAMAGES – 16
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 22 of 139




 1   loss of enjoyment of life as a result of her injuries, has suffered lost earnings and/or a loss of earning

 2   capacity, and other injuries and damages to be proven at trial.
 3
            48.     Plaintiff Gregory Kelley is and was at all relevant times a citizen of the
 4
     Commonwealth of Kentucky and domiciled in Louisville, Kentucky. Plaintiff Gregory Kelley
 5
     purchased and ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread
 6
     followed by Truvada. As a result of Gilead’s wrongful conduct with respect to the defective TDF
 7

 8   Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the

 9   TDF Drugs caused Plaintiff to suffer severe kidney damage and dysfunction, which resulted in a
10   diagnosis of Stage 3 Chronic Kidney Disease. Plaintiff required and incurred and will continue to
11
     require and incur expenses in connection with medical treatment as a result of these injuries for the
12
     remainder of his life. Plaintiff Gregory Kelley has endured and will continue to endure pain,
13
     suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost
14

15   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

16          49.     Plaintiff Harvey Ray Holloway is and was at all relevant times a citizen of the State of

17   Tennessee and domiciled in Cookeville, Tennessee. Plaintiff Harvey R. Holloway purchased and
18   ingested the following TDF Drug for an FDA-approved use of the drug: Complera beginning in
19
     2015. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff
20
     ingested and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused
21
     and/or contributed to Plaintiff suffering bone demineralization and several fractures to his hands.
22

23   Plaintiff required and incurred and will continue to require and incur expenses in connection with

24   medical treatment as a result of these injuries, including surgery and physical therapy. Plaintiff has

25   endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as
26
     a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries
27
     and damages to be proven at trial.
28
     COMPLAINT FOR DAMAGES – 17
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 23 of 139




 1          50.     Plaintiff Howard Lynn Cranford Jr. is and was at all relevant times a citizen of the

 2   State of Texas and domiciled in Dallas, Texas. Plaintiff Howard L. Cranford, Jr. purchased and
 3
     ingested the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2004.
 4
     As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
 5
     and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or
 6
     contributed to Plaintiff suffering Stage 3 Chronic Kidney Disease, weakening of the bones and a
 7

 8   fracture to his arm. Plaintiff required and incurred and will continue to require and incur expenses in

 9   connection with medical treatment as a result of these injuries, including surgery and physical
10   therapy. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of
11
     enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning
12
     capacity, and other injuries and damages to be proven at trial.
13
            51.     Plaintiff James Hargrove is and was at all relevant times a citizen of the State of
14

15   Louisiana and domiciled in Alexandria, Louisiana. Plaintiff James Hargrove purchased and ingested

16   the following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada, Atripla, Complera

17   and Stribild beginning in 2001. As a result of Gilead’s wrongful conduct with respect to the defective
18   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of
19
     the TDF Drugs caused and/or contributed to Plaintiff suffering renal failure and requiring dialysis.
20
     Plaintiff James Hargrove required and incurred and will continue to require and incur expenses in
21
     connection with medical treatment as a result of these injuries, including surgery and dialysis.
22

23   Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

24   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

25   capacity, and other injuries and damages to be proven at trial.
26
            52.     Plaintiff Jamison Arnett Trotter is and was at all relevant times a citizen of the State
27
     of Tennessee and domiciled in Madison, Tennessee. Plaintiff Jamison Arnett Trotter purchased and
28
     COMPLAINT FOR DAMAGES – 18
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 24 of 139




 1   ingested the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2010.

 2   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
 3
     and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or
 4
     contributed to Plaintiff suffering damage to his kidneys, which resulted in a diagnosis of Stage 3
 5
     Chronic Kidney Disease. Plaintiff Jamison Arnett Trotter required and incurred and will continue to
 6
     require and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff
 7

 8   has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of

 9   life as a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other
10   injuries and damages to be proven at trial.
11
            53.     Plaintiff Jason Clouden is and was at all relevant times a citizen of the State of Ohio
12
     and domiciled in Cleveland, Ohio. Plaintiff Jason Clouden purchased and ingested the following
13
     TDF Drugs for an FDA-approved use of the drugs: Viread and Atripla beginning in 2001. As a result
14

15   of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and was

16   injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused and/or

17   contributed to Plaintiff suffering severe kidney damage and dysfunction, which resulted in renal
18   failure requiring daily dialysis treatments and placement on a kidney transplant waiting list. Plaintiff
19
     required and incurred and will continue to require and incur expenses in connection with medical
20
     treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,
21
     suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost
22

23   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

24          54.     Plaintiff Jessica N. Davis, individually and as personal representative for the Estate of

25   Tony H. Howard Jr., is and was at all relevant times a citizen of the State of Florida and domiciled in
26
     Jacksonville, Florida. Plaintiff Jessica N. Davis is the daughter of Tony H. Howard Jr., deceased.
27
     Decedent, Tony H. Howard, Jr., purchased and ingested the following TDF Drug for an FDA-
28
     COMPLAINT FOR DAMAGES – 19
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 25 of 139




 1   approved use of the drug: Viread beginning in 2009. As a result of Gilead’s wrongful conduct with

 2   respect to the defective TDF Drug, Decedent ingested and was injured by the foregoing TDF Drug.
 3
     Decedent’s ingestion of the TDF Drug caused or contributed to Decedent suffering acute kidney
 4
     failure, which ultimately resulted in his death. Decedent required and incurred expenses in
 5
     connection with medical treatment as a result of these injuries, including hospitalization and dialysis.
 6
     As a direct and proximate result of Defendant Gilead’s wrongful conduct, Decedent suffered severe
 7

 8   bodily injuries, pain, suffering, mental anguish, loss of enjoyment of life and loss of earnings and/or

 9   earning capacity, up to the time of his death. Gilead’s wrongful conduct was a direct and proximate
10   cause of Decedent’s death. As a direct and proximate result of Gilead’s wrongful conduct, Plaintiff
11
     Jessica N. Davis, individually and in her capacity as representative for the Estate of Tony H. Howard
12
     Jr., has suffered loss of affection, society, assistance, emotional support, care, comfort, solace,
13
     companionship, maintenance, support and services; and, the Estate has suffered past and future
14

15   pecuniary including lost earning capacity, necessary expenses for medical treatment, funeral and

16   burial expenses, and other damages to be proven at trial.

17          55.     Plaintiff John Doe No. 8 is and was at all relevant times a citizen of the State of Texas
18   and domiciled in Groves, Texas. Plaintiff John Doe No. 8 purchased and ingested the following TDF
19
     Drugs for an FDA-approved use of the drugs: Truvada, Atripla and Complera beginning in 2005. As
20
     a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and
21
     was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused and/or
22

23   contributed to Plaintiff suffering Stage 3 Chronic Kidney Disease and osteoporosis. Plaintiff required

24   and incurred and will continue to require and incur expenses in connection with medical treatment as

25   a result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental
26
     anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a
27
     loss of earning capacity, and other injuries and damages to be proven at trial.
28
     COMPLAINT FOR DAMAGES – 20
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 26 of 139




 1          56.     Plaintiff John Doe No. 7 is and was at all relevant times a citizen of the State of

 2   Tennessee and domiciled in Memphis, Tennessee. Plaintiff purchased and ingested the following
 3
     TDF Drug for an FDA-approved use of the drug: Complera beginning in 2009. As a result of
 4
     Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was
 5
     injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed
 6
     to Plaintiff suffering damage to his kidneys, which resulted in a diagnosis of kidney disease. Plaintiff
 7

 8   required and incurred and will continue to require and incur expenses in connection with medical

 9   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,
10   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost
11
     earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.
12
            57.     Plaintiff Joseph Allen Hays is and was at all relevant times a citizen of the
13
     Commonwealth of Kentucky and domiciled in Brandenburg, Kentucky. Plaintiff Joseph Allen Hays
14

15   purchased and ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread,

16   Atripla, and Complera. As a result of Gilead’s wrongful conduct with respect to the defective TDF

17   Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the
18   TDF Drugs caused Plaintiff to suffer severe bone demineralization, which resulted in a diagnosis of
19
     osteoporosis and which caused or contributed to Plaintiff’s fractured clavicle. Plaintiff’s ingestion of
20
     the TDF Drugs also caused Plaintiff to suffer damage to his kidneys, which resulted in a diagnosis of
21
     Stage 3 Chronic Kidney Disease. Plaintiff required and incurred and will continue to require and
22

23   incur expenses in connection with medical treatment as a result of these injuries, including

24   hospitalization. Plaintiff Joseph Allen Hays has endured and will continue to endure pain, suffering,

25   mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings
26
     and/or a loss of earning capacity, and other injuries and damages to be proven at trial.
27

28
     COMPLAINT FOR DAMAGES – 21
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 27 of 139




 1          58.     Plaintiff Kalia Joyce Lee is and was at all relevant times a citizen of the State of

 2   Louisiana and domiciled in Metairie, Louisiana. Plaintiff Kalia Joyce Lee purchased and ingested the
 3
     following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada, and Atripla beginning
 4
     in 2001. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff
 5
     ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused
 6
     and/or contributed to Plaintiff suffering severe kidney damage and dysfunction, which resulted in a
 7

 8   diagnosis of End Stage Renal Disease and kidney failure requiring dialysis treatments. Plaintiff

 9   required and incurred and will continue to require and incur expenses in connection with medical
10   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,
11
     suffering, mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost
12
     earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.
13
            59.     Plaintiff Karen Denise Dunn is and was at all relevant times a citizen of the State of
14

15   Alabama and domiciled in Prichard, Alabama. Plaintiff Karen Denise Dunn purchased and ingested

16   the following TDF Drug for an FDA-approved use of the drug: Viread beginning in 2003. As a result

17   of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was
18   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed
19
     to Plaintiff suffering severe kidney dysfunction and damage, which resulted in a diagnosis of End
20
     Stage Renal Disease requiring dialysis treatments. Plaintiff required and incurred and will continue
21
     to require and incur expenses in connection with medical treatment as a result of these injuries.
22

23   Plaintiff Karen Denise Dunn has endured and will continue to endure pain, suffering, mental

24   anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost earnings and/or a

25   loss of earning capacity, and other injuries and damages to be proven at trial.
26
            60.     Plaintiff Kay Ann Ross is and was at all relevant times a citizen of the State of
27
     Louisiana and domiciled in Vacherie, Louisiana. Plaintiff Kay Ann Ross purchased and ingested the
28
     COMPLAINT FOR DAMAGES – 22
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 28 of 139




 1   following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2013. As a result

 2   of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was
 3
     injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed
 4
     to Plaintiff suffering Stage 4 Chronic Kidney Disease. Plaintiff required and incurred and will
 5
     continue to require and incur expenses in connection with medical treatment as a result of these
 6
     injuries, including hospitalization. Plaintiff Kay Ann Ross has endured and will continue to endure
 7

 8   pain, suffering, mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered

 9   lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.
10          61.     Plaintiff Kenneth Lamarr Smith is and was at all relevant times a citizen of the
11
     Commonwealth of Kentucky and domiciled in Lexington, Kentucky. Plaintiff Kenneth Lamarr Smith
12
     purchased and ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread,
13
     Truvada, and Atripla beginning in 2009. As a result of Gilead’s wrongful conduct with respect to the
14

15   defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

16   ingestion of the TDF Drugs caused Plaintiff to suffer bone demineralization, which resulted in a

17   diagnosis of osteoporosis at the young age of thirty-one. Plaintiff required and incurred and will
18   continue to require and incur expenses in connection with medical treatment as a result of these
19
     injuries, including surgery and physical therapy. Plaintiff Kenneth Lamarr Smith has endured and
20
     will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of
21
     his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and
22

23   damages to be proven at trial.

24          62.     Plaintiff Kyle Nicholas Vest, individually and as personal representative for the Estate

25   of Helena Leah Vest, is and was at all relevant times a citizen of the State of Texas and domiciled in
26
     Corpus Christi, Texas. Plaintiff Kyle Nicholas Vest is the son of Helena Leah Vest, deceased.
27
     Decedent Helena Leah Vest purchased and ingested the following TDF Drug for an FDA-approved
28
     COMPLAINT FOR DAMAGES – 23
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 29 of 139




 1   use of the drug: Truvada. As a result of Gilead’s wrongful conduct with respect to the defective TDF

 2   Drug, Decedent ingested and was injured by the foregoing TDF Drug. Decedent’s ingestion of the
 3
     TDF Drug caused or contributed to Decedent suffering acute renal failure, which ultimately resulted
 4
     in her death. Decedent required and incurred expenses in connection with medical treatment as a
 5
     result of these injuries, including hospitalization. As a direct and proximate result of Defendant
 6
     Gilead’s wrongful conduct, Decedent Helena Leah Vest suffered severe bodily injuries, pain,
 7

 8   suffering, mental anguish, loss of enjoyment of life and loss of earnings and/or earning capacity, up

 9   to the time of her death. Gilead’s wrongful conduct was a direct and proximate cause of Decedent’s
10   death. As a direct and proximate result of Gilead’s wrongful conduct, Plaintiff Kyle Nicholas Vest,
11
     individually and in his capacity as representative for the Estate of Helena Leah Vest, has suffered
12
     loss of affection, society, assistance, emotional support, care, comfort, solace, companionship,
13
     maintenance, support and services; and, the Estate has suffered past and future pecuniary including
14

15   lost earning capacity, necessary expenses for medical treatment, funeral and burial expenses, and

16   other damages to be proven at trial.

17          63.     Plaintiff Laquanta Yvonne Dyson is and was at all relevant times a citizen of the State
18   of Louisiana and domiciled in River Ridge, Louisiana. Plaintiff Laquanta Yvonne Dyson purchased
19
     and ingested the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in
20
     2009. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff
21
     ingested and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused
22

23   and/or contributed to Plaintiff suffering severe kidney damage and dysfunction, which resulted in a

24   diagnosis of Stage 4 Chronic Kidney Disease and acute kidney failure requiring dialysis treatments at

25   the young age of twenty-seven. Plaintiff required and incurred and will continue to require and incur
26
     expenses in connection with medical treatment as a result of these injuries for the remainder of her
27
     life. Plaintiff Laquanta Yvonne Dyson has endured and will continue to endure pain, suffering,
28
     COMPLAINT FOR DAMAGES – 24
     Case No.:
        Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 30 of 139




 1   mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost earnings

 2   and/or a loss of earning capacity, and other injuries and damages to be proven at trial.
 3
                 64.   Plaintiff Larry Daniels is and was at all relevant times a citizen of the State of
 4
     Mississippi and domiciled in Biloxi, Mississippi. Plaintiff Larry Daniels purchased and ingested the
 5
     following TDF Drug for an FDA-approved use of the drug: Atripla beginning in 2010. As a result of
 6
     Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was
 7

 8   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed

 9   to Plaintiff suffering kidney damage and dysfunction, which resulted in a diagnosis of acute kidney
10   failure and high creatinine levels. Plaintiff required and incurred and will continue to require and
11
     incur expenses in connection with medical treatment as a result of these injuries, including possible
12
     kidney dialysis treatments and hospitalization. Plaintiff Larry Daniels has endured and will continue
13
     to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has
14

15   suffered lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven

16   at trial.

17               65.   Plaintiff Lashika House is and was at all relevant times a citizen of the State of
18   Tennessee and domiciled in Memphis, Tennessee. Plaintiff Lashika House purchased and ingested
19
     the following TDF Drugs for an FDA-approved use of the drugs: Atripla and Truvada beginning in
20
     2007. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff
21
     ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused
22

23   and/or contributed to Plaintiff suffering renal failure. Plaintiff’s injuries have had a negative impact

24   on her career as a warehouser in that her injuries have caused Plaintiff to retire. Plaintiff required and

25   incurred and will continue to require and incur expenses in connection with medical treatment as a
26
     result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental
27

28
     COMPLAINT FOR DAMAGES – 25
     Case No.:
        Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 31 of 139




 1   anguish, and loss of enjoyment of life as a result of her injuries, and other injuries and damages to be

 2   proven at trial.
 3
             66.        Plaintiff Leonard Easley is and was at all relevant times a citizen of the State of
 4
     Tennessee and domiciled in Memphis, Tennessee. Plaintiff Leonard Easley purchased and ingested
 5
     the following TDF Drugs for an FDA-approved use of the drugs: Truvada and Stribild beginning in
 6
     2008. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff
 7

 8   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused

 9   and/or contributed to Plaintiff suffering kidney damage and dysfunction, which resulted in a
10   diagnosis of Stage 3 Chronic Kidney Disease. Plaintiff required and incurred and will continue to
11
     require and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff
12
     Leonard Easley has endured and will continue to endure pain, suffering, mental anguish, and loss of
13
     enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning
14

15   capacity, and other injuries and damages to be proven at trial.

16           67.        Plaintiff Lester L. Steele is and was at all relevant times a citizen of the State of

17   Louisiana and domiciled in Harvey, Louisiana. Plaintiff Lester L. Steele purchased and ingested the
18   following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2015. As a result
19
     of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was
20
     injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed
21
     to Plaintiff suffering damage to his kidneys, which resulted in a diagnosis of renal failure. Plaintiff’s
22

23   injuries have had a negative impact on his career as an entertainer in that his injuries interfere with

24   his ability to perform. Plaintiff Lester L. Steele required and incurred and will continue to require

25   and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff has
26
     endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as
27

28
     COMPLAINT FOR DAMAGES – 26
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 32 of 139




 1   a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries

 2   and damages to be proven at trial.
 3
            68.     Plaintiff Lisa M. Wilborn is and was at all relevant times a citizen of the State of
 4
     Tennessee and domiciled in Memphis, Tennessee. Plaintiff Lisa M. Wilborn purchased and ingested
 5
     the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2014. As a
 6
     result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and
 7

 8   was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or

 9   contributed to Plaintiff suffering bone demineralization, which resulted in a diagnosis of
10   osteoporosis. Plaintiff Lisa M. Wilborn required and incurred and will continue to require and incur
11
     expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and
12
     will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of
13
     her injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and
14

15   damages to be proven at trial.

16          69.     Plaintiff Lisa R. Peters is and was at all relevant times a citizen of the State of

17   Tennessee and domiciled in Memphis, Tennessee. Plaintiff Lisa R. Peters purchased and ingested the
18   following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2004. As a result
19
     of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was
20
     injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed
21
     to Plaintiff suffering bone demineralization, which resulted in a diagnosis of osteoporosis. Plaintiff
22

23   Lisa R. Peters required and incurred and will continue to require and incur expenses in connection

24   with medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure

25   pain, suffering, mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered
26
     lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.
27

28
     COMPLAINT FOR DAMAGES – 27
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 33 of 139




 1           70.     Plaintiff Lloyd Miller is and was at all relevant times a citizen of the Commonwealth

 2   of Pennsylvania and domiciled in Munhall, Pennsylvania. Plaintiff Lloyd Miller purchased and
 3
     ingested the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2007.
 4
     As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
 5
     and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or
 6
     contributed to Plaintiff suffering bone density loss and kidney dysfunction, which resulted in
 7

 8   diagnoses of osteopenia and stage 4 Chronic Kidney Disease. Plaintiff required and incurred and will

 9   continue to require and incur expenses in connection with medical treatment as a result of these
10   injuries. Plaintiff Lloyd Miller has endured and will continue to endure pain, suffering, mental
11
     anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a
12
     loss of earning capacity, and other injuries and damages to be proven at trial.
13
             71.     Plaintiff Lonzie Hall is and was at all relevant times a citizen of the State of Texas
14

15   and domiciled in Galveston, Texas. Plaintiff Lonzie Hall purchased and ingested the following TDF

16   Drugs for an FDA-approved use of the drugs: Truvada and Stribild beginning in 2004. As a result of

17   Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and was
18   injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused and/or
19
     contributed to Plaintiff suffering kidney damage and dysfunction, which resulted in a diagnosis of
20
     End Stage Renal Disease, and placement on a waiting list for kidney transplant surgery. Plaintiff
21
     required and incurred and will continue to require and incur expenses in connection with medical
22

23   treatment as a result of these injuries, including dialysis treatments and future transplant surgery

24   followed by anti-rejection medication for the remainder of his life. Plaintiff has endured and will

25   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his
26
     injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages
27
     to be proven at trial.
28
     COMPLAINT FOR DAMAGES – 28
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 34 of 139




 1          72.     Plaintiff Maralyn Gill is and was at all relevant times a citizen of the State of Oregon

 2   and domiciled in Eugene, Oregon. Plaintiff Maralyn Gill purchased and ingested the following TDF
 3
     Drug for an FDA-approved use of the drug: Atripla beginning in 2008. As a result of Gilead’s
 4
     wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was injured by the
 5
     foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed to Plaintiff
 6
     suffering damage to her kidneys, which resulted in the a diagnosis of Stage 3 Chronic Kidney
 7

 8   Disease. Plaintiff required and incurred and will continue to require and incur expenses in connection

 9   with medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure
10   pain, suffering, mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered
11
     lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.
12
            73.     Plaintiff Mark A. Chambers is and was at all relevant times a citizen of the State of
13
     New Jersey and domiciled in Somerset, New Jersey. Plaintiff Mark A. Chambers purchased and
14

15   ingested the following TDF Drug for an FDA-approved use of the drug: Viread beginning in 2001.

16   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested

17   and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or
18   contributed to Plaintiff suffering End Stage Renal Disease. Plaintiff required and incurred and will
19
     continue to require and incur expenses in connection with medical treatment as a result of these
20
     injuries, including surgery and physical therapy. Plaintiff has endured and will continue to endure
21
     pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered
22

23   lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

24          74.     Plaintiff Marvin L. Taylor is and was at all relevant times a citizen of the State of

25   Louisiana and domiciled in Shreveport, Louisiana. Plaintiff Marvin L. Taylor purchased and ingested
26
     the following TDF Drug for an FDA-approved use of the drug: Viread beginning in 2004. As a result
27
     of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was
28
     COMPLAINT FOR DAMAGES – 29
     Case No.:
        Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 35 of 139




 1   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed

 2   to Plaintiff suffering End Stage Renal Disease and bone demineralization. Plaintiff required and
 3
     incurred and will continue to require and incur expenses in connection with medical treatment as a
 4
     result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental
 5
     anguish, and loss of enjoyment of life as a result of his injuries, and other injuries and damages to be
 6
     proven at trial.
 7

 8           75.        Plaintiff Melville N. Jones Jr. is and was at all relevant times a citizen of the

 9   Commonwealth of Pennsylvania and domiciled in Philadelphia, Pennsylvania. Plaintiff Melville N.
10   Jones, Jr. purchased and ingested the following TDF Drugs for an FDA-approved use of the drugs:
11
     Truvada and Atripla. As a result of Gilead’s wrongful conduct with respect to the defective TDF
12
     Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the
13
     TDF Drugs caused and/or contributed to Plaintiff suffering severe kidney damage and dysfunction,
14

15   which resulted in a diagnosis of Stage 4 Chronic Kidney Disease and subsequent End Stage Renal

16   Disease. Plaintiff’s career as a veteran police officer has been negatively impacted as he is on

17   restricted duty because of the need for dialysis treatments. Plaintiff required and incurred and will
18   continue to require and incur expenses in connection with medical treatment as a result of these
19
     injuries, including kidney transplantation surgery and kidney anti-rejection medications for the
20
     remainder of his life. Plaintiff Melville N. Jones, Jr., has endured and will continue to endure pain,
21
     suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost
22

23   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

24           76.        Plaintiff Michael Barksdale is and was at all relevant times a citizen of the State of

25   Alabama and domiciled in Anniston, Alabama. Plaintiff Michael Barksdale purchased and ingested
26
     the following TDF Drugs for an FDA-approved use of the drugs: Viread and Truvada beginning in
27
     2001. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff
28
     COMPLAINT FOR DAMAGES – 30
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 36 of 139




 1   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused

 2   and/or contributed to Plaintiff suffering severe damage to his kidneys, which resulted in a diagnosis
 3
     of Stage 5 Chronic Kidney Disease/End Stage Renal Disease. Plaintiff required and incurred and will
 4
     continue to require and incur expenses in connection with medical treatment as a result of these
 5
     injuries, including kidney dialysis treatments. Plaintiff has endured and will continue to endure pain,
 6
     suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, and has suffered
 7

 8   other injuries and damages to be proven at trial.

 9          77.     Plaintiff Michael Henry Bush is and was at all relevant times a citizen of the State of
10   Louisiana and domiciled in New Orleans, Louisiana. Plaintiff Michael Henry Bush purchased and
11
     ingested the following TDF Drug for an FDA-approved use of the drug: Atripla beginning in 2008.
12
     As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
13
     and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or
14

15   contributed to Plaintiff suffering severe kidney damage and dysfunction, which resulted in a

16   diagnosis of Stage 4 Chronic Kidney Disease. Plaintiff required and incurred and will continue to

17   require and incur expenses in connection with medical treatment as a result of these injuries for the
18   remainder of his life. Plaintiff has endured and will continue to endure pain, suffering, mental
19
     anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a
20
     loss of earning capacity, and other injuries and damages to be proven at trial.
21
            78.     Plaintiff Michael Spence is and was at all relevant times a citizen of the State of
22

23   Washington and domiciled in Arlington, Washington. Plaintiff Michael Spence purchased and

24   ingested the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2004.

25   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
26
     and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or
27
     contributed to Plaintiff suffering End Stage Renal Disease requiring dialysis treatments. Plaintiff
28
     COMPLAINT FOR DAMAGES – 31
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 37 of 139




 1   required and incurred and will continue to require and incur expenses in connection with medical

 2   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,
 3
     suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, and other injuries
 4
     and damages to be proven at trial.
 5
            79.     Plaintiff Michael V. Whitehead is and was at all relevant times a citizen of the State
 6
     of Louisiana and domiciled in Bossier City, Louisiana. Plaintiff Michael V. Whitehead purchased
 7

 8   and ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada and Atripla

 9   beginning in 2004. As a result of Gilead’s wrongful conduct with respect to the defective TDF
10   Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the
11
     TDF Drugs caused and/or contributed to Plaintiff suffering kidney failure. Plaintiff required and
12
     incurred and will continue to require and incur expenses in connection with medical treatment as a
13
     result of these injuries. Plaintiff Michael V. Whitehead has endured and will continue to endure pain,
14

15   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

16   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

17          80.     Plaintiff Montravil L. Anderson is and was at all relevant times a citizen of the State
18   of Tennessee and domiciled in Nashville, Tennessee. Plaintiff Montravil L. Anderson purchased and
19
     ingested the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2004.
20
     As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
21
     and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or
22

23   contributed to Plaintiff suffering severe kidney damage and dysfunction, which resulted in a

24   diagnosis of Stage 5 Chronic Kidney Disease and acute kidney failure requiring dialysis treatments.

25   Plaintiff required and incurred and will continue to require and incur expenses in connection with
26
     medical treatment as a result of these injuries for the remainder of his life. Plaintiff Montravil L.
27
     Anderson has endured and will continue to endure pain, suffering, mental anguish, and loss of
28
     COMPLAINT FOR DAMAGES – 32
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 38 of 139




 1   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

 2   capacity, and other injuries and damages to be proven at trial.
 3
            81.     Plaintiff Nathaniel Dorion Jr. is and was at all relevant times a citizen of the State of
 4
     Louisiana and domiciled in Lafayette, Louisiana. Plaintiff Nathaniel Dorion, Jr. purchased and
 5
     ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada and
 6
     Atripla. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff
 7

 8   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused

 9   and/or contributed to Plaintiff suffering End Stage Renal Disease, requiring dialysis treatments.
10   Plaintiff’s injuries have had a negative impact on his career in nursing in that his injuries have caused
11
     and/or contributed to Plaintiff having to retire. Plaintiff required and incurred and will continue to
12
     require and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff
13
     has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of
14

15   life as a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other

16   injuries and damages to be proven at trial.

17          82.     Plaintiff Nevron James is and was at all relevant times a citizen of the State of
18   Mississippi and domiciled in Jackson, Mississippi. Plaintiff Nevron James purchased and ingested
19
     the following TDF Drugs for an FDA-approved use of the drugs: Truvada and Viread beginning in
20
     2004. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff
21
     ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused
22

23   and/or contributed to Plaintiff suffering damage to his kidneys, which resulted in diagnoses of kidney

24   disease and kidney failure and has required dialysis treatments. Plaintiff’s injuries have had a

25   negative impact on his career as a construction worker in that his injuries will not allow him to
26
     continue working. Plaintiff required and incurred and will continue to require and incur expenses in
27
     connection with medical treatment as a result of these injuries. Plaintiff has endured and will
28
     COMPLAINT FOR DAMAGES – 33
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 39 of 139




 1   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

 2   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages
 3
     to be proven at trial.
 4
             83.     Plaintiff Pamela L. Jenkins is and was at all relevant times a citizen of the State of
 5
     Tennessee and domiciled in Nashville, Tennessee. Plaintiff Pamela L. Jenkins purchased and
 6
     ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada and Complera
 7

 8   beginning in 2011. As a result of Gilead’s wrongful conduct with respect to the defective TDF

 9   Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the
10   TDF Drugs caused Plaintiff to suffer severe bone demineralization, which resulted in a diagnosis of
11
     osteoporosis. Plaintiff’s osteoporosis has caused Plaintiff extreme pain and suffering in legs,
12
     shoulders and back. Plaintiff Pamela L. Jenkins must often use a cane or walker for mobility due to
13
     the injuries caused by Gilead’s defective TDF Drugs, and has extreme difficulty sitting, standing,
14

15   walking and climbing stairs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer damage

16   to her kidneys, which resulted in diagnoses of Chronic Kidney Disease and acute renal failure.

17   Plaintiff required and incurred and will continue to require and incur expenses in connection with
18   medical treatment as a result of these injuries, including hospitalization. Plaintiff Pamela L. Jenkins
19
     has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of
20
     life as a result of her injuries, has suffered lost earnings and/or a loss of earning capacity, and other
21
     injuries and damages to be proven at trial.
22

23           84.     Plaintiff Randy Jackson is and was at all relevant times a citizen of the State of Texas

24   and domiciled in Houston, Texas. Plaintiff Randy Jackson purchased and ingested the following

25   TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2004. As a result of Gilead’s
26
     wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was injured by the
27
     foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer severe kidney
28
     COMPLAINT FOR DAMAGES – 34
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 40 of 139




 1   damage and dysfunction, which resulted in kidney failure requiring dialysis. Plaintiff required and

 2   incurred and will continue to require and incur expenses in connection with medical treatment as a
 3
     result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental
 4
     anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a
 5
     loss of earning capacity, and other injuries and damages to be proven at trial.
 6
            85.     Plaintiff Raymond Earl Hill is and was at all relevant times a citizen of the State of
 7

 8   Mississippi and domiciled in Jackson, Mississippi. Plaintiff Raymond E. Hill purchased and ingested

 9   the following TDF Drugs for an FDA-approved use of the drugs: Truvada, Atripla and Viread
10   beginning in 2008. As a result of Gilead’s wrongful conduct with respect to the defective TDF
11
     Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the
12
     TDF Drugs caused and/or contributed to Plaintiff suffering Stage 4 Chronic Kidney Disease
13
     requiring dialysis. Plaintiff’s injuries have had a negative impact on his career as a foundation
14

15   repairman in that his injuries have caused and/or contributed to Plaintiff retiring. Plaintiff required

16   and incurred and will continue to require and incur expenses in connection with medical treatment as

17   a result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental
18   anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a
19
     loss of earning capacity, and other injuries and damages to be proven at trial.
20
            86.     Plaintiff Rene Lopez is and was at all relevant times a citizen of the State of Texas
21
     and domiciled in Killeen, Texas. Plaintiff Rene Lopez purchased and ingested the following TDF
22

23   Drug for an FDA-approved use of the drug: Truvada. As a result of Gilead’s wrongful conduct with

24   respect to the defective TDF Drug, Plaintiff ingested and was injured by the foregoing TDF Drug.

25   Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer bone demineralization, which resulted
26
     in a diagnosis of osteoporosis at the young age of thirty-four. Plaintiff required and incurred and will
27
     continue to require and incur expenses in connection with medical treatment as a result of these
28
     COMPLAINT FOR DAMAGES – 35
     Case No.:
        Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 41 of 139




 1   injuries, including surgery and physical therapy. Plaintiff Rene Lopez has endured and will continue

 2   to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has
 3
     suffered lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven
 4
     at trial.
 5
                 87.   Plaintiff Richard Michael Gomez is and was at all relevant times a citizen of the State
 6
     of Louisiana and domiciled in Kenner, Louisiana. Plaintiff Richard Michael Gomez purchased and
 7

 8   ingested the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2012.

 9   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
10   and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or
11
     contributed to Plaintiff suffering weakening of the bones, which resulted in a diagnosis of
12
     osteopenia. Plaintiff required and incurred and will continue to require and incur expenses in
13
     connection with medical treatment as a result of these injuries. Plaintiff Richard Michael Gomez has
14

15   endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as

16   a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries

17   and damages to be proven at trial.
18               88.   Plaintiff Rickey Lee Crews is and was at all relevant times a citizen of the State of
19
     Louisiana and domiciled in Monroe, Louisiana. Plaintiff Rickey Lee Crews purchased and ingested
20
     the following TDF Drugs for an FDA-approved use of the drugs: Viread and Truvada beginning in
21
     2010. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff
22

23   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused

24   and/or contributed to Plaintiff suffering bone demineralization. Plaintiff Rickey Lee Crews required

25   and incurred and will continue to require and incur expenses in connection with medical treatment as
26
     a result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental
27

28
     COMPLAINT FOR DAMAGES – 36
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 42 of 139




 1   anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a

 2   loss of earning capacity, and other injuries and damages to be proven at trial.
 3
            89.     Plaintiff Robby Evan Pérot is and was at all relevant times a citizen of the State of
 4
     Louisiana and domiciled in Haughton, Louisiana. Plaintiff Robby Evan Pérot purchased and ingested
 5
     the following TDF Drugs for an FDA-approved use of the drugs: Truvada and Atripla beginning in
 6
     2006. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff
 7

 8   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused

 9   and/or contributed to Plaintiff suffering bone density loss. Plaintiff required and incurred and will
10   continue to require and incur expenses in connection with medical treatment as a result of these
11
     injuries. Plaintiff Robby Evan Pérot has endured and will continue to endure pain, suffering, mental
12
     anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a
13
     loss of earning capacity, and other injuries and damages to be proven at trial.
14

15          90.     Plaintiff Robert Lee White is and was at all relevant times a citizen of the State of

16   Tennessee and domiciled in Memphis, Tennessee. Plaintiff Robert Lee White purchased and ingested

17   the following TDF Drugs for an FDA-approved use of the drugs: Viread and Truvada beginning in
18   2003. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff
19
     ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused
20
     and/or contributed to Plaintiff suffering damage to his kidneys, which resulted in a diagnosis of renal
21
     failure requiring dialysis. Plaintiff Robert Lee White required and incurred and will continue to
22

23   require and incur expenses in connection with medical treatment as a result of these injuries,

24   including dialysis. Plaintiff has endured and will continue to endure pain, suffering, mental anguish,

25   and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of
26
     earning capacity, and other injuries and damages to be proven at trial.
27

28
     COMPLAINT FOR DAMAGES – 37
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 43 of 139




 1          91.     Plaintiff Rocky Brian Bass is and was at all relevant times a citizen of the

 2   Commonwealth of Kentucky and domiciled in Radcliff, Kentucky. Plaintiff Rocky Brian Bass
 3
     purchased and ingested the following TDF Drugs for an FDA-approved use of the drugs: Atripla and
 4
     Stribild beginning in 2011. As a result of Gilead’s wrongful conduct with respect to the defective
 5
     TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of
 6
     the TDF Drugs caused and/or contributed to Plaintiff suffering kidney damage and dysfunction,
 7

 8   which resulted in a diagnosis of Stage 3 Chronic Kidney Disease and acute kidney failure. Plaintiff

 9   required and incurred and will continue to require and incur expenses in connection with medical
10   treatment as a result of these injuries, including hospitalization for three weeks. Plaintiff Rocky Brian
11
     Bass has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment
12
     of life as a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other
13
     injuries and damages to be proven at trial.
14

15          92.     Plaintiff Rodney Conwell is and was at all relevant times a citizen of the State of

16   Georgia and domiciled in Atlanta, Georgia. Plaintiff Rodney Conwell purchased and ingested the

17   following TDF Drug for an FDA-approved use of the drug: Atripla beginning in 2006. As a result of
18   Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was
19
     injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed
20
     to Plaintiff suffering bone demineralization, which resulted in a diagnosis of osteoporosis and which
21
     caused or contributed to fractures to Plaintiff’s toes. Plaintiff Rodney Conwell required and incurred
22

23   and will continue to require and incur expenses in connection with medical treatment as a result of

24   these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and

25   loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning
26
     capacity, and other injuries and damages to be proven at trial.
27

28
     COMPLAINT FOR DAMAGES – 38
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 44 of 139




 1          93.     Plaintiff Rose Giannotti, individually and as personal representative for the estate

 2   Daisy Ojeda, is and was at all relevant times a citizen of the State of Tennessee and domiciled in
 3
     Riceville, Tennessee. Plaintiff Rose Giannotti is the sister of Decedent Daisy Ojeda. Decedent Daisy
 4
     Ojeda purchased and ingested the following TDF Drugs for an FDA-approved use of the drugs:
 5
     Truvada and Atripla beginning in 2004. As a result of Gilead’s wrongful conduct with respect to the
 6
     defective TDF Drugs, Decedent ingested and was injured by the foregoing TDF Drugs. Decedent’s
 7

 8   ingestion of the TDF Drugs caused and/or contributed to Plaintiff suffering bone demineralization

 9   which resulted in a diagnosis of osteoporosis and which caused or contributed to a fracture to
10   Decedent’s elbow and several fractures to her toes. Prior to her death, Decedent required and
11
     incurred expenses in connection with medical treatment as a result of these injuries, including
12
     hospitalization and surgery. As a direct and/or contributory and proximate result of Defendant
13
     Gilead’s wrongful conduct, Decedent Daisy Ojeda suffered severe bodily injuries, pain, suffering,
14

15   mental anguish, loss of enjoyment of life, lost wages and/or a loss of earning capacity; and other

16   damages to be proven at trial.

17          94.     Plaintiff Samuel Cordoba is and was at all relevant times a citizen of the
18   Commonwealth of Pennsylvania and domiciled in Allentown, Pennsylvania. Plaintiff Samuel
19
     Cordoba purchased and ingested the following TDF Drugs for an FDA-approved use of the drugs:
20
     Viread and Truvada beginning in 2001. As a result of Gilead’s wrongful conduct with respect to the
21
     defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s
22

23   ingestion of the TDF Drugs caused and/or contributed to Plaintiff suffering bone density loss, which

24   resulted in a diagnosis of osteopenia. Plaintiff required and incurred and will continue to require and

25   incur expenses in connection with medical treatment as a result of these injuries. Plaintiff has
26
     endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as
27

28
     COMPLAINT FOR DAMAGES – 39
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 45 of 139




 1   a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries

 2   and damages to be proven at trial.
 3
            95.     Plaintiff Sandi Perry is and was at all relevant times a citizen of the State of Georgia
 4
     and domiciled in Acworth, Georgia. Plaintiff Sandi Perry purchased and ingested the following TDF
 5
     Drug for an FDA-approved use of the drug: Truvada beginning in 2008. As a result of Gilead’s
 6
     wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was injured by the
 7

 8   foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed to Plaintiff

 9   suffering bone density loss, which resulted in a diagnosis of osteoporosis. Plaintiff required and
10   incurred and will continue to require and incur expenses in connection with medical treatment as a
11
     result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental
12
     anguish, and loss of enjoyment of life as a result of her injuries, and has suffered other injuries and
13
     damages to be proven at trial.
14

15          96.     Plaintiff Sharon Amos-Luckett is and was at all relevant times a citizen of the State of

16   Tennessee and domiciled in Clarksville, Tennessee. Plaintiff Sharon Amos-Luckett purchased and

17   ingested the following TDF Drug for an FDA-approved use of the drug: Atripla beginning in 2009.
18   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
19
     and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or
20
     contributed to Plaintiff suffering kidney failure. Plaintiff required and incurred and will continue to
21
     require and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff
22

23   has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of

24   life as a result of her injuries, has suffered lost earnings and/or a loss of earning capacity, and other

25   injuries and damages to be proven at trial.
26
            97.     Plaintiff Shaunessey Washington is and was at all relevant times a citizen of the State
27
     of Georgia and domiciled in Stockbridge, Georgia. Plaintiff Shaunessey Washington purchased and
28
     COMPLAINT FOR DAMAGES – 40
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 46 of 139




 1   ingested the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2004.

 2   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
 3
     and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or
 4
     contributed to Plaintiff suffering severe kidney damage and dysfunction, which resulted in a
 5
     diagnosis of End Stage Renal Disease and required dialysis treatments three times per week at the
 6
     young age of thirty-seven. Plaintiff’s End Stage Renal Disease and related deterioration has caused
 7

 8   Plaintiff extreme fatigue, pain and suffering and has required that he cease his professional career

 9   dressing mannequins and setting up clothing store windows. Plaintiff’s condition is so painful and
10   debilitating that he can no longer participate in activities he once enjoyed, including working,
11
     dancing, bowling, going to movie theatres, running, walking or standing for long periods of time.
12
     Plaintiff required and incurred and will continue to require and incur expenses in connection with
13
     medical treatment as a result of these injuries, including dialysis treatments. Plaintiff Shaunessey
14

15   Washington has endured and will continue to endure pain, suffering, mental anguish, and loss of

16   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

17   capacity, and other injuries and damages to be proven at trial.
18          98.     Plaintiff Sherita Y. Houston, individually and as personal representative for the Estate
19
     of Diez Ami Edwards, is and was at all relevant times a citizen of the State of Georgia and domiciled
20
     in Albany, Georgia. Plaintiff Sherita Y. Houston is the mother of Diez Ami Edwards, deceased.
21
     Decedent Diez Ami Edwards purchased and ingested the following TDF Drug for an FDA-approved
22

23   use of the drug: Viread beginning in 2017. As a result of Gilead’s wrongful conduct with respect to

24   the defective TDF Drug, Decedent ingested and was injured by the foregoing TDF Drug. Decedent’s

25   ingestion of the TDF Drug caused or contributed to Decedent suffering kidney failure, which
26
     ultimately resulted in his death at the young age of twenty-eight. Decedent required and incurred
27
     expenses in connection with medical treatment as a result of these injuries, including hospitalization
28
     COMPLAINT FOR DAMAGES – 41
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 47 of 139




 1   and dialysis treatments. As a direct and proximate result of Defendant Gilead’s wrongful conduct,

 2   Decedent suffered severe bodily injuries, pain, suffering, mental anguish, loss of enjoyment of life
 3
     and loss of earnings and/or earning capacity, up to the time of his death. Gilead’s wrongful conduct
 4
     was a direct and proximate cause of Decedent’s death. As a direct and proximate result of Gilead’s
 5
     wrongful conduct, Plaintiff Sherita Y. Houston, individually and in her capacity as representative for
 6
     the Estate of Diez Ami Edwards, has suffered loss of affection, society, assistance, emotional
 7

 8   support, care, comfort, solace, companionship, maintenance, support and services; and, the Estate

 9   has suffered past and future pecuniary including lost earning capacity, necessary expenses for
10   medical treatment, funeral and burial expenses, and other damages to be proven at trial.
11
            99.     Plaintiff Steaven Michael Duffy is and was at all relevant times a citizen of the State
12
     of Louisiana and domiciled in Hammond, Louisiana. Plaintiff Steaven M. Duffy purchased and
13
     ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada and
14

15   Stribild beginning in 2001. As a result of Gilead’s wrongful conduct with respect to the defective

16   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

17   the TDF Drugs caused Plaintiff to suffer bone demineralization in 2015 at the young age of forty-
18   one. Plaintiff required and incurred and will continue to require and incur expenses in connection
19
     with medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure
20
     pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered
21
     lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.
22

23          100.    Plaintiff Steven D. Edwards is and was at all relevant times a citizen of the State of

24   Georgia and domiciled in Stone Mountain, Georgia. Plaintiff Steven D. Edwards purchased and

25   ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread and Atripla
26
     beginning in 2001. As a result of Gilead’s wrongful conduct with respect to the defective TDF
27
     Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the
28
     COMPLAINT FOR DAMAGES – 42
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 48 of 139




 1   TDF Drugs caused and/or contributed to Plaintiff suffering End Stage Renal Disease requiring

 2   dialysis treatments. Plaintiff’s injuries have had a negative impact on his career as an administrative
 3
     coordinator in that his injuries have caused and/or contributed to Plaintiff retiring from that career.
 4
     Plaintiff required and incurred and will continue to require and incur expenses in connection with
 5
     medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,
 6
     suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost
 7

 8   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

 9          101.    Plaintiff Teresa Alston Wilson is and was at all relevant times a citizen of the State of
10   Georgia and domiciled in Statesboro, Georgia. Plaintiff Teresa Alston Wilson purchased and
11
     ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada and
12
     Atripla beginning in 2004. As a result of Gilead’s wrongful conduct with respect to the defective
13
     TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of
14

15   the TDF Drugs caused and/or contributed to Plaintiff suffering kidney failure requiring dialysis

16   treatments. Plaintiff’s injuries have had a negative impact on her career as a Chef in that her injuries

17   have caused Plaintiff to retire. Plaintiff required and incurred and will continue to require and incur
18   expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and
19
     will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of
20
     her injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and
21
     damages to be proven at trial.
22

23          102.    Plaintiff Theond Brown is and was at all relevant times a citizen of the

24   Commonwealth of Pennsylvania and domiciled in Philadelphia, Pennsylvania. Plaintiff Theond

25   Brown purchased and ingested the following TDF Drugs for an FDA-approved use of the drugs:
26
     Viread, Truvada and Atripla beginning in 2003. As a result of Gilead’s wrongful conduct with
27
     respect to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs.
28
     COMPLAINT FOR DAMAGES – 43
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 49 of 139




 1   Plaintiff’s ingestion of the TDF Drugs caused and/or contributed to Plaintiff suffering reduced

 2   kidney function and renal failure. Plaintiff’s ingestion of the TDF Drugs also caused and/or
 3
     contributed to Plaintiff suffering bone demineralization, which resulted in a diagnosis of osteoporosis
 4
     and which caused or contributed to a fracture to Plaintiff’s left foot and right ankle. Plaintiff Theond
 5
     Brown required and incurred and will continue to require and incur expenses in connection with
 6
     medical treatment as a result of these injuries, including dialysis, surgery and physical therapy.
 7

 8   Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

 9   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning
10   capacity, and other injuries and damages to be proven at trial.
11
            103.    Plaintiff Thomas E. Jones is and was at all relevant times a citizen of the State of
12
     Georgia and domiciled in Atlanta, Georgia. Plaintiff Thomas E. Jones purchased and ingested the
13
     following TDF Drugs for an FDA-approved use of the drugs: Truvada and Viread. As a result of
14

15   Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and was

16   injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer

17   bone demineralization, which resulted in a diagnosis of osteoporosis. Plaintiff required and incurred
18   and will continue to require and incur expenses in connection with medical treatment as a result of
19
     these injuries, including surgery and physical therapy. Plaintiff Thomas E. Jones has endured and
20
     will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of
21
     his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and
22

23   damages to be proven at trial.

24          104.    Plaintiff Timothy Hayes is and was at all relevant times a citizen of the State of New

25   York and domiciled in Saint Albans, New York. Plaintiff Timothy Hayes purchased and ingested the
26
     following TDF Drug for an FDA-approved use of the drug: Atripla beginning in 2013. As a result of
27
     Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was
28
     COMPLAINT FOR DAMAGES – 44
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 50 of 139




 1   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed

 2   to Plaintiff’ suffering high creatinine levels and which required Plaintiff to undergo dialysis
 3
     treatments. Plaintiff required and incurred and will continue to require and incur expenses in
 4
     connection with medical treatment as a result of these injuries, including expensive and painful
 5
     kidney dialysis treatments while waiting for kidney transplantation surgery. Plaintiff Timothy Hayes
 6
     has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of
 7

 8   life as a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other

 9   injuries and damages to be proven at trial.
10          105.    Plaintiff Tom Woodland is and was at all relevant times a citizen of the State of
11
     Tennessee and domiciled in Covington, Tennessee. Plaintiff Tom Woodland purchased and ingested
12
     the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2008. As a
13
     result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and
14

15   was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or

16   contributed to Plaintiff suffering kidney disease. Plaintiff Tom Woodland required and incurred and

17   will continue to require and incur expenses in connection with medical treatment as a result of these
18   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of
19
     enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning
20
     capacity, and other injuries and damages to be proven at trial.
21
            106.    Plaintiff Wanda G. McCray is and was at all relevant times a citizen of the State of
22

23   Louisiana and domiciled in Baton Rouge, Louisiana. Plaintiff Wanda G. McCray purchased and

24   ingested the following TDF Drug for an FDA-approved use of the drug: Truvada beginning in 2011.

25   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
26
     and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or
27
     contributed to Plaintiff suffering bone demineralization. Plaintiff Wanda G. McCray required and
28
     COMPLAINT FOR DAMAGES – 45
     Case No.:
        Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 51 of 139




 1   incurred and will continue to require and incur expenses in connection with medical treatment as a

 2   result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental
 3
     anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost earnings and/or a
 4
     loss of earning capacity, and other injuries and damages to be proven at trial.
 5
             107.       Plaintiff William D. Greenawalt, individually and as personal representative for the
 6
     Estate of Steven Greenawalt, is and was at all relevant times a citizen of the State of Indiana and
 7

 8   domiciled in Goshen, Indiana. Plaintiff William D. Greenawalt is the father of Steven Greenawalt,

 9   deceased. Decedent Steven Greenawalt purchased and ingested the following TDF Drug for an FDA-
10   approved use of the drug: Atripla beginning in March of 2013. As a result of Gilead’s wrongful
11
     conduct with respect to the defective TDF Drug, Decedent ingested and was injured by the foregoing
12
     TDF Drug. Decedent’s ingestion of the TDF Drug caused and/or contributed to Decedent suffering
13
     acute kidney failure, which ultimately resulted in his death. Decedent required and incurred expenses
14

15   in connection with medical treatment as a result of these injuries, including hospitalization and

16   dialysis treatments. As a direct and proximate result of Defendant Gilead’s wrongful conduct,

17   Decedent Steven Greenawalt suffered severe bodily injuries, pain, suffering, mental anguish, loss of
18   enjoyment of life and loss of earnings and/or earning capacity, up to the time of his death. Gilead’s
19
     wrongful conduct was a direct and proximate cause of Decedent’s death. As a direct and proximate
20
     result of Gilead’s wrongful conduct, Plaintiff William D. Greenwalt, individually and in his capacity
21
     as representative for the Estate of Steven Greenwalt, has suffered loss of affection, society,
22

23   assistance, emotional support, care, comfort, solace, companionship, maintenance, support and

24   services; and, the Estate has suffered past and future pecuniary including lost earning capacity,

25   necessary expenses for medical treatment, funeral and burial expenses, and other damages to be
26
     proven at trial.
27

28
     COMPLAINT FOR DAMAGES – 46
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 52 of 139




 1          108.    Plaintiff William Hayes is and was at all relevant times a citizen of the

 2   Commonwealth of Kentucky and domiciled in Bowling Green, Kentucky. Plaintiff William Hayes
 3
     purchased and ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread,
 4
     Truvada and Stribild. As a result of Gilead’s wrongful conduct with respect to the defective TDF
 5
     Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the
 6
     TDF Drugs caused Plaintiff to suffer bone demineralization, which resulted in a diagnosis of
 7

 8   osteoporosis and which caused or contributed to a fracture to Plaintiff’s spine and loss of two inches

 9   in height. Plaintiff required and incurred and will continue to require and incur expenses in
10   connection with medical treatment as a result of these injuries. Plaintiff has endured and will
11
     continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his
12
     injuries, and other injuries and damages to be proven at trial.
13
            109.    Plaintiff William Mims is and was at all relevant times a citizen of the
14

15   Commonwealth of Pennsylvania and domiciled in Erie, Pennsylvania. Plaintiff William Mims

16   purchased and ingested the following TDF Drug for an FDA-approved use of the drug: Truvada

17   beginning in 2004. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug,
18   Plaintiff ingested and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug
19
     caused and/or contributed to Plaintiff suffering severe kidney damages and dysfunction, which
20
     resulted in a diagnosis of End Stage Renal Disease requiring dialysis treatments. Plaintiff required
21
     and incurred and will continue to require and incur expenses in connection with medical treatment as
22

23   a result of these injuries, including kidney treatments in the hospital. Plaintiff William Mims has

24   endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as

25   a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries
26
     and damages to be proven at trial.
27

28
     COMPLAINT FOR DAMAGES – 47
     Case No.:
          Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 53 of 139




 1            110.   Plaintiff Yulanda P. Smith is and was at all relevant times a citizen of the State of

 2   Louisiana and domiciled in Arcadia, Louisiana. Plaintiff Yulanda P. Smith purchased and ingested
 3
     the following TDF Drug for an FDA-approved use of the drug: Atripla beginning in 2007. As a result
 4
     of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was
 5
     injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused and/or contributed
 6
     to Plaintiff suffering renal failure. Plaintiff Yulanda P. Smith required and incurred and will continue
 7

 8   to require and incur expenses in connection with medical treatment as a result of these injuries.

 9   Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of
10   enjoyment of life as a result of her injuries, has suffered lost earnings and/or a loss of earning
11
     capacity, and other injuries and damages to be proven at trial.
12
                                      V.      FACTUAL ALLEGATIONS
13
              111.   Gilead’s “Company Overview” states: “With each new discovery and investigational
14
     new drug candidate, we seek to improve the care of patients living with life-threatening diseases around
15
     the world.”3 It would more accurately state: We seek to improve the care of patients living with life-
16
     threatening diseases only if and when it suits the company’s financial needs.
17
     A.       Background
18
              1.     Laws and regulations governing the approval and labeling of prescription drugs.
19
              112.   The Federal Food, Drug, and Cosmetic Act (“FDCA” or the “Act”) requires
20
     manufacturers that develop a new drug product to file a New Drug Application (“NDA”) in order to
21
     obtain approval from the Food and Drug Administration (“FDA”) before selling the drug in interstate
22
     commerce. 21 U.S.C. § 355.
23
              113.   The NDA must include, among other things, data regarding the safety and effectiveness
24
     of the drug, information on any patents that purportedly cover the drug or a method of using the drug,
25
     and the labeling proposed to be used for the drug. 21 U.S.C. § 355(b).
26

27
          3
          See, e.g., Gilead Sciences Company Overview, available at http://www.gilead.com/~/media/Files/
28   pdfs/other/US%20Corporate%20Overview%20%20111014.pdf.
     COMPLAINT FOR DAMAGES – 48
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 54 of 139




 1          114.    Manufacturers with an approved NDA must review all adverse drug experience

 2   information obtained by or otherwise received by them from any source, including but not limited to

 3   postmarketing experience, reports in the scientific literature, and unpublished scientific papers. 21

 4   C.F.R. § 314.80(b).

 5          115.    After FDA approval, manufacturers may only promote drugs in a manner consistent

 6   with the contents of the drug’s FDA-approved label. 21 C.F.R. § 202.1. The FDA’s Division of Drug

 7   Marketing, Advertising, and Communications monitors manufacturers’ promotional activities and

 8   enforces the FDCA and its implementing regulations to ensure compliance.

 9          116.    Under what is known as the Changes Being Effected (“CBE”) regulation, a

10   manufacturer with an approved NDA can make certain changes to its label without prior FDA approval

11   by simply sending the FDA a “supplemental submission.” 21 C.F.R. § 314.70(c)(6)(iii).

12          117.    Changes to the labeling a manufacturer can make pursuant to CBE without prior FDA

13   approval include those to “add or strengthen a contraindication, warning, precaution, or adverse

14   reactions for which the evidence of causal association satisfies the standard for inclusion in the labeling

15   under § 201.57(c) of this chapter” and “to add or strengthen an instruction about dosage and

16   administration that is intended to increase the safe use of the drug product.” 21 C.F.R.

17   § 314.70(c)(6)(iii)(A) and (C).

18          118.    A manufacturer must revise its label “to include a warning about a clinically significant

19   hazard as soon as there is reasonable evidence of a causal association with a drug; a causal relationship

20   need not have been definitively established.” 21 C.F.R. § 201.57(c)(6).

21          119.    The warnings section of the label “must identify any laboratory tests helpful in

22   following the patient’s response or in identifying possible adverse reactions. If appropriate,

23   information must be provided on such factors as the range of normal and abnormal values expected in

24   the particular situation and the recommended frequency with which tests should be performed before,

25   during, and after therapy.” Id. § 201.57(c)(6)(iii). According to an FDA Guidance for Industry on the

26

27

28
     COMPLAINT FOR DAMAGES – 49
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 55 of 139




 1   warnings and precautions section of the labeling, “[i]nformation about the frequency of testing and

 2   expected ranges of normal and abnormal values should also be provided if available.”4

 3          120.    Adverse reactions must be added to the label where there “is some basis to believe there

 4   is a causal relationship between the drug and the occurrence of the adverse event.” Id. § 201.57(c)(7).

 5          121.    An August 22, 2008 amendment to these regulations provides that a CBE supplement

 6   to amend the labeling for an approved product must reflect “newly acquired information.” 73 Fed.

 7   Reg. 49609. “Newly acquired information” is not limited to new data but also includes “new analysis

 8   of previously submitted data.” “[I]f a sponsor submits adverse event information to FDA, and then

 9   later conducts a new analysis of data showing risks of a different type or of greater severity or

10   frequency than did reports previously submitted to FDA, the sponsor meets the requirement for ‘newly

11   acquired information.’” Id. at 49607.

12          122.    Under the 1984 Hatch-Waxman Amendments to the Act, Congress sought to expedite

13   the entry of less expensive generic versions of brand name drugs by simplifying the generic approval

14   process. A generic manufacturer seeking to sell a generic version of a brand name drug may file an

15   Abbreviated New Drug Application (“ANDA”), which relies on the brand manufacturer’s safety and

16   efficacy data. The ANDA filer must demonstrate that its proposed generic product is therapeutically

17   equivalent to the brand name drug, meaning that it: (a) contains the same active ingredient(s), dosage

18   form, route of administration, and strength as the brand name drug; and (b) is bioequivalent to the

19   brand drug (i.e., the drugs exhibit the same rate and extent of absorption).

20          123.    As a counter-balance to the abbreviated process for the approval of generic drugs,

21   Hatch-Waxman may grant brand manufacturers a period of market exclusivity upon approval of the

22   NDA. For example, Hatch-Waxman grants a five-year period of exclusivity (regardless of any patent

23   protection) to products containing chemical entities not previously approved by the FDA. Under this

24   five-year exclusivity, the FDA cannot even accept an ANDA to make a generic version of the drug for

25

26

27
        4
        https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/Guidances/
28   UCM075096.pdf.
     COMPLAINT FOR DAMAGES – 50
     Case No.:
        Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 56 of 139




 1   four or five years from NDA approval (depending upon whether the generic asserted that the brand’s

 2   patents were invalid or not infringed).

 3           124.    Hatch-Waxman also streamlined the process for brand manufacturers to attempt to

 4   enforce their patents against potential infringement by generic manufacturers. If an ANDA contains a

 5   certification that the patents the brand has listed in its NDA are invalid or will not be infringed by the

 6   ANDA generic product (a “Paragraph IV certification”), the brand manufacturer can automatically

 7   delay FDA approval of the generic drug by suing the generic manufacturer for patent infringement. If

 8   the brand manufacturer brings a patent infringement action against the generic filer within 45 days of

 9   receiving notification of the Paragraph IV certification, the FDA may not grant final approval to the

10   ANDA until the earlier of (a) the passage of two and a half years, or (b) the issuance of a court decision

11   that the patent is invalid or not infringed by the generic manufacturer’s ANDA. 21 U.S.C.

12   § 355(j)(5)(B)(iii).

13           125.    Generic drugs that are therapeutically equivalent to the brand name drug may be

14   automatically substituted for the brand at the pharmacy counter. Due to state automatic substitution

15   laws that permit or require generic substitution, once a generic version of a brand-name drug enters

16   the market, the generic quickly captures the vast majority of the brand’s sales, often obtaining 80% or

17   more of unit sales within the first six months. On average, generics capture 90% of brand unit sales

18   within the first year of generic entry.

19           2.      Tenofovir and Gilead’s TDF- and TAF- containing drug products indicated for
                     use in treating HIV.
20
             126.    Tenofovir (chemical name, 9-(2-Phosphonomethoxypropyl)adenine (“PMPA”)) is a
21
     type of medicine called a nucleotide analog reverse transcriptase and HBV polymerase inhibitor
22
     (“NRTI”).
23
             127.    In order for HIV to infect a healthy human cell, the virus must convert its ribonucleic
24
     acid (“RNA”) based genome into a strand of complementary deoxyribonucleic acid (“DNA”). This
25
     process of converting the virus’s RNA into DNA is reverse transcription, and is performed by an
26
     enzyme named reverse transcriptase. Reverse transcription occurs inside the human cell that the virus
27
     is infecting.
28
     COMPLAINT FOR DAMAGES – 51
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 57 of 139




 1           128.    NRTIs prevent the reverse transcriptase from converting its RNA into DNA, preventing

 2   the infection of the cell and spread of HIV. In order for NRTIs to stop HIV from infecting a cell, the

 3   drug must be absorbed into the cell and “activated” by the cell’s biological machinery. The “activated”

 4   form of tenofovir is known as tenofovir-diphosphate (“TFV-DP”).

 5           129.    When used to treat HIV infection, tenofovir must be administered in combination with

 6   other anti-HIV drugs, a practice known as “combination antiretroviral therapy” or “cART.” By using

 7   a combination of different classes of medications, physicians can customize treatment based on factors

 8   including how much virus is in the patient’s blood, the particular strain of the virus, and disease

 9   symptoms. The aim of cART is to reduce the viral load—i.e., the amount of virus per unit of blood or

10   plasma, of patients to levels where commercial viral load tests cannot detect the presence of the virus

11   (generally a concentration of lower than 50 HIV-1 RNA copies per mL of plasma). A cART treatment

12   regimen can incorporate multiple standalone pills or a single pill coformulated with all drugs necessary

13   for the regimen.

14           130.    Gilead did not discover tenofovir. Tenofovir was discovered in the mid-1980s by the

15   collaborative research efforts of scientists in Prague and Belguim. Although the anti-HIV properties

16   of tenofovir were promising, it had a significant downside. When tenofovir is administered by mouth,

17   very little of it is absorbed into the body.

18           131.    Because an intravenous formulation had little sales potential, Gilead developed a

19   prodrug form of tenofovir that can be taken orally. Prodrugs are pharmacologically inactive

20   compounds that can be more efficiently absorbed into the bloodstream and then converted into the

21   active form of the drug within the body.

22           132.    One     prodrug     of    tenofovir   is   tenofovir   disoproxil    (chemical    name,

23   bis(isopropyloxycarbonyloxymethyl)-PMPA or bis-POC PMPA). The fumaric salt of tenofovir

24   disoproxil is tenofovir disoproxil fumarate, commonly known as TDF.

25           133.    While TDF is able to be taken by mouth, the proportion of tenofovir that enters the cells

26   is relatively low. In order to have the desired therapeutic effect, a high dose of TDF must be

27   administered. The standard dose of TDF for HIV treatment and prevention in adults is relatively

28   large—300 mg taken once a day. A general principle of toxicology is that the “dose makes the
     COMPLAINT FOR DAMAGES – 52
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 58 of 139




 1   poison”—i.e., larger doses are generally associated with higher rates of toxicity and adverse events.

 2   Tenovofir is no different.

 3           134.    Gilead has received FDA approval for five TDF-based drugs for the treatment of HIV.

 4           135.    On October 26, 2001, the FDA approved Gilead’s NDA 21356 for Viread (300 mg

 5   TDF) tablets for use in combination with other antiretroviral agents for the treatment of HIV-1

 6   infection. Gilead submitted limited clinical data supporting approval of the drug. Gilead had not

 7   completed Phase III clinical studies. Gilead excluded from its clinical trials people who had serious

 8   preexisting kidney dysfunction. And Gilead only studied Viread in treatment-experienced patients

 9   (those who had previously been treated for HIV). In 2008, the FDA approved an additional Viread

10   indication for the treatment of Chronic Hepatitis B.

11           136.    On August 2, 2004, the FDA approved Gilead’s NDA 21752 for Truvada tablets, which

12   is a combination product containing 300 mg TDF (i.e., Viread) and 200 mg emtricitabine, for use in

13   combination with other antiretroviral agents for the treatment of HIV-1 infection in adults. Neither of

14   the active ingredients in Truvada was new. The FDA approved the Truvada application based primarily

15   on data showing the fixed-dose combination drug was bioequivalent to its separate components. On

16   July 16, 2012, the FDA approved an additional indication for the use of Truvada in combination with

17   safer sex practices for pre-exposure prophylaxis (PrEP) to reduce the risk of sexually acquired HIV-1

18   in adults at high risk.

19           137.    On July 12, 2006, the FDA approved Gilead’s NDA 21937 for Atripla tablets, which is

20   a combination product containing 300 mg TDF, 200 mg emtricitabine, and 600 mg efavirenz, for use

21   alone as a complete regimen or in combination with other retroviral agents for the treatment of HIV-1

22   infection in adults. Gilead submitted no clinical data in support of NDA 21937. None of the active

23   ingredients in Atripla were new. Approval was based on a demonstration of bioequivalence between

24   the individual components and the fixed-dose combination.

25           138.    On August 10, 2011, the FDA approved Gilead’s NDA 202123 for Complera tablets,

26   which is a fixed dose combination product containing 300 mg TDF, 200 mg emtricitabine, and 25 mg

27   rilpivirine, for use as a complete regimen for the treatment of HIV-1 infection in treatment-naïve adults

28   (i.e., adults who had not been previously treated for HIV). None of the active ingredients in Complera
     COMPLAINT FOR DAMAGES – 53
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 59 of 139




 1   were new. Gilead submitted no new clinical safety or efficacy trials in connection with NDA 20123.

 2   Approval was based on the results of bioequivalence studies comparing the combination product to

 3   the individual component drugs. In addition, the primary focus of the FDA’s safety and medical review

 4   of the Complera NDA was on rilpivirine, since that drug was the most recently approved component

 5   of the fixed dose combination Complera tablet.

 6          139.    On August 27, 2012, the FDA approved Gilead’s NDA 203100 for Stribild, which is a

 7   fixed dose combination product containing 300 mg TDF, 200 mg emtricitabine, 150 mg elvitegravir,

 8   and 150 mg cobicistat, for use as a complete regimen for the treatment of HIV-1 infection in treatment-

 9   naïve adults. Although elvitegravir and cobicistat had not been previously approved by the FDA, the

10   FDA gave Gilead’s Stribild NDA a 10-month standard review because there were already multiple

11   regimens available for treatment naïve patients including one pill, once-a-day regimens.

12          140.    Before the FDA approved Viread in 2001, Gilead had discovered another prodrug

13   version of tenofovir, which it originally called GS-7340 and which is now known as tenofovir

14   alafenamide fumarate (“TAF”). TDF and TAF are two prodrug versions of the same parent drug,

15   tenofovir, though TAF requires a dose more than ten times smaller than TDF to achieve the same

16   therapeutic effect.

17          141.    TAF differs from TDF in its penetration into target cells. Unlike TDF, which is

18   converted into the parent drug tenofovir in the gastrointestinal tract, liver, and blood, TAF is not

19   converted into tenofovir until it has been absorbed by the cell. This allows TAF to be more efficiently

20   absorbed by “target cells”—i.e., cells that HIV infects or “targets”—compared to TDF. This more

21   efficient absorption allows TAF to achieve far greater intracellular concentrations of the activated drug

22   (tenofovir-diphosphate) in target cells than even a dramatically larger dose of TDF. This enhanced

23   efficiency in absorption leads to plasma concentrations of tenofovir that are 90% lower than TDF,

24   while still maintaining intracellular concentrations of activated drug in target cells that is the same or

25   higher than TDF. The lowered plasma concentrations of tenofovir found with TAF result in reduced

26   toxicity compared to TDF, making TAF safer to use than TDF.

27          142.    On November 5, 2015, the FDA approved Gilead’s first TAF-based design—NDA

28   207561 for Genvoya tablets, a fixed dose combination product which contains 10 mg TAF, 200 mg
     COMPLAINT FOR DAMAGES – 54
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 60 of 139




 1   emtricitabine, 150 mg elvitegravir, and 150 mg cobicistat. Genvoya is indicated for the treatment of

 2   HIV-1 infection in adults and pediatric patients 12 years of age or older who have no antiretroviral

 3   treatment history or to replace the current antiretroviral regimen in those who are virologically

 4   suppressed (HIV-1 RNA less than 50 copies per mL) on a stable antiretroviral regimen for at least six

 5   months with no history of treatment failure and no known substitutions associated with resistance to

 6   the individual components of Genvoya. The TDF-based counterpart to Genvoya is Stribild. Genvoya

 7   is identical to Stribild except for the substitution of TAF for TDF.

 8          143.    On March 1, 2016, the FDA approved Gilead’s NDA 208351 for Odefsey tablets, which

 9   is a combination product containing 25 mg TAF, 200 mg emtricitabine, and 25 mg rilpivirine, for use

10   as a complete regimen for the treatment of HIV-1 infection in patients 12 years of age and older as

11   initial therapy in those with no antiretroviral treatment history with HIV-1 RNA less than or equal to

12   100,000 copies per mL; or to replace a stable antiretroviral regimen in those who are virologically-

13   suppressed (HIV-1 RNA less than 50 copies per mL of blood or plasma) for at least six months with

14   no history of treatment failure and no known substitutions associated with resistance to the individual

15   components of Odefsey. The TDF-based counterpart to Odefsey is Complera. Odefsey is identical to

16   Complera except for the substitution of TAF for TDF.

17          144.    On April 4, 2016, the FDA approved Gilead’s NDA 208215 for Descovy tablets, which

18   is a fixed dose combination product containing 25 mg TAF and 200 mg emtricitabine, for use in

19   combination with other antiretroviral agents, for treatment of HIV-1 infection in adults and pediatric

20   patients 12 years of age or older. The TDF-based counterpart to Descovy is Truvada. Descovy is

21   identical to Truvada except for the substitution of TAF for TDF.

22          145.    Upon information and belief, Gilead has not sought FDA approval of a standalone TAF

23   drug product for the treatment of HIV. Viread, therefore, has no TAF-based counterpart for the

24   treatment of HIV infection. Although the FDA approved Gilead’s NDA 208464 for Vemlidy (300 mg

25   TAF) tablets on November 10, 2016, Gilead only sought approval to market Vemlidy for the treatment

26   of Hepatitis B infection in adults with compensated liver disease and thus cannot be marketed for the

27   treatment of HIV.

28
     COMPLAINT FOR DAMAGES – 55
     Case No.:
          Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 61 of 139




 1   B.       Gilead knew before Viread was approved that TDF posed a significant safety risk.
 2            146.   Before Gilead’s first TDF product, Viread, received FDA approval in 2001, Gilead
 3   knew that two of its other antiviral drugs that are structurally similar to tenofovir caused significant
 4   kidney damage.

 5            147.   Tenofovir is a member of a class of molecules known as “acyclic nucleoside

 6   phosphonates.” Two of Gilead’s other antiviral drugs—cidofovir and adefovir5—are also acyclic

 7   nucleoside phosphonates.

 8            148.   Cidofovir injection, marketed as Vistide, was Gilead’s first commercial product. When

 9   the FDA approved Vistide in 1996, it carried a black box warning stating that renal impairment is the

10   drug’s major toxicity and renal failure resulting in dialysis or contributing to death have occurred with

11   as few as one or two doses of Vistide.

12            149.   In December 1999, Gilead abandoned development of NRTI prodrug adefovir

13   dipovoxil for the treatment of HIV after it proved so toxic to patients’ kidneys in the later stages of

14   Phase III clinical trials. In Gilead’s clinical trial GS-408, 59% of patients demonstrated severe kidney

15   toxicity after 72 weeks. One patient in the trial died due to multiorgan failure subsequent to kidney

16   failure. Based on this experience, Gilead knew that adefovir dipivoxil was associated with delayed

17   nephrotoxicity—meaning that its toxic effects might not be felt for some time after continued use.

18   Gilead would later develop and market adefovir dipivoxil as Hepsera for treatment of hepatitis B virus

19   infection. Critically, Gilead recognized that if it reduced the dose of adefovir dipivoxil from 120 mg—

20   as used in trial GS-408 for the treatment of HIV—to 10 mg (the dose in Hepsera), an effective dose

21   for hepatitis B virus treatment, the risk of nephrotoxicity is dramatically reduced.

22            150.   Tenofovir has a nearly identical structure to adefovir, varying only by the presence of

23   a methyl group (i.e., a carbon atom bound to three hydrogen atoms) in tenofovir, which replaces a

24   hydrogen atom in adefovir. As Gilead recognized in its 10-K for the year ending December 31, 2000,

25

26

27
          5
           Like tenofovir, only a prodrug of adefovir—adefovir dipivoxil—can be effectively administered
28   orally.
     COMPLAINT FOR DAMAGES – 56
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 62 of 139




 1   due to its experiences with nephrotoxicity in Phase III clinical trials of adefovir dipovoxil, delayed

 2   toxicity issues similar to those experienced with adefovir dipivoxil could arise with TDF.

 3          151.    Gilead also knew that while prodrugs allow the drug to be efficiently absorbed into the

 4   bloodstream and then converted into an active form within the body, the conversion of the TDF

 5   prodrug into free tenofovir outside the cell, and the presence of high levels of free tenofovir in the

 6   blood, endangers the kidneys.

 7          152.    The primary purpose of the kidney is to filter out toxins and waste products from the

 8   blood, as well as help maintain the delicate balance of water, salts and other compounds in a person’s

 9   blood. The functional unit of the kidney is the nephron, a microscopic structure that consists of two

10   primary components: a renal “corsipucle” and a renal “tubule.” On average, each kidney contains

11   hundreds of thousands to millions of nephrons.

12          153.    The renal corsipucle is the component of the nephron that directly filters the blood.

13   Blood flows through a network of capillaries (small blood vessels) known as the glomerulus. The walls

14   of these capillaries work as a filter, allowing certain compounds, as well as water, to pass through. The

15   fluid that is filtered through the capillary walls in the glomerulus, known as the filtrate, is collected by

16   a structure known as Bowman’s capsule. One of the ways kidney function is measured is by the rate

17   of blood that is filtered by the glomeruli. This is known as the glomerular filtration rate or “GFR.”6

18          154.    In Bowman’s capsule, the filtrate is collected and drains into the other primary
19   component of the nephron, the tubule. Glomerular filtration is highly effective at removing many

20   toxins, but it also filters out many compounds, like water and electrolytes, that a person needs. In the

21   tubule, the cells lining the tubule put these crucial, non-toxic compounds back into the blood, as well

22

23      6
           GFR is not measured directly. Physicians typically estimate a patient’s GFR by testing for serum
24   creatinine or by calculating creatinine clearance. Creatinine is a waste product that is produced by the
     breakdown of muscle tissue and created at a relatively constant rate by the body. The kidneys filter
25   creatinine from the blood into the urine, and reabsorb almost none of it. If the kidney is damaged, the
     ability of the body to remove creatinine from the blood can be reduced, resulting in high levels of
26
     creatinine in the blood. Serum creatinine is the amount of creatinine in the blood. Creatinine clearance
27   is the rate at which the kidneys clear creatinine from the blood and is measured using the amount of
     creatinine present in urine over 24 hours. As renal function goes down, creatinine clearance also goes
28   down.
     COMPLAINT FOR DAMAGES – 57
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 63 of 139




 1   as filter out remaining toxins that glomerular filtration did not remove. After the filtrate exits the tubule,

 2   it drains into the bladder. This processed filtrate is urine.

 3           155.    This system of filtering the blood is extremely important and delicate. TDF primarily

 4   damages the nephron tubule, due to hyper-concentration of free tenofovir within the tubule cells of the

 5   nephron, which results in cell death or dysfunction. If the tubule cells are dysfunctional or dead, they

 6   are unable or less able to perform the vital function of filtering waste and/or toxins and reabsorbing

 7   beneficial compounds. Tubular injury can occur without a decline in a patient’s glomerular filtration

 8   rate. Physicians must monitor other markers of kidney function—those that assess tubule function

 9   specifically, like serum phosphorus or urine glucose, to assess a patient’s true kidney health.

10           156.    Because tenofovir is renally eliminated, through glomerular filtration and proximal

11   tubular secretion, patients are exposed to an increased concentration of tenofovir as the kidneys

12   become damaged. Because exposure to an increased concentration of tenofovir increases toxicity,

13   patients’ kidney function must be monitored to ensure that their kidneys remain healthy enough to

14   receive tenofovir.

15           157.    Since scientists first synthesized TDF, studies have consistently shown that it could

16   cause significant kidney and bone damage. For example, an animal study published in 1999 showed

17   that high doses of tenofovir were associated with significant bone toxicity in both simian

18   immunodeficiency virus (SIV, the non-human primate version of HIV) infected and uninfected rhesus

19   macaques, with a quarter of the treated animals experiencing significant bone toxicity.

20           158.    Gilead’s preclinical studies of TDF showed that it could be toxic to kidneys and bones.

21   Preclinical animal studies of TDF showed evidence of renal toxicity and that TDF exposure caused

22   bone toxicity in the form of softening of the bones (osteomalacia) and reduced bone mineral density.

23   Nephrotoxicity in animal models was related to dose as well as to duration of therapy.

24           159.    Gilead also knew that the relatively high dose of TDF needed to achieve the desired

25   therapeutic effect created a greater risk of toxic effects, and that bone and kidney toxicities were even

26   more likely with the long-term use of TDF which was needed to combat a disease with no known cure.

27

28
     COMPLAINT FOR DAMAGES – 58
     Case No.:
          Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 64 of 139




 1   C.       Gilead’s knowledge of TDF toxicity grew as patients’ kidneys and bones were
              damaged by the TDF Drugs.
 2
              160.   As soon as Gilead began marketing Viread, patients started experiencing the
 3
     nephrotoxic effects of TDF.
 4
              161.   In November 2001, less than one month after Viread entered the market, the first
 5
     published case of TDF-associated acute renal failure occurred. Thereafter, additional reports of TDF-
 6
     associated kidney damage, including but not limited to Fanconi syndrome, renal failure, renal tubular
 7
     dysfunction, and nephrogenic diabetes insipidus, began to appear in the medical literature. Many of
 8
     those adverse events occurred in patients without preexisting kidney dysfunction.
 9
              162.   Gilead was also seeing renal adverse events in its postmarketing safety data. In fact, the
10
     most common serious adverse events reported to Gilead were renal events, including renal failure,7
11
     Fanconi syndrome,8 and serum creatinine increase.
12
              163.   In the first two years Viread was on the market, 40% of Viread adverse events reports
13
     received by Gilead were related to the renal/urinary system. This included 49 cases of increased
14
     creatinine, 16 cases of hypophosphatemia,9 42 cases of renal insufficiency, 51 cases of acute renal
15
     failure, 6 cases of chronic renal failure, and 32 cases of Fanconi syndrome. These numbers are far less
16
     than the true incidence of kidney damage experienced by Viread patients during this timeframe because
17
     postmarketing adverse events are underreported.
18
              164.   Gilead had to update its Viread labeling at least four times to describe the kidney
19
     damage patients experienced when taking TDF:
20
                     a.     On December 2, 2002, Gilead added that patients had suffered renal
21                          impairment, including increased creatinine, renal insufficiency, kidney failure,
                            and Fanconi syndrome, with Viread use;
22

23

24        7
           When the kidney cannot filter the blood normally, a patient is usually diagnosed with “renal
25   failure.”
         8
           If damage to the tubule prevents the reabsorption of beneficial molecules from filtrate, the levels
26   of these beneficial compounds can become dangerously low in the blood. This is known as Fanconi
     syndrome.
27
         9
           Hypophosphatemia is a low level of phosphorus in the blood, which can indicate that the ability
28   of the nephron tubule to reabsorb phosphorus from the filtrate is damaged.
     COMPLAINT FOR DAMAGES – 59
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 65 of 139




 1                     b.     On October 14, 2003, Gilead added more kidney disorders, including acute
                              renal failure, proximal tubulopathy,10 and acute tubular necrosis;11
 2
                       c.     On May 12, 2005, Gilead added nephrogenic diabetes insipidus;12 and
 3
                       d.     On March 8, 2006, Gilead added polyuria13 and nephritis14 to the list of renal
 4
                              and urinary disorders that patients had experienced while on TDF.
 5
     As Gilead knew, injuries were not limited to patients with a history of renal dysfunction or other risk
 6
     factors.
 7
                165.   Gilead’s long-term clinical data also demonstrated that TDF was damaging patients’
 8
     bones. 48-week data showed greater decreases from baseline in bone mineral density at the lumbar
 9
     spine and hip in patients taking Viread compared to those receiving other HIV drugs. At 144 weeks,
10
     there was a significantly greater decrease from baseline in bone mineral density at the lumbar spine in
11
     patients taking Viread compared to those receiving other HIV drugs, as well as significant increases
12
     in biochemical markers of bone turnover in patients taking Viread. And once Gilead began conducting
13
     clinical trials with Viread in adolescent and pediatric patients, the effects of TDF on adolescent and
14
     pediatric patients’ bones were similar to the effects seen with adult patients.
15
                166.   After Gilead brought Truvada to market, the medical literature continued to identify
16
     cases of TDF-associated kidney damage, including in patients without preexisting renal dysfunction
17
     or co-administration with another nephrotoxic drug.
18
                167.   Several new studies presented at the February 2006 Conference on Retroviruses and
19
     Opportunistic Infections (“CROI”) highlighted the frequency of nephrotoxicity in TDF-treated
20
     patients. In one study, CDC investigators analyzed longitudinal data from 11,362 HIV-infected
21

22
         10
23          Proximal tubulopathy refers to damage or dysfunction to the portion of the nephron tubule that
     is closest to Bowman’s capsule.
24       11
            Acute tubular necrosis refers to the death of the cells that line the nephron tubule. This is
25   associated with loss of kidney function.
         12
            Nephrogenic diabetes insipidus refers to a condition characterized by the production of a large
26   amount of dilute urine as a result of kidney dysfunction. It is thought to be related to damage to the
     nephron tubule.
27       13
            Polyuria refers to the excessive production of urine.
         14
28          Nephritis refers to the inflammation of the kidneys.
     COMPLAINT FOR DAMAGES – 60
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 66 of 139




 1   patients, all of whom had GFR > 90mL/min at baseline, and found that treatment with TDF was

 2   significantly associated with mild and moderate renal insufficiency. In another, observational study of

 3   497 patients initiating TDF treatment, 17.5% developed renal dysfunction. The most severe declines

 4   in renal function were associated with TDF treatment as part of a boosted regimen.

 5          168.    In 2007, Gilead scientists published an article discussing the company’s knowledge of

 6   TDF safety issues over the first four years of TDF treatment. Gilead reported that 0.5% of patients

 7   enrolled in a global expanded access program experienced a serious renal adverse event, including

 8   acute and chronic renal failure and Fanconi syndrome. A “serious” adverse event meant one resulting

 9   in hospitalization or prolongation of hospitalization, death, disability, or requiring medical intervention

10   to prevent permanent impairment. Gilead also reported that through April 2005 the most common

11   serious adverse events reported to Gilead’s postmarketing safety database were renal events, including

12   renal failure, Fanconi syndrome, and serum creatinine increase.

13          169.    Although this Gilead article demonstrates the company’s clear and early knowledge of

14   serious TDF toxicity in a significant number of patients, it downplayed the incidence of TDF-

15   associated renal toxicity. In its Medical Review of the Stribild NDA in 2012, the FDA noted the

16   limitations of Gilead’s data, including the short duration of treatment, the voluntary nature of adverse

17   event reporting in some countries, and the fact that Gilead only assessed serious adverse events, and

18   not renal events leading to drug discontinuation or non-serious renal adverse events. According to the

19   FDA, any of these factors may have led to an underestimation of the true incidence of renal events of

20   interest. The FDA similarly questioned Gilead’s data on the incidence of renal adverse events based

21   on its postmarketing safety database given the voluntary nature of reporting.

22          170.    Moreover, even if Gilead’s data accurately captured the percentage of patients

23   experiencing serious renal adverse events (which it did not), it would still represent a very large number

24   of patients who experienced significant health problems due to TDF toxicity. For example, in late

25   2015, according to data from Symphony Health Solutions, nearly 500,000 people in the U.S. were

26   ingesting TDF daily. Using Gilead’s numbers, approximately 2,500 of those patients would likely

27   experience severe kidney damage. Now that TDF has been on the market for nearly two decades, many

28   thousands of patients have likely experienced severe TDF-induced kidney damage.
     COMPLAINT FOR DAMAGES – 61
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 67 of 139




 1          171.    In May 2007, Gilead had to update its labeling to recognize that TDF-associated renal

 2   damage also caused osteomalacia (softening of the bones) in patients. In November 2008, Gilead

 3   modified the labeling to state that patients taking TDF had experienced osteomalacia due to proximal

 4   renal tubulopathy as bone pain, and that it might contribute to fractures.

 5          172.    In August 2008, Gilead had to update its labeling to recognize finally that TDF caused

 6   both “new onset” and “worsening” renal impairment—meaning, as Gilead knew years prior, that TDF

 7   was injuring patients’ kidneys even though they had no preexisting renal dysfunction.

 8          173.    During 2009–2011, studies continued to show that TDF caused a significant loss of

 9   renal function in HIV-infected patients.

10          174.    Multiple articles described how the incidence of TDF-induced nephrotoxicity was

11   underreported because studies often excluded patients who were most likely to exhibit nephrotoxic

12   effects, including patients who combined TDF in a ritonavir-boosted regimen or with another

13   nephrotoxic drug, older patients or those with advanced HIV disease, or those with mild baseline renal

14   dysfunction. Notwithstanding selection bias that tended to hide TDF-associated kidney dysfunction,

15   the evidence was clear that TDF caused renal tubular dysfunction in a significant percentage of HIV-

16   infected patients.

17          175.    In April 2012, researchers at the San Francisco Veterans’ Administration Medical

18   Center and the University of California, San Francisco published their analysis of the medical records

19   of more than 10,000 HIV-positive veterans in the national VA healthcare system, which is the largest

20   provider of HIV care in the United States. The study authors found that for each year of tenofovir

21   exposure, risk of protein in urine—a marker of kidney damage—rose 34%, risk of rapid decline in

22   kidney function rose 11%, and risk of developing chronic kidney disease rose 33%. The risks remained

23   after the researchers controlled for other kidney disease risk factors such as age, race, diabetes,

24   hypertension, smoking, and HIV-related factors.

25          176.    By the time it reviewed the Stribild NDA, the FDA stated that the safety profile of TDF

26   was, by that point, “well-characterized in multiple previous clinical trials and is notable for TDF-

27

28
     COMPLAINT FOR DAMAGES – 62
     Case No.:
          Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 68 of 139




 1   associated renal toxicity related to proximal renal tubule dysfunction and bone toxicity related to loss

 2   of bone mineral density and evidence of increased bone turnover.”15

 3             177.   With each passing year and each successive TDF product, Gilead learned even more

 4   about TDF’s toxicity. Despite this knowledge, Gilead repeatedly designed the TDF Drugs to contain

 5   TDF as the tenofovir delivery mechanism rather than safer TAF.

 6   D.        Before Gilead developed Stribild, it knew that renal adverse events were more likely
               when patients took TDF as part of a boosted regimen.
 7
               178.   Before Gilead first started marketing Viread, it knew that patients’ exposure to
 8
     tenofovir increases significantly when tenofovir is co-administered with a ritonavir-boosted protease
 9
     inhibitor: the maximum concentration of tenofovir increased 31%; the minimum concentration of
10
     tenofovir increased 29%; and the area under the curve (the actual body exposure to the drug after dose
11
     administration) increased 34%.
12
               179.   In the first few years TDF was on the market, many reported cases of tenofovir-related
13
     renal damage involved patients taking TDF with a ritonavir-boosted protease inhibitor—leading
14
     authors to conclude that the risk of TDF-associated renal toxicity increased for patients on a boosted
15
     regimen. This is consistent with other patient populations at increased risk for renal toxicity, including
16
     those with low body weight and those taking another nephrotoxic drug; each is associated with higher
17
     levels of tenofovir exposure.
18
               180.   As Gilead recognized in the Precautions section of the July 1, 2004 Viread label:
19
     “[h]igher tenofovir concentrations could potentiate Viread-associated adverse events, including renal
20
     disorders.”16
21
               181.   Gilead further stated: “Atazanavir [another protease inhibitor] and lopinavir/ritonavir
22
     have been shown to increase tenofovir concentrations. The mechanism of this interaction is unknown.
23
     Patients receiving atazanavir and lopinavir/ritonavir and Viread should be closely monitored for
24

25

26        15
            FDA Center for Drug Evaluation and Research Summary Review for NDA 203100 at 10,
     available at https://www.accessdata.fda.gov/drugsatfda_docs/nda/2012/203100Orig1s000SumR.pdf.
27
         16
              Viread (tenofovir disoproxil fumarate) Tablets label at 17, available at
28   https://www.accessdata.fda.gov/drugsatfda_docs/label/2004/21356slr010_viread_lbl.pdf.
     COMPLAINT FOR DAMAGES – 63
     Case No.:
          Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 69 of 139




 1   Viread-associated adverse events. Viread should be discontinued in patients who develop Viread-

 2   associated adverse events.”17

 3              182.   Case study authors similarly called for careful monitoring of patients taking TDF in a

 4   boosted regimen, given the frequency of renal damage in such patients.

 5              183.   A 2008 Journal of Infectious Diseases article reported that the odds of developing

 6   significant renal function reduction were 3.7 times higher for patients receiving a regimen containing

 7   tenofovir plus ritonavir-boosted protease inhibitor than for those receiving tenofovir plus

 8   nonnucleoside reverse transcriptase inhibitor-based therapy, even after adjusting for viral load.

 9   E.         Before Gilead developed each of the TDF Drugs, it knew that TAF was less toxic to
                kidneys and bones than TDF.
10
                184.   Before the FDA approved Viread, Gilead had already discovered a different design for
11
     an orally available version of tenofovir that is more potent than TDF, meaning that it can be
12
     administered at a significantly lower dose with fewer side effects than TDF.
13
                185.   Unlike TDF, TAF is not converted into tenofovir until it has been absorbed by the cell.
14
     As a result, TAF is more efficiently absorbed by the cells HIV targets compared to TDF. This more
15
     efficient absorption allows TAF to achieve far greater intracellular concentrations of the activated drug
16
     (tenofovir-diphosphate) in target cells than even a dramatically larger dose of TDF, while achieving
17
     plasma concentrations of tenofovir that are 90% lower than TDF. The lowered plasma concentrations
18
     of tenofovir found with TAF result in reduced toxicity compared to TDF, making TAF safer to use
19
     than TDF.
20
                186.   On July 21, 2000, Gilead filed a provisional patent application which described TAF
21
     (then called GS-7340) as 2–3 times more potent than TDF while providing 10 times the intracellular
22
     concentration of tenofovir than TDF. Gilead also demonstrated that dosing with TAF resulted in
23
     dramatically higher concentrations of drug in all organs except the kidneys and the liver, compared
24
     with TDF. This suggested that TAF is uniquely able to target cells that HIV infects, while not
25
     concentrating in the kidney.
26

27
          17
28             Id.
     COMPLAINT FOR DAMAGES – 64
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 70 of 139




 1            187.   In a 2001 paper, Gilead scientists described the remarkable results achieved when

 2   studying the metabolism of TAF in blood. The paper, “Metabolism of GS-7430, A Novel Phenyl

 3   Monophosphoramidate Intracellular Prodrug of PMPA, In Blood,” compared the distribution of the

 4   active drug tenofovir in blood cells and plasma after exposure to either GS-7430 or tenofovir disoproxil

 5   (which was still in clinical development at the time of the study). What Gilead found was that one need

 6   only one thousandth of the dose of GS-7340 compared to tenofovir to achieve the same level of
 7   inhibition of HIV replication in vitro. Gilead also found that one need to use only one tenth the dose

 8   of GS-7340 compared to TDF to reach the same levels of active tenofovir inside cells.

 9            188.   Gilead researchers presented the results of its GS-7340 study at a February 2002

10   Conference on Retroviruses. John Milligan, then Gilead’s Vice President of Corporate Development

11   and currently its President and Chief Executive Officer, said that Gilead’s goal with GS-7340 was to

12   deliver a more potent version of tenofovir that can be taken in lower doses, resulting in better antiviral

13   activity and fewer side effects. Milligan said that “there’s a great need to improve therapy for HIV

14   patients.”18

15            189.   Gilead’s preclinical studies of TAF also indicated that TAF is less likely to accumulate
16   in renal proximal tubules than TDF, supporting the potential for an improved renal safety profile.
17            190.   Gilead’s 2001 10-K highlighted the benefits of GS-7340 over Viread: “Both GS 7340
18   and Viread are processed in the body to yield the same active chemical, tenofovir, within cells.
19   However, the chemical composition of GS 7340 may allow it to cross cell membranes more easily than

20   Viread, so that with GS 7340, tenofovir may be present at much higher levels within cells. As a result,

21   GS 7340 may have greater potency than Viread and may inhibit low-level HIV replication in cells that

22   are otherwise difficult to reach with reverse transcriptase inhibitors.”19

23            191.   At the end of the first quarter of 2002, Gilead told investors that it had initiated Phase

24   I/II testing of GS-7340. In an earnings call, Gilead stated that it had initiated a dose escalation study

25

26       18
            Special Coverage: 9th Conference on Retroviruses – New drugs, new data hold promise for next
     decade of HIV treatment, AIDS Alert, May 1, 2002.
27
         19
            Gilead Sciences, Inc. Form 10-K for the fiscal year ended December 31, 2001, at 13, available
28   at https://www.sec.gov/Archives/edgar/data/882095/000091205702011690/a2073842z10-k.htm.
     COMPLAINT FOR DAMAGES – 65
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 71 of 139




 1   for GS-7340 through which Gilead intended to prove that GS-7340 was more potent than Viread,

 2   meaning that it could be administered at a safer, lower dose.

 3           192.   In an October 28, 2003 earnings call, Gilead told analysts that data from the ongoing

 4   Phase I/II study of GS-7340 “look[ed] promising.”20

 5           193.   In December 2003, Mark Perry, then Gilead’s Executive Vice President of Operations,

 6   told investors that Gilead was “excited” about GS-7340. Gilead expected GS-7340 to achieve “more

 7   potency at lower doses and increase the therapeutic index for” tenofovir.21 The “therapeutic index” is

 8   a comparison of the amount of a therapeutic agent that causes the therapeutic effect compared to the

 9   amount that causes toxicity.

10           194.   In January 2004, Gilead repeatedly referred to the positive results from clinical studies

11   of GS-7340 in calls with analysts and disclosures to the investment industry. On a January 29, 2004

12   earnings call, Gilead stated that, based on these positive results, it was designing a Phase II program

13   for GS-7340 to determine the safety and efficacy of the compound in treatment naïve patients and in

14   highly treatment experienced patients.

15           195.   At a May 2004 Deutsche Bank Securities Healthcare Conference, Gilead said that it

16   knew GS-7340 could be dosed at a fraction of the Viread dose and give a greater antiviral response.

17           196.   However, on October 21, 2004, shortly after the FDA approved Truvada, Gilead

18   abruptly announced that it would abandon its GS-7340 design. It stated:

19
                    Earlier this year as a result of positive data from a small phase I/II
20                  study of GS 7340, we began designing a phase II program to determine
                    the safety and efficacy of the compound in treatment-naive patients
21                  and in highly treatment experienced patients. Since that time we have
                    witnessed the increasing use of Viread across all HIV patient
22                  populations, and we have also received approval for and launched
                    Truvada.
23
                    Based on our internal business review and ongoing review of the
24                  scientific data for GS 7340, we came to the conclusion that it would be

25

26      20
           Event Brief of Q3 2003 Gilead Sciences Earnings Conference Call – Final, FD (Fair Disclosure)
     Wire, Oct. 28, 2003.
27
        21
           Gilead Sciences at Harris Nesbitt Gerard Healthcare Conference 2003 – Final, FD (Fair
28   Disclosure) Wire, Dec. 11, 2003.
     COMPLAINT FOR DAMAGES – 66
     Case No.:
        Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 72 of 139




 1                     unlikely that GS 7340 would emerge as a product that could be highly
                       differentiated from Viread.22
 2
                197.   Prior to its October 2004 announcement, Gilead never indicated that there might be an
 3
     issue with differentiating GS-7340 from Viread or expressed any other negative view of the prospects
 4
     of GS-7340. To the contrary, Gilead repeatedly touted the positive results of preclinical and clinical
 5
     studies of GS-7340 and the benefits of GS-7340 over Viread.
 6
                198.   Gilead’s “internal business review” was the real driver of its decision to abandon a
 7
     design it knew to be safer than Viread.
 8
                199.   In May 2005, despite Gilead’s misrepresentation that GS-7340 was not worth pursuing,
 9
     Gilead scientists reported the favorable results they achieved with GS-7340, including its benefits over
10
     Viread, in an issue of Antimicrobial Agents and Chemotherapy. Reuters Health News covered the
11
     article:
12

13                     After oral administration of GS 7340 to dogs, tenofovir concentrations
                       were 5- to 15-fold higher in lymph nodes than after tenofovir DF
14                     administration, the researchers note. Except for kidney and liver, tissue
                       concentrations of tenofovir were generally higher after GS 7340 than
15                     after tenofovir DF administration.

16                     “The high concentrations of tenofovir observed in lymphatic tissues
                       after oral administration of GS 7340 are expected to result in increased
17                     clinical potency relative to tenofovir DF and could have a profound
                       effect on the low-level virus replication that occurs in tissues with
18                     suboptimal drug exposure during HAART,” the authors conclude.

19                     “With GS 7340,” the researchers add, “it should be possible to reduce
                       the total dose of tenofovir, thereby minimizing systemic exposure,
20                     while at the same time increasing antiviral activity.”23

21              200.   Moreover, even though Gilead purportedly abandoned TAF, Gilead filed seven

22   applications for patents on TAF between 2004 and 2005.

23

24

25

26       22
             https://www.gilead.com/news/press-releases/2004/10/gilead-discontinues-development-of-gs-
     9005-and-gs-7340-company-continues-commitment-to-research-efforts-in-hiv.
27
        23
           Novel tenofovir prodrug preferentially targets lymphatic tissue, Reuters Health Medical News,
28   June 1, 2005.
     COMPLAINT FOR DAMAGES – 67
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 73 of 139




 1            201.   Despite recognizing the safety benefits of TAF, Gilead kept its GS-7340 design on the

 2   shelf for years—knowingly exposing patients taking its TDF-containing drug products to greater risks

 3   of kidney and bone toxicity.

 4            202.   It was not until approximately October 2010—six years after Gilead shelved its safer
 5   tenofovir prodrug and after Gilead designed combination products Truvada and Atripla to contain TDF

 6   rather than safer TAF—that Gilead renewed development of the safer TAF design.

 7            203.   Once Gilead renewed development of its TAF design, it again touted the benefits of

 8   TAF over TDF—as if it had never falsely claimed that TAF could not be “highly differentiated” from

 9   TDF.

10            204.   Despite having discovered the benefits of TAF before 2001, Gilead repeatedly

11   misrepresented TAF as “new.” The benefits of TAF that Gilead described in 2010 and beyond were

12   known to Gilead years earlier. And the clinical results Gilead achieved with TAF would have been

13   achieved years earlier but for Gilead’s decision to slow-walk and withhold the safer TAF design purely

14   for financial gain.

15            205.   In an October 19, 2010 earnings call, Gilead’s Chief Scientific Officer Norbert

16   Bischofberger explained to investors how GS-7340’s safety profile was superior to Viread, particularly

17   with respect to kidney and bone toxicity:

18
                     7340 is a prodrug that actually delivers more active antivirally active
19                   components into the compartment in the body where it’s really needed
                     which means lymphocytes mostly. What that means is you can take a
20                   lower dose, and actually our clinical study would indicate 1/6th to
                     1/10th the Viread dose and you would actually get higher efficacy with
21                   less exposure. So we’re looking at this to be used in sub population
                     where people have a concern with Viread, and the one with renal
22                   impairment, elderly people that have reduced renal function, and the
                     other population will be adults that have preexisting or suspicion of
23                   bone disease, osteoporosis, and that’s where we are initially going to
                     position the compound.24
24
              206.   Giving a statement at the Capital Markets Healthcare Conference on March 2, 2011,
25
     John Milligan, then Gilead’s President and Chief Operating Officer, told investors the real reason
26

27
        24
             Q3 2010 Gilead Sciences Earnings Conference Call – Final, FD (Fair Disclosure) Wire, Oct. 19,
28   2010.
     COMPLAINT FOR DAMAGES – 68
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 74 of 139




 1   Gilead previously refused to design its products to contain safer GS-7340—it did not want to hurt TDF

 2   sales by stepping on its TDF marketing message:

 3
                    One of the reasons why we were concerned about developing 7340
 4                  was we were trying to launch Truvada versus Epzicom25 at that time.
                    And to have our own study suggesting that Viread wasn’t the safest
 5                  thing on the market, which it certainly was at the time. … It didn’t
                    seem like the best. It seemed like we would have a mix[ed] message.
 6                  And in fact that Viread story is split out to be a fairly safe product over
                    the years. There are some concerns still on kidney toxicity and there
 7                  are some concerns about bone toxicity.26

 8           207.   Milligan called GS-7340 a “kinder, gentler version of Viread.”27

 9           208.   At the March 14, 2011 Roth Capital Partners Growth Stock Conference, Gilead stated

10   that the ability to dose GS-7340—the “kinder, gentler” version of Viread—lower than Viread was

11   important because GS-7340 is safer, particularly as patients take the medication for the long term.28

12           209.   At the NASDAQ OMS 26th Investor Program in June 2011, Gilead described GS-7340
13   as a “very exciting product” which was then in dosing studies to determine just how low GS-7340
14   could be dosed. Gilead explained the benefit of lower dosing to aging patients and those who have
15   been on the medication for a long time:
16
                    And we had recently this year had presented 14-day monotherapy
17                  results from a study we had done at 50 and 100 mg of 7340 versus the
                    300 mg of Viread today. And what we have shown was viral load
18                  reductions were greater in the lower doses of 7340 and the plasma
                    tenofovir levels were actually much reduced from what we see with
19                  Viread.

20                  We’re currently now in a Phase Ib looking at even lower doses. We are
                    studying 8 mg, 25 and 40 mg of GS-7340. This is important because as
21                  the age of the AIDS population continues to increase, as the median
                    age is now just about 50 years old, you get issues with aging such as
22                  renal function and bone mineral density that can become bigger issues

23
        25
           Epzicom is a combination medication, containing abacavir and lamuvidine, indicated to treat
24   HIV sold by Gilead’s competitor GlaxoSmithKline, now Viiv Healthcare, Ltd. The FDA approved
25   both Epzicom and Truvada in August 2004.
        26
           Gilead Sciences at RBC Capital Markets Healthcare Conference – Final, FD (Fair Disclosure)
26   Wire, Mar. 2, 2011.
        27
           Id.
27
        28
            Gilead Sciences at Roth Capital Partners OC Growth Stock Conference – Final, FD (Fair
28   Disclosure) Wire, Mar. 14, 2011.
     COMPLAINT FOR DAMAGES – 69
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 75 of 139




 1                  for these patients and we think that it’s a currently unmet medical need
                    to address those concerns of the aging population in HIV.29
 2
     Yet, Gilead knew well before 2010–2011 that people with HIV were living longer lives. Since the
 3
     introduction of effective combination antiretroviral therapy in late 1995 and early 1996, many people
 4
     with HIV have lived a normal lifespan.
 5
             210.   On January 24, 2012, Gilead announced that it had begun Phase II clinical trials of GS-
 6
     7340 and identified a dose that is ten times lower than Viread while providing greater antiviral efficacy.
 7
             211.   On October 31, 2012, Gilead announced that a Phase II clinical trial evaluating TAF
 8
     met its primary objective. The study compared a once-daily single tablet regimen containing TAF 10
 9
     mg/elvitegravir 150 mg/cobicistat 150 mg/emtricitabine 200 mg with Stribild (TDF 300
10
     mg/elvitegravir 150 mg/cobicistat 150 mg/emtricitabine 200 mg) among treatment-naïve adults.
11
     Compared to Stribild, the TAF-containing regimen demonstrated better markers of bone and kidney
12
     effects that were statistically significant. The study showed that TAF is effective at a fraction of the
13
     dose of Viread and provides safety advantages.
14
             212.   In January 2013, Gilead began Phase III clinical development of TAF. Announcing the
15
     beginning of Phase III development, then-CEO Martin mischaracterized TAF as “new.”30
16
             213.   Gilead finally submitted an application to market its first TAF-containing product,
17
     Genvoya, to the FDA on November 5, 2014 (though it could have done so years earlier had it not
18
     shelved the safer design to make more money).
19
             214.   When the FDA approved Genvoya on November 5, 2015, John C. Martin, then
20
     Chairman and CEO of Gilead, announced that “there is still a need for new treatment options that may
21
     help improve the health of people as they grow older with the disease.”31 Martin misrepresented that
22
     TAF was “new” and concealed that Gilead had known about this safer version of tenofovir for over a
23

24
        29
25          Gilead Sciences Inc. at NASDAQ OMS 26th Investor Program – Final, FD (Fair Disclosure)
     Wire, June 21, 2011.
26       30
            Gilead Sciences at JPMorgan Global Healthcare Conference – Final, FD (Fair Disclosure) Wire,
     Jan. 7, 2013.
27
         31
            US FDA approvals Gilead’s Single Table Regiment Genvoya for Treatment of HIV-1 Infection,
28   Business Wire, Nov. 5, 2015.
     COMPLAINT FOR DAMAGES – 70
     Case No.:
          Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 76 of 139




 1   decade but purposefully withheld it from the market solely to protect its monopoly profits and extend

 2   Gilead’s ability to profit on TAF regimens for the next decade or more.

 3   F.      Gilead withheld its safer TAF design to protect its TDF sales and extend profits on its
             HIV franchise.
 4
             215.   Gilead first developed and sought FDA approval for its TDF line of products even
 5
     though it knew TAF was safer.
 6
             216.   Then Gilead shelved its TAF design in 2004 because it did not want to hurt TDF sales
 7
     by admitting that TDF is unreasonably and unnecessarily unsafe.
 8
             217.   Gilead continued to withhold its TAF design for the next decade. Gilead knew that by
 9
     withholding the safer TAF design, it could extend the longevity of its HIV drug franchise and make
10
     billions two times over: first, with TDF medications until TDF patent expiration, which would begin
11
     by no later than 2018, and second, with TAF medications until TAF patent expiration as late as 2032.
12
             218.   But Gilead also knew that timing was key. While it wanted to delay the TAF-designed
13
     products to maximize profits on its TDF Drugs, it also knew that it had to get its TAF-based products
14
     on the market sufficiently in advance of TDF patent expiration. Gilead knew that once doctors switched
15
     their patients from TDF to TAF, doctors would be highly unlikely to switch their patients back to TDF-
16
     based regimens once generic TDF became available. By converting TDF prescriptions to TAF
17
     prescriptions (which cannot be automatically substituted at the pharmacy counter with a generic TDF
18
     product), Gilead could save a substantial percentage of sales from going generic.
19
             219.   Only once Gilead had realized billions in sales through most of the TDF patent life—
20
     having built Viread sales up to $1.1 billion and the TDF portfolio up to $11 billion in sales in 2015—
21
     did Gilead create TAF-based versions of its prior TDF Drugs and work to convert its TDF Drug sales
22
     to TAF drug sales.
23
             220.   Once TAF entered the market, Gilead successfully convinced a large percentage of
24
     doctors to switch from TDF-based to TAF-based regimens by highlighting TAF’s improved safety
25
     profile with respect to bone and kidney toxicity—the very benefits that Gilead could have and should
26
     have incorporated into its product design from the beginning but withheld from patients with each
27
     successive TDF Drug for over a decade.
28
     COMPLAINT FOR DAMAGES – 71
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 77 of 139




 1            221.   In addition, by delaying the filing of an NDA for its first TAF product, for which it

 2   received five-year regulatory exclusivity, Gilead knew that it was also delaying the entry of any generic

 3   manufacturer who could successfully challenge Gilead’s TAF patents as invalid or not infringed. Due

 4   to its regulatory exclusivity, no generic manufacturer can even file an ANDA with a Paragraph IV

 5   certification seeking to market a generic version of Genvoya until November 2019 and then, upon

 6   Gilead’s suit against the generic, Gilead can automatically delay generic entry by up to an additional

 7   30 months.

 8            222.   Gilead boasted about TAF’s potential to extend its HIV franchise, which has been the

 9   core of its business.

10            223.   Milligan told investment analysts in 2010 that the safer TAF-designed products could

11   replace the whole TDF franchise which would provide a “great deal of longevity. …”32 Milligan

12   similarly told investors at a Deutsche Bank Securities Inc. Healthcare Conference in May 2011 that
13   TAF was a “new” drug that “could potentially bring quite a bit of longevity to the Gilead portfolio.”33
14            224.   As Milligan told analysts at a Goldman Sachs Global Healthcare Conference in June
15   2011, Gilead would be “offering a product called 7340, which we believe is a lower dose, better safety
16   profile, more potent, differentiated drug relative to Viread. And so, our ability to develop and get that
17   onto the market prior to [TDF] patent expiration will be key to us, to maintain the longevity.”34
18            225.   Gilead withheld its safer TAF design until it suited Gilead’s bottom line at the expense
19   of patients’ health.

20

21

22

23

24
         32
25         Gilead Sciences at 22nd Annual Piper Jaffray Healthcare Conference – Final, FD (Fair
     Disclosure) Wire, Nov. 30, 2010.
26      33
           Gilead Sciences Inc. at Deutsche Bank Securities Inc. Health Care Conference – Final, FD (Fair
     Disclosure) Wire, May 3, 2011.
27
        34
           Gilead Sciences Inc. at Goldman Sachs Global Healthcare Conference – Final, FD (Fair
28   Disclosure) Wire, June 7, 2011.
     COMPLAINT FOR DAMAGES – 72
     Case No.:
          Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 78 of 139




 1   G.      Gilead knowingly designed its TDF drugs to be unreasonably dangerous and unsafe to
             patients’ kidneys and bones.
 2
             226.   Despite knowing that TDF causes kidney and bone damage and that TAF is safer for
 3
     patients’ kidneys and bones, Gilead designed the TDF Drugs to contain TDF rather than safer TAF as
 4
     the orally available version of tenofovir.
 5
             227.   In addition to withholding the safer TAF design of Stribild, Gilead made Stribild even
 6
     more dangerous to patients when it formulated the drug to include 300 mg TDF with cobicistat.
 7
             228.   Stribild is a fixed dose combination containing 300 mg TDF, emtricitabine, elvitegravir,
 8
     and cobicistat. Elvitegravir is an integrase strand transfer inhibitor (INSTI). Cobicistat has no
 9
     antiretroviral effect; it is a pharmacoenhancer that increases the plasma concentrations of elvitegravir.
10
     Regimens that include a pharmacoenhancer like cobicistat are called “boosted” regimens.
11
             229.   Gilead’s early development of elvitegravir used ritovanir as the boosting agent. Gilead
12
     knew before Viread entered the market in 2001 that coadministration of TDF with ritovanvir-boosted
13
     lopinavir significantly increased tenofovir concentrations. By 2004, the Viread label warned doctors
14
     to carefully monitor patients taking both TDF and ritonavir/lopinavir. And scientific literature
15
     published years before Gilead developed Stribild indicated that renal toxicity associated with TDF was
16
     more frequent in patients receiving TDF in combination with boosted protease inhibitors.
17
             230.   Although Gilead ultimately replaced ritonavir with cobicistat as the boosting agent in
18
     Stribild, the two boosters are structurally similar. Gilead learned during development of Stribild that
19
     tenofovir levels in patients receiving Stribild (TDF with cobicistat) were similar to the tenofovir levels
20
     experienced in patients who took TDF in combination with a ritonavir-boosted protease inhibitor.
21
     Gilead knew that tenofovir levels are 25–35% higher when combining TDF in a boosted regimen.
22
             231.   Despite knowing that combining TDF with cobicistat would significantly increase
23
     tenofovir levels in patients’ blood, Gilead did not reduce the dose of TDF when it formulated Stribild.
24
     Gilead’s Stribild clinical trials showed an increased rate of serious renal adverse events that led to
25
     treatment discontinuation. Stribild is even more toxic to patients’ kidneys and bones than unboosted
26
     TDF.
27

28
     COMPLAINT FOR DAMAGES – 73
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 79 of 139




 1           232.   When Gilead formulated its first TAF-based drug, Genvoya—which was Stribild with

 2   TAF in place of TDF—Gilead reduced the dose of TAF to account for the fact that cobicistat increases

 3   tenofovir concentrations. A Phase I TAF dosing trial showed that TAF 25 mg was the optimal dose to

 4   achieve activity similar to a 300 mg dose of TDF. When formulating Genvoya, however, Gilead further

 5   reduced the TAF dose to 10 mg because, when given with cobicistat, TAF 10 mg achieves exposure

 6   similar to TAF 25 mg when given without cobicistat.

 7           233.   Gilead knew to reduce the dose of TAF to 10 mg when given with cobicistat before

 8   Gilead sought FDA approval for Stribild. Pursuant to Gilead’s Phase I study GS-US-311-0101,

 9   conducted between June 6, 2011 and August 31, 2011, Gilead determined that co-administration of

10   TAF with cobicistat significantly increased the body’s exposure to TAF and active tenofovir. It found

11   that the body’s drug exposure across time (known as the “area under the curve” in pharmacokinetic

12   parlance) increased 2.7-fold with respect to TAF and 3.3-fold with respect to tenofovir when given

13   with cobicistat. Gilead addressed this drug interaction by reducing the dose of TAF from 25 mg to 10

14   mg in the Genvoya tablet. When Gilead began its study GS-US-292-0103 on October 5, 2011, it used

15   a TAF dose of 10 mg in the Genvoya combination because “the TAF dose is 10 mg when combined

16   with COBI in the [fixed dose combination] versus 25 mg when not combined with COBI.”35

17           234.   Critically, Gilead reduced the TAF dose when formulating Genvoya even though
18   patients’ plasma exposure to tenofovir when taking TAF is already significantly less than their
19   tenofovir exposure when taking TDF due to TAF’s enhanced entry and absorption into target cells.

20           235.   Moreover, in July 2011, months before Gilead submitted its Stribild NDA to the FDA,

21   Gilead sought FDA approval of reduced doses of TDF (Viread) in 150 mg, 200 mg, and 250 mg

22   strengths for the treatment of HIV-1 infection in pediatric patients ages 2-12. That same month, Gilead

23   also sought approval of Viread 40 mg oral powder for the treatment of HIV-1 infection in pediatric

24

25

26
        35
27        FDA Center for Drug Evaluation and Research, Genvoya NDA 207561 Clinical Pharmacology
     and Biopharmaceutics Review(s) at 32, available at https://www.accessdata.fda.gov/drugsatfda_docs/
28   nda/2015/207561Orig1s000ClinPharmR.pdf.
     COMPLAINT FOR DAMAGES – 74
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 80 of 139




 1   patients 2 years and older.36 The FDA approved the lower dosage strength TDF tablets and oral powder

 2   in early January 2012—over six months before the FDA approved the Stribild NDA. There was no

 3   reason Gilead could not have similarly reduced the dose of TDF in Stribild—when it knew that failing

 4   to reduce the dose would increase the drug’s toxicity.

 5           236.   As a direct result of Gilead’s decision not to use a safer design, Stribild proved to be

 6   toxic to patients’ kidneys and bones.

 7           237.   In the clinical trials of Stribild over 48 weeks, eight patients in the Stribild group

 8   compared to one in the comparator groups discontinued the drug study due to renal adverse events,

 9   including kidney failure and Fanconi Syndrome. Four of these patients developed laboratory findings

10   consistent with proximal renal tubular dysfunction. The laboratory findings in these four subjects

11   improved but did not completely resolve upon discontinuation of Stribild. The signature toxicity of the

12   Stribild group was proximal renal tubular dysfunction.

13           238.   The FDA’s Medical Review described the notable adverse events that led to study

14   discontinuation more frequently in the Stribild group as a “constellation of renal [Adverse Events] (e.g.

15   renal failure, Fanconi syndrome, and increased blood creatinine).”37

16           239.   According to the FDA, the “most important safety risks of Stribild use are associated
17   with two key toxicities: renal adverse events (particularly proximal renal tubular dysfunction) and bone
18   toxicity. Both of these events have previously been associated with use of TDF .…”38
19           240.   The FDA noted that “published literature suggests that the renal toxicity associated with

20   TDF may be more frequent in patients receiving TDF in combination with PIs, including ritonavir,”39

21   and the “review team remains concerned that COBI may exacerbate the known renal toxicity

22

23
        36
           In the EU, Gilead recommends that adults with creatinine clearance below 50 mL/min take
24   Viread oral powder to reduce their doses of TDF.
        37
25         FDA Center for Drug Evaluation and Research Stribild NDA 203100 Medical Review at 9,
     available at https://www.accessdata.fda.gov/drugsatfda_docs/nda/2012/203100Orig1s000MedR.pdf.
26      38
           FDA Center for Drug Evaluation and Research Stribild NDA 203100 Cross Discipline Team
     Member Review at 17, available at https://www.accessdata.fda.gov/drugsatfda_docs/nda/2012/
27
     203100Orig1s000CrossR.pdf.
        39
28         Id. at 18.
     COMPLAINT FOR DAMAGES – 75
     Case No.:
          Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 81 of 139




 1   associated with TDF.”40 In its Summary Review of the Stribild NDA, the FDA concluded: “it appears

 2   that the combination of COBI with TDF may have more renal toxicity than TDF alone as highlighted

 3   in the clinical reviews and the renal consult.”41 The FDA expressed concern that the data reviewed for

 4   the Stribild NDA represented an increased hazard signal even compared to regimens containing TDF

 5   combined with another boosting agent.

 6              241.   Due to Stribild’s renal toxicity, Stribild use is restricted in patients with impaired renal

 7   function. Stribild’s label states that doctors should not initiate Stribild in patients with estimated

 8   creatinine clearance below 70 mL per minute, and Stribild should be discontinued if estimated

 9   creatinine clearance declines below 50 mL per minute as dose interval adjustment cannot be achieved.

10   Moreover, in the EU—though not in the U.S. —Gilead warns doctors that Stribild should not be

11   initiated in patients with creatinine clearance below 90 mL per minute unless, after review of all

12   available treatment options, it is considered that Stribild is the preferred treatment for the individual

13   patient.

14              242.   Gilead’s post-approval Stribild data continued to show renal adverse effects. In the

15   clinical trials of Stribild over 96 weeks, two additional Stribild patients discontinued the study due to

16   a renal adverse reaction. In the clinical trials of Stribild over 144 weeks, three additional Stribild

17   patients discontinued the study due to a renal adverse reaction. In addition, one patient who received

18   ritonavir-boosted atazanavir plus Truvada (i.e., a boosted TDF regimen) in the comparator group

19   developed laboratory findings consistent with proximal renal tubular dysfunction leading to drug

20   discontinuation after week 96.

21   H.         Gilead obtained FDA approval for its TAF-based products by relying on studies
                demonstrating TAF’s superiority over TDF.
22
                243.   In seeking FDA approval of its first TAF-based antiviral drug product, Genvoya, Gilead
23
     told the FDA that TAF has better entry and concentration in HIV-target cells than TDF, thereby
24

25

26
          40
           Id.
27
          41
           FDA Center for Drug Evaluation and Research Stribild NDA 203100 Summary Review at 16,
28   available at https://www.accessdata.fda.gov/drugsatfda_docs/nda/2012/203100Orig1s000SumR.pdf.
     COMPLAINT FOR DAMAGES – 76
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 82 of 139




 1   allowing the administration of smaller doses and reducing systemic tenofovir exposure, renal toxicity

 2   and bone effects, without sacrificing efficacy.

 3           244.   Gilead established during Phase I clinical development of TAF that doses as low as 8

 4   to 25 mg of TAF had antiviral activity comparable to the approved dose of TDF 300 mg. Gilead

 5   selected the 25 mg TAF dose as the optimal dose for Phase 2 and 3 studies based on its antiviral

 6   activity. Gilead included TAF 10 mg in Genvoya because it provides similar exposures to TAF 25 mg

 7   when coadministered with cobicistat.

 8           245.   Gilead supported the safety and efficacy of Genvoya with two clinical trials that

 9   compared Genvoya to its TDF-containing counterpart, Stribild. In those studies, a 10 mg oral dose of

10   TAF in Genvoya resulted in greater than 90% lower concentrations of active tenofovir in plasma as

11   compared to a 300 mg oral dose of TDF in Stribild. Due to these lower plasma concentrations, Gilead

12   expected that the kidney and bone toxicities associated with TDF would occur at a lower rate with

13   TAF. And, as expected, the trials showed that rates of biomarkers for tenofovir-induced renal and bone

14   toxicities were less with Genvoya than Stribild.

15           246.   In seeking FDA approval of Genvoya in 2014, Gilead relied on TAF data obtained by

16   Gilead more than a decade earlier—before the company abruptly shelved its TAF design in pursuit of

17   more money. Gilead submitted in its Genvoya NDA data from: (a) early clinical development showing

18   that TAF provided greater intracellular distribution of tenofovir yielding lower plasma tenofovir levels

19   than TDF; (b) preclinical studies that indicated TAF is less likely to accumulate in renal proximal

20   tubules, supporting the potential for an improved renal safety profile; and (c) Phase I dosing studies

21   supporting doses of TAF far lower than the standard 300 mg dose of TDF.

22           247.   Reviewing these studies, the FDA stated that: “Based on the design of the pivotal

23   clinical trials, safety can be directly compared between TAF (Genvoya) and TDF (as Stribild) in

24   subjects initiating treatment.”42 According to the FDA, the studies showed that “the rates of signature

25

26

27
        42
           FDA Center for Drug Evaluation and Research Genvoya NDA 207561 Summary Review at 10,
28   available at https://www.accessdata.fda.gov/drugsatfda_docs/nda/2015/207561Orig1s000SumR.pdf.
     COMPLAINT FOR DAMAGES – 77
     Case No.:
          Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 83 of 139




 1   TFV [tenofovir] toxicities related to bone mineral density and renal laboratory parameters were lower

 2   [than TDF], likely due to the fact that the TAF prodrug yields lower plasma concentrations of TFV.”43

 3             248.   As a result of its improved renal safety profile over TDF, Gilead’s TAF-containing

 4   products are better tolerated by patients with renal impairment.

 5             249.   For example, Genvoya requires no dosage adjustment for patients with creatinine

 6   clearance greater than or equal to 30 mL per minute, whereas its TDF-containing counterpart Stribild

 7   is not recommended for patients with creatinine clearance below 70 mL per minute and Stribild should

 8   be discontinued if creatinine clearance falls below 50 mL per minute as dose interval adjustment cannot

 9   be achieved. Due to its superior safety profile, Genvoya has an expanded indication for renally

10   impaired individuals with creatinine clearance greater than or equal to 30 mL per minute.

11             250.   As a result of its improved bone toxicity safety profile over TDF, the labels for Gilead’s

12   TAF-containing products no longer include bone effects in the Warnings and Precautions sections of

13   those labels.

14             251.   The FDA agreed that bone effects need only be displayed in the Adverse Events section

15   of TAF drug labeling because “[w]ith respect to bone toxicity, TAF appears to have substantially less

16   of an adverse effect on bone mineral density (BMD) than TDF.”44

17             252.   Gilead removed bone toxicity from the Warnings and Precautions sections of the
18   Genvoya label in December 2016 and from the Odefsey and Descovy labels in 2017. Bone toxicity
19   remains in the Warnings and Precautions sections of the labels of Gilead’s TDF Drugs to this day.

20   I.        Gilead markets TAF as superior to TDF.
21             253.   Gilead’s TAF-based product websites, including the Genvoya site, market the TAF-

22   based drugs as superior to Gilead’s TDF-containing products with respect to kidney health. Gilead

23   recognizes that: “Kidneys play a key role in keeping you healthy, working around the clock to remove

24   waste from your blood. That’s why it’s so important to take care of them, especially if you have HIV-

25

26
          43
           Id. at 15.
27
          44
           FDA Center for Drug Evaluation and Research Vemlidy NDA 208464 Summary Review at 5,
28   available at https://www.accessdata.fda.gov/drugsatfda_docs/nda/2016/208464Orig1s000SumR.pdf.
     COMPLAINT FOR DAMAGES – 78
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 84 of 139




 1   1.”45 Gilead states that the TAF-based products have “less impact on kidney lab tests” than other

 2   approved HIV-1 treatments, including Stribild, Atripla, and Truvada. The website also highlights that

 3   unlike its TDF products, the TAF-based products are “FDA-approved for people with mild-to-

 4   moderate kidney problems and can be used in some people with lowered kidney function without

 5   changing the dose.”46

 6           254.   Gilead’s TAF-based product websites, including the Genvoya site, market the TAF-

 7   based drugs as superior to Gilead’s TDF-containing products with respect to bone health. Gilead

 8   recognizes that: “Because HIV-1 medicines may impact your bones, it’s important to protect your bone

 9   health. If you’re under 30 years of age, you’re still developing bone mass. If you’re over 30, your

10   bones have fully developed and it’s important to try to maintain them.”47 The site touts clinical studies

11   which demonstrate that the TAF-containing products “had less impact on hip and lower spine bone
12   mineral density than the other approved HIV-1 treatments,” including Stribild, Atripla, and Truvada.48
13           255.   Gilead also touts TAF as safer than TDF to scientists, clinical investigators, and doctors
14   attending the annual Conference on Retroviruses and Opportunistic Infections (“CROI”).
15           256.   In 2015, Gilead scientists presented to CROI attendees data evaluating the safety and
16   efficacy of Genvoya in patients with mild to moderate renal impairment. Gilead stated that “TDF has
17   been associated with clinically significant renal and bone toxicity,” and “[r]elative to TDF 300 mg,
18   TAF at an equivalent dose of 25 mg has 90% lower circulating plasma TFV, while maintaining high
19   antiviral activity.”49 This first study of a single-tablet antiviral regimen without dose adjustment in

20   patients with mild to moderate renal impairment demonstrated the efficacy and renal and bone safety

21   of Genvoya in this patient population.

22           257.   In 2016, Gilead scientists presented to CROI attendees data evaluating the renal safety

23   of TAF in patients with a high risk of kidney disease. Gilead stated that TDF “has been associated with

24

25      45
           See https://www.genvoya.com/hiv-kidney-bone-health.
        46
26         Id.
        47
           Id.
27      48
           Id.
        49
28         http://www.croiconference.org/sites/default/files/posters-2015/795.pdf.
     COMPLAINT FOR DAMAGES – 79
     Case No.:
        Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 85 of 139




 1   an increased risk of [chronic kidney disease] ….” and “[d]ue to a 91% lower plasma tenofovir level,

 2   tenofovir alafenamide (TAF) relative to TDF has demonstrated a significantly better renal safety

 3   profile and no discontinuations due to renal adverse events through 2 years in 2 randomized, double-

 4   blind studies … comparing TAF to TDF ….”50 With respect to high risk renal patients, Gilead

 5   concluded that “[a]ntiretroviral-naïve adults with both high and low risk for [chronic kidney disease]

 6   treated with TAF had more favorable renal outcomes compared to those treated with TDF.”51

 7            258.   Gilead also presented at the 2016 CROI data demonstrating that TAF is safer to kidneys

 8   than TDF in the longer-term. Showing data through 96 weeks, Gilead concluded that “[c]linically

 9   significant renal events were less frequent in patients receiving” TAF vs. TDF and these “data provide

10   further support for the improved renal safety profile of TAF compared with TDF.”52

11            259.   In 2017, Gilead scientists presented to CROI attendees data showing that switching
12   patients with low bone mineral density from a TDF-based to a TAF-based regimen results in increased
13   BMD and a reversion from osteoporosis, leading Gilead to conclude that “[s]witching from TDF to
14   TAF may be an important treatment strategy to increase bone mineral density in those at the highest
15   fracture risk.”53
16            260.   Also in 2017, Gilead scientists presented to CROI attendees 144-week data establishing
17   the superiority of TAF over TDF with respect to efficacy as well as kidney and bone safety. At week
18   144, TAF: was “superior to [TDF] on virologic efficacy,” had “significantly less impact than [TDF]
19   on renal biomarkers,” and had “significantly less impact than [TDF] on BMD.”54

20            261.   In 2018, Gilead scientists presented to CROI attendees 96-week data that showed that

21   switching to a TAF-based regimen resulted in “significant increases in bone mineral density at hip and

22   spine” and “improved biomarkers of renal tubular function.”55

23

24
         50
            http://www.croiconference.org/sites/default/files/posters-2016/681.pdf.
25       51
            Id.
         52
26          http://www.croiconference.org/sites/default/files/posters-2016/682.pdf.
         53
            http://www.croiconference.org/sites/default/files/posters-2017/683_Brown.pdf.
27       54
            http://www.croiconference.org/sites/default/files/posters-2017/453_Arribas.pdf.
         55
28          http://www.croiconference.org/sites/default/files/posters-2018/1430_Mills_504.pdf.
     COMPLAINT FOR DAMAGES – 80
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 86 of 139




 1            262.     Gilead’s sales force has used data showing the superior safety profile of TAF over TDF

 2   to convince doctors to switch patients from TDF-based to TAF-based products.

 3            263.     Gilead President and COO Milligan told analysts during a November 10, 2015 Credit

 4   Suisse Healthcare Conference that he expected Gilead’s sales representatives to be successful in

 5   switching the market from TDF to Genvoya based on favorable data showing the benefits of TAF over

 6   TDF. Milligan viewed switching patients from Stribild to Genvoya as “the most likely thing to happen

 7   very commonly, because it’s very seamless for the patient. You’re not really changing much; you’re

 8   just getting a better version of Stribild.”56 Milligan also touted the benefit of switching Atripla patients,

 9   who, at that point, had a decade of TDF toxicity buildup, to Genvoya, which, he said, gives patients

10   the benefits of TDF with a better safety profile.

11            264.     In order to prevent or combat the cumulative buildup of kidney and bone toxicity

12   associated with TDF (which Gilead itself caused by withholding the safer TAF design), Gilead’s

13   message was: “if you’re a new patient, start with a TAF-based single-tablet regimen, because that’s

14   going to be highly efficacious and very safe and very tolerable for long-term usage. And if you’re on

15   a Viread-based regimen, it’s a great idea to convert, switch, upgrade to a TAF-based regimen as soon

16   as possible.”57

17            265.     According to Milligan, Genvoya was the most successful launch ever for an HIV
18   therapy. After six months on the market, Genvoya was the most prescribed regimen for treatment-
19   naïve and switch patients.

20            266.     Gilead’s conversion strategy continued with FDA approval of Gilead’s subsequent

21   TAF-based products. As Milligan stated in March 2016, the marketplace was moving to TAF because

22   patients need the safest possible medication:

23                     [A]s I look at TAF right now there’s a very strong medical rationale
                       for TAF versus Viread. And so what we’re seeing in the marketplace
24                     with the launch of Genvoya and then with the recent approval of
                       Odefsey is the desire to move patients from a TDF containing regimen
25                     to a TAF containing regimen … it’s very interesting that the field

26       56
           Gilead Sciences Inc. at Credit Suisse Healthcare Conference – Final, FD (Fair Disclosure) Wire,
     Nov. 10, 2015.
27
        57
           Gilead Sciences Inc. at Piper Jaffray Healthcare Conference – Final, FD (Fair Disclosure) Wire,
28   Dec. 1, 2015.
     COMPLAINT FOR DAMAGES – 81
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 87 of 139




 1                  wants to move to the safest medication, I think should move to the
                    safest medication because it’s a great opportunity for patients to stay
 2                  on care for another 10 to 20 years which is really where we’re at with
                    most of these patients. They’re going to need decades more care and so
 3                  you need the gentlest, safest option for patients….58

 4           267.   Gilead’s 2017 Annual Report attributes strong growth in its HIV business to

 5   “widespread physician acceptance and uptake” of the TAF-based regimens.59

 6           268.   In January 2018, Milligan stated that “physicians and patients prefer TAF dramatically

 7   over our TDF-containing backbones,” noting that its TAF-based products had achieved more than 56%

 8   of the market share of its TDF-containing regimen.60 TAF-based products now make up at least 74%

 9   of Gilead’s TDF- and TAF-based drug products for HIV treatment.

10           269.   Gilead could have and should have incorporated the benefits of TAF, which doctors

11   and patients “prefer dramatically” over TDF, into its products years earlier.

12           270.   Gilead funded a 2018 study, Baumgardner, J., et al., “Modeling the impacts of

13   restrictive formularies on patients with HIV,” that highlights the damage Gilead did by withholding

14   TAF products from the market. The authors found that a restrictive drug formulary design,61 which

15   restricts access to TAF or TDF-sparing regimens (other antiviral drugs, abacavir, lamuvidine, and
16   douletegravir), forcing more people to use TDF-containing regimens, would cause 171,500 more
17   cumulative bone and renal events and 16,500 more deaths by 2025 compared to an open formulary
18   design which permitted patients to start on TAF. Gilead itself prevented patients from taking TAF for
19   more than a decade—longer than the period covered by the 2018 study. Gilead likely caused even

20   more deaths and injuries as a result of its callous decision to withhold the safer TAF drugs.

21

22

23
        58
             Gilead Sciences Inc. at Barclays Global Healthcare Conference – Final, FD (Fair Disclosure_
24   Wire, Mar. 15, 2016.
          59
25           Gilead Sciences 2017 Year in Review at 7, available at https://www.gilead.com/-/media/
     files/pdfs/yir-2017-pdfs/final-year-in-review-426.pdf?la=en&hash=E86C6471302682C56A548CC
26   42342AFC4.
          60
             Gilead Sciences Inc. at JPMorgan Healthcare Conference – Final, FD (Fair Disclosure) Wire,
27
     Jan. 8, 2018.
          61
28           A drug formulary is a list of an insurer’s covered drugs and is designed to save money.
     COMPLAINT FOR DAMAGES – 82
     Case No.:
          Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 88 of 139




 1   J.        Gilead failed to adequately warn about the risks of TDF.
 2             271.   In addition to withholding a safer TAF-based design despite knowing the risk its TDF
 3   Drugs posed to patients’ kidneys and bones, Gilead failed to adequately warn physicians and patients
 4   about the risks and safe use of TDF.

 5             1.     Gilead failed to adequately warn doctors about the risks of TDF.
 6             272.   Because tenofovir is primarily cleared out of the body by the kidneys, a patient

 7   experiences even greater exposure to tenofovir as the kidneys become impaired—causing even greater

 8   harm. As a result, early detection is key to preventing serious, potentially irreversible renal injury.

 9   Frequent monitoring for TDF-induced toxicity is also critical because patients are typically

10   asymptomatic in the early stages. Gilead, however, downplayed the risks of TDF and the need to
11   carefully monitor all patients in order to inflate sales.
12             273.   During the first years Viread was on the market, Gilead relied on Viread sales for a
13   significant portion of its operating income. For 2002, Viread’s first full year on the market, Viread
14   sales comprised 53% of Gilead’s total product sales. In 2003, Viread accounted for 68% of Gilead’s
15   total product sales.
16             274.   Gilead stated in its 2002 10-K that its operations would suffer if Viread did not maintain
17   or increase its market acceptance. Gilead also stated that if additional safety issues were reported for
18   Viread, this could “significantly reduce or limit our sales and adversely affect our results of
19   operations.”62 Gilead made similar statements in its 2003 and 2004 10-K filings.

20             275.   To make sure that safety issues did not depress or slow the growth of Viread sales,

21   which were crucial to Gilead’s operations, Gilead dramatically increased its sales force and marketing

22   budget, and trained its sales representatives to deceptively represent Viread’s safety profile. At the

23   direction of Gilead’s senior management, Gilead representatives told doctors that Viread was a

24   “miracle drug,” “extremely safe,” and “extremely well-tolerated” with “no toxicities.” Gilead’s sales

25

26

27
          62
            Gilead Sciences, Inc. Form 10-K for the fiscal year ended Dec. 31, 2002 at 24 available at
28   https://www.sec.gov/Archives/edgar/data/882095/000104746903008695/a2105292z10-k.htm.
     COMPLAINT FOR DAMAGES – 83
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 89 of 139




 1   representatives did not tell doctors the facts: that Viread posed significant risks to patients’ kidneys

 2   and bones.

 3          276.    According to a 2009 shareholder lawsuit filed against Viread, Viread’s then-Chief

 4   Executive Officer John C. Martin frequently referred to Viread as a “miracle drug” at sales force

 5   meetings. According to a former employee, Gilead was trying to overcome the perception in the

 6   medical community that Viread was like Gilead’s previous HIV drugs and would likely cause kidney

 7   damage.

 8          277.    On March 14, 2002, FDA sent Gilead a Warning Letter admonishing Gilead for

 9   engaging in promotional activities that contained false and misleading statements in violation of the

10   Federal Food, Drug and Cosmetic Act. The FDA stated that Gilead unlawfully minimized Viread’s

11   risks, including with respect to kidney toxicity, and overstated its efficacy.

12          278.    Despite this warning, Gilead continued to unlawfully promote Viread by minimizing

13   its safety risks. During a June 2003 sales force training, Gilead instructed sales representatives to

14   respond to anticipated physician concerns about Viread’s nephrotoxicity by downplaying that many

15   patients taking Viread had experienced the adverse effects of kidney toxicity—some of them severe

16   —including but not limited to renal failure, acute renal failure, Fanconi syndrome, proximal

17   tubulopathy, increased creatinine, and acute tubular necrosis. Gilead’s sales representatives omitted

18   this material information from their sales presentations in order to drive sales.

19          279.    The FDA issued another Warning Letter to Viread on July 29, 2003, stating that

20   Gilead’s sales representatives had repeatedly omitted or minimized material facts regarding the safety

21   profile of Viread. Among other things, the FDA required Gilead to retrain its sales force to ensure that

22   Gilead’s promotional activities complied with the Federal Food, Drug and Cosmetic Act and

23   accompanying regulations. But Gilead had achieved its goal: rapidly increased Viread sales.

24          280.    In subsequent years, Gilead continued to downplay the risks of TDF-induced toxicity

25   when promoting its TDF Drugs to doctors by withholding information about the frequency and severity

26   of adverse kidney and bone events; dismissing case reports of acute renal failure and other TDF-

27   associated adverse events as purportedly unavoidable side effects of tenofovir in an otherwise “safe”

28
     COMPLAINT FOR DAMAGES – 84
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 90 of 139




 1   drug; and failing to tell doctors to monitor patients for drug-induced toxicity using more sensitive

 2   markers of kidney function.

 3          281.     In addition to omitting crucial facts about the safety profile of TDF when promoting

 4   TDF to doctors, Gilead also downplayed the importance of patient monitoring in its TDF Drug labeling

 5   despite the importance of early detection of TDF-induced toxicity. The dangerous inadequacies in

 6   Gilead’s drug labeling were compounded by the misleading marketing messages it gave to doctors.

 7          282.     From Viread’s product approval on October 26, 2001, through May 20, 2007, Gilead’s

 8   TDF labeling failed to warn doctors that all patients needed to be monitored for adverse kidney effects.

 9   During this time, Gilead only recommended monitoring patients taking TDF Drugs for renal adverse

10   effects if patients were at risk for, or had a history of, renal impairment or if they were taking another

11   nephrotoxic drug. This monitoring recommendation was woefully inadequate because, as Gilead was

12   well aware, TDF-associated renal toxicity had harmed patients who were not at risk for, or did not

13   have a history of, renal impairment.

14          283.     Gilead failed to include any warning about the need to monitor bone effects until

15   October 14, 2003, and that warning was limited to patients with certain risk factors. Since then, Gilead

16   has only suggested that doctors monitor, and only informs patients that monitoring may be necessary,

17   for patients with certain risk factors for bone adverse effects. Gilead’s inadequate kidney monitoring

18   warnings also prevented doctors from detecting early signs of kidney damage that can lead to bone

19   density loss.

20          284.     Gilead failed to warn about the need for universal monitoring even though it knew that

21   all patients taking TDF are at risk for renal and bone adverse effects.

22          285.     Gilead failed to warn about the need for universal monitoring even after patients

23   without preexisting risk factors experienced kidney and bone effects.

24          286.     Gilead failed to warn about the need for universal renal monitoring even though patients

25   with a certain level of renal impairment should not take its TDF products or, if TDF products are to be

26   administered to certain renally impaired patients, the dosing interval must be adjusted. The Viread and

27   Truvada labels require a dosing interval adjustment for patients with creatinine clearance of 30–49 mL

28   per minute, and Atripla and Complera cannot be taken by patients with a creatinine clearance of less
     COMPLAINT FOR DAMAGES – 85
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 91 of 139




 1   than 50 mL per minute. Frequent monitoring of all patients’ kidney function is necessary to ensure that

 2   patients’ kidneys are healthy enough to continue treatment or patients receive a needed dose interval

 3   adjustment.

 4           287.    Presented with signs of nephrotoxicity, physicians could have weighed further

 5   treatment options, such as increased monitoring, less frequent dosing, or drug discontinuation, before

 6   the damage manifested, worsened, or became irreversible. By failing to warn doctors to monitor all

 7   patients for TDF-associated toxicity, Gilead delayed the diagnosis of TDF-associated harm, causing

 8   or enhancing injuries that would have been prevented or lessened through early detection.

 9           288.    On May 21, 2007, Gilead added to the Viread label a recommendation that doctors

10   calculate creatinine clearance (one measure of kidney function) in all patients before initiating

11   treatment with a TDF-based product and as clinically appropriate during therapy. Gilead recommended

12   monitoring of creatinine clearance and serum phosphorus only for patients at risk for renal

13   impairment.63

14           289.    The “all patients” monitoring recommendation for Viread, Truvada, Atripla, and
15   Complera remained inadequate because it instructed doctors to assess just one, insufficiently sensitive
16   marker of kidney function.64 Without using sufficiently sensitive markers of kidney function,
17   substantial kidney injury can occur before it is measurable. As a result, the detection of TDF-induced
18   nephrotoxicity often comes too late, resulting in kidney injury that may be irreversible. Gilead should
19   have warned doctors to test all patients for additional markers of kidney function, such as serum

20

21

22

23
        63
24          Gilead did not add similar warnings to the Truvada and Atripla labels until 2008. Complera’s
     label included such a warning at the time of FDA approval in 2011. And when Gilead began marketing
25   Stribild in 2012, it warned doctors to assess some measures of kidney function in all patients but failed
     to warn doctors to monitor all patients for serum phosphorus. These warnings remained inadequate.
26       64
            It was not until 2018 that Gilead strengthened the Truvada, Atripla, and Complera labels to
27   recommend that all patients receive monitoring for serum creatinine, estimated creatinine clearance,
     urine glucose, and urine protein. Gilead did not make this change to the Viread label until December
28   2018, after Plaintiffs filed suit.
     COMPLAINT FOR DAMAGES – 86
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 92 of 139




 1   phosphorus and/or urine glucose, which are more sensitive to changes in the nephron tubule, the main

 2   site of TDF damage.65

 3           290.   Phosphorus is a mineral that plays an important role in many physiologic systems,

 4   including keeping bones healthy and strong. Normal working kidneys maintain balanced levels of

 5   phosphorus in the blood. Low levels of phosphorus in the blood may be indicative of impaired kidney

 6   function. Moreover, low serum phosphate is itself dangerous; low levels of phosphorus in the blood

 7   can cause a range of health problems, including serious bone and heart damage.

 8           291.   Serum phosphorus is a more sensitive marker of nephron tubule function than creatinine

 9   clearance. The nephron tubule is responsible for reabsorbing phosphorus from the glomerular filtrate.

10   When the nephron tubule is damaged, it cannot reabsorb enough phosphorus, allowing the phosphorus

11   to be excreted via urine. TDF nephrotoxicity is generally characterized by tubular dysfunction that

12   precedes a decline in glomerular filtration. Thus, by monitoring patients’ serum phosphorus, doctors

13   are able to pick up more subtle changes in kidney function that would otherwise go undetected.

14   Moreover, TDF-induced bone injuries are related to the wasting of minerals through the urine. This is

15   due to dysfunction in the nephron tubule, which prevents reabsorption of minerals from the glomerular

16   filtrate. If physicians knew earlier that their patients’ kidneys were dysfunctional, subsequent bone

17   injuries could be avoided.

18           292.   Presented with early signs of nephrotoxicity, physicians could have weighed further

19   treatment options, such as increased monitoring or drug discontinuation, before the damage

20   manifested, worsened, or became irreversible. By failing to warn doctors to monitor additional, more

21   sensitive markers of all patients’ kidney function, Gilead delayed the diagnosis of TDF-associated

22   harm, causing or enhancing patients’ injuries that would have been prevented or lessened through early

23   detection.

24

25      65
            The “all patients” monitoring recommendation for Stribild upon approval was inadequate
     because it failed to warn doctors to measure serum phosphorus. On August 30, 2017, Gilead
26
     strengthened the Stribild label to recommend that all patients be monitored for serum creatinine, serum
27   phosphorus, estimated creatinine clearance, urine glucose, and urine protein. But, on August 8, 2018,
     Gilead again weakened the Stribild label to warn doctors to monitor serum phosphorus only in patients
28   with chronic kidney disease.
     COMPLAINT FOR DAMAGES – 87
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 93 of 139




 1             293.   Gilead’s “all patients” monitoring recommendation for its TDF Drugs also remains

 2   inadequate because it fails to instruct doctors how frequently doctors should assess patients’ kidney

 3   function. By the time a doctor assesses a patient’s kidney function when “clinically appropriate,” the

 4   patient is likely to have already experienced adverse toxic effects, some of which might be irreversible.

 5   Regularly scheduled, frequent monitoring of kidney function is necessary to catch early signs of TDF-

 6   induced toxicity and prevent injury because patients are generally asymptomatic during the early

 7   stages.

 8             294.   Moreover, after May 21, 2007, the TDF labels do not disclose that adverse kidney and

 9   bone events occurred in patients without preexisting risk factors—which, combined with the warning

10   to only routinely monitor patients at risk—gives the false impression that TDF is only harmful to

11   people otherwise at risk for kidney and bone injuries. By failing to warn doctors as to the frequency of

12   monitoring, Gilead delayed the diagnosis of TDF-associated harm, causing or enhancing injuries that

13   could have been prevented or lessened through early detection.

14             295.   Gilead’s monitoring instructions for at risk patients taking Viread, Truvada, Atripla,

15   and Complera, and patients taking Stribild are also inadequate because they fail to recommend a

16   specific, frequent monitoring schedule for doctors to assess patients’ kidney function.

17             296.   Gilead’s warnings about the need to monitor patients for the renal effects of TDF in the

18   U.S. are far weaker than those given by Gilead to physicians and patients in the European Union. From

19   the approval of the first TDF product in the EU, Gilead’s European labeling (known there as the

20   Summary of Product Characteristics or “SmPC”) has recommended that doctors in the EU routinely

21   monitor, on a specific schedule, all patients taking TDF Drugs for adverse renal effects. In addition,

22   Gilead’s “all patient” monitoring instruction in the EU is not limited to testing only for creatinine

23   clearance. In its EU labeling, Gilead recommends that doctors also monitor all TDF Drug patients’

24   serum phosphorus levels on the specified, frequent schedule.

25             297.   Gilead’s renal monitoring instructions for Viread upon approval in the U.S. and the EU

26   looked like this—with Gilead warning EU physicians to monitor all patients’ serum creatinine and

27   serum phosphate at baseline and every four weeks, while it told U.S. doctors to consider monitoring

28   only patients at risk, with no recommended frequency:
     COMPLAINT FOR DAMAGES – 88
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 94 of 139




 1              Viread U.S. Label 10/26/01                         Viread EU Label 02/07/2002
      Although tenofovir-associated renal toxicity has    Although no significant nephrotoxicity has been
 2    not be observed in pooled clinical studies for up   observed in clinical trials … the monitoring of
 3    to one year, long term renal effects are unknown.   renal function is recommended since
      Consideration should be given to monitoring         nephrotoxicity of tenofovir cannot be strictly
 4    for changes in serum creatinine and serum           excluded. The monitoring of renal function
      phosphorus in patients at risk or with a            (serum creatinine and serum phosphate) is
 5    history of renal dysfunction.                       recommended at baseline before taking
                                                          tenofovir disoproxil fumarate and at routine
 6                                                        intervals during therapy every four weeks.
 7
              298.   Gilead’s EU label also instructed physicians when to increase monitoring and consider
 8
     treatment interruption in light of the results of frequent monitoring. Gilead’s U.S. label contained no
 9
     such warning:
10
                 Viread U.S. Label 10/26/01                         Viread EU Label 02/07/2002
11                                                        If serum phosphate is < 1.5 mg/dl (0.48 mmol/l)
                                                          or serum creatinine is > 1.7 mg/dl (150 µmol/l),
12                                                        renal function should be re-evaluated within one
                                                          week. Consideration should be given to
13                                                        interrupting treatment with tenofovir disoproxil
14                                                        fumarate in patients with increases in serum
                                                          creatinine to > 2.0 mg/dl (177 µmol/l) or
15                                                        decreases in serum phosphate to < 1.0 mg/dl
                                                          (0.32 mmol/l).
16
              299.   On December 8, 2004, Gilead updated Viread’s EU labeling to change the
17
     recommended renal monitoring schedule and recommend that doctors monitor creatinine clearance,
18
     which gives a more accurate picture of kidney function, rather than serum creatinine.66 Gilead
19
     continued to instruct doctors in the EU to monitor TDF patients more carefully than it instructed
20
     doctors in the U.S.:
21
            Viread’s U.S. Labeling 12/8/2004                      Viread’s EU Labeling 12/8/2004
22    Patients at risk for, or with a history of, renal   Monitoring of renal function (creatinine
23    dysfunction and patients receiving concomitant      clearance and serum phosphate) is
      nephrotoxic agents should be carefully              recommended before taking tenofovir
24    monitored for changes in serum creatinine           disoproxil fumarate, every four weeks during
      and phosphorus.                                     the first year, and then every three months. In
25                                                        patients at risk for, or with a history of, renal
                                                          dysfunction,     and    patients   with     renal
26

27
        66
28           Gilead did not recommend that doctors monitor creatinine clearance in the U.S. until 2007.
     COMPLAINT FOR DAMAGES – 89
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 95 of 139




 1           Viread’s U.S. Labeling 12/8/2004                      Viread’s EU Labeling 12/8/2004
                                                           insufficiency, consideration should be given to
 2                                                         more frequent monitoring of renal function.
 3
            300.    Like the initial EU label, the 2004 EU label also instructed physicians when to increase
 4
     monitoring and consider treatment interruption in light of the results of frequent monitoring. Although
 5
     Gilead instructed U.S. doctors to adjust the dose interval for patients with creatinine clearance <50
 6
     mL/min, it did not tell doctors to monitor for creatinine clearance (only serum creatinine for some
 7
     patients) and only instructed doctors to monitor patients’ serum creatinine if they were at risk for, or
 8
     had a history of, renal impairment:
 9
            Viread’s U.S. Labeling 12/8/2004              Viread’s EU Labeling 12/8/2004
10    Dosing interval adjustment is recommended in If serum phosphate is < 1.5 mg/dl (0.48 mmol/l)
      all patients with creatinine clearance <50 or creatinine clearance is decreased to < 50
11    mL/min.                                      ml/min, renal function should be re-evaluated
                                                   within one week and the dose interval of Viread
12                                                 adjusted (see 4.2). Consideration should also be
13                                                 given to interrupting treatment with tenofovir
                                                   disoproxil fumarate in patients with creatinine
14                                                 clearance decreased to < 50 ml/min or decreases
                                                   in serum phosphate to < 1.0 mg/dl (0.32 mmol/l).
15
            301.    After Gilead began recommending in its U.S. labeling that doctors calculate creatinine
16
     clearance in all patients prior to initiating therapy and as clinically appropriate during therapy, Gilead
17
     still gave stronger warnings in the EU—recommending that EU doctors monitor all patients’ creatinine
18
     clearance and serum phosphate every four weeks during the first year, then every three months:
19
             Viread’s U.S. Labeling 05/21/2007                    Viread’s EU Labeling 05/21/2007
20    It is recommended that creatinine clearance be       It is recommended that creatinine clearance is
21    calculated in all patients prior to initiating       calculated in all patients prior to initiating
      therapy and as clinically appropriate during         therapy with tenofovir disoproxil fumarate and
22    therapy with VIREAD. Routine monitoring of           renal function (creatinine clearance and
      calculated creatinine clearance and serum            serum phosphate) is also monitored every
23    phosphorus should be performed in patients           four weeks during the first year, and then
      at risk for renal impairment.                        every three months. In patients at risk for
24                                                         renal impairment, consideration should be
25                                                         given to more frequent monitoring of renal
                                                           function.
26
            302.    Gilead instructs in Viread’s most recent EU labeling “that renal function (creatinine
27
     clearance and serum phosphate) [should be] assessed in all patients prior to initiating therapy with
28
     COMPLAINT FOR DAMAGES – 90
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 96 of 139




 1   tenofovir disoproxil fumarate and … also monitored after two to four weeks of treatment, after three

 2   months of treatment, and every three to six months thereafter in patients without renal risk factors.”

 3   For patients at risk for renal impairment, Gilead states that more frequent monitoring of renal function

 4   is “required.”

 5          303.      Gilead has updated its Viread EU labeling multiple times every year since 2002. Each

 6   time, Gilead determined that it should instruct doctors in the EU that they should monitor all patients’

 7   kidneys on a frequent, specific schedule using multiple markers of kidney function, including serum

 8   phosphorus.

 9          304.      On February 24, 2005, Truvada received approval to be marketed in the EU. As with

10   Viread, Gilead’s Truvada EU labeling contained stronger monitoring warnings than its U.S. labeling

11   at the time of approval:

12         Truvada’s U.S. Labeling 08/02/2004                    Truvada’s EU Labeling 02/24/2005
      Patients at risk for, or with a history of, renal    Careful monitoring of renal function (serum
13    dysfunction and patients receiving concomitant       creatinine and serum phosphate) is
14    nephrotoxic agents should be carefully               recommended before taking Truvada, every
      monitored for changes in serum creatinine            four weeks during the first year, and then
15    and phosphorus.                                      every three months. In patients with a history of
                                                           renal dysfunction or in patients who are at risk
16                                                         for renal dysfunction, consideration should be
                                                           given to more frequent monitoring of renal
17                                                         function.
18
            305.      Like its Viread EU labeling, Gilead’s Truvada EU labeling also instructed physicians
19
     to increase monitoring and consider treatment interruption if the results of frequent monitoring showed
20
     that a patient’s serum phosphate or creatinine clearance fell below a specified level. Gilead’s U.S.
21
     labeling recommended only that patients with creatinine clearance < 50 mL/min receive a dose
22
     adjustment—though Gilead did not recommend that doctors monitor patients’ creatinine clearance
23
     (and would not do so for almost three years) and only instructed doctors to monitor patients’ serum
24
     creatinine if they were at risk for, or had a history of, renal impairment.
25
            306.      In Truvada’s most recent SmPC, Gilead continues to instruct doctors as to frequent,
26
     routine monitoring of renal function (creatinine clearance and serum phosphate) for patients without
27
     preexisting risk factors for renal disease: at treatment initiation and then “after two to four weeks of
28
     COMPLAINT FOR DAMAGES – 91
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 97 of 139




 1   use, after three months of use and every three to six months thereafter.” For patients at risk for renal

 2   disease, Gilead warns that more frequent monitoring of renal function is “required.”

 3          307.    Gilead has updated its Truvada EU labeling multiple times every year since 2005. Each

 4   time, Gilead determined that it should instruct doctors in the EU to monitor all patients’ kidneys on a

 5   frequent, specific schedule using multiple markers of kidney function, including serum phosphorus.

 6          308.    In 2006, Gilead issued a “Dear Doctor” letter to physicians in the EU about the

 7   importance of frequent, routine monitoring of all TDF patients’ renal function. Gilead issued no such

 8   letter to doctors in the U.S., though the risk to patients’ kidneys was the same.

 9          309.    On December 18, 2007, Atripla received approval to be marketed in the EU. As with

10   Viread and Truvada, Gilead’s Atripla EU labeling contained stronger monitoring warnings than its

11   U.S. labeling at the time of approval:

12
           Atripla’s U.S. Labeling 07/12/2006                     Atripla’s EU Labeling 12/18/2007
13    Patients at risk for, or with a history of, renal   It is recommended that creatinine clearance is
      dysfunction and patients receiving concomitant      calculated in all patients prior to initiating
14
      nephrotoxic agents should be carefully              therapy with Atripla and renal function
15    monitored for changes in serum creatinine           (creatinine clearance and serum phosphate) is
      and phosphorus.                                     also monitored every four weeks during the
16                                                        first year and then every three months. In
                                                          patients with a history of renal dysfunction or in
17                                                        patients who are at risk for renal dysfunction,
                                                          consideration must be given to more frequent
18
                                                          monitoring of renal function.
19
            310.    Like its Viread EU and Truvada EU labeling, Gilead’s Atripla EU labeling also
20
     instructed physicians to increase monitoring and consider treatment interruption if the results of
21
     frequent monitoring showed that a patient’s serum phosphate or creatinine clearance fell below a
22
     specified level. Gilead’s U.S. labeling stated only that patients with creatinine clearance < 50 mL/min
23
     should not receive Atripla—though Gilead did not recommend that doctors monitor patients’
24
     creatinine clearance (and would not do so for approximately another year) and only instructed doctors
25
     to monitor patients’ serum creatinine if they were at risk for, or had a history of, renal impairment:
26
            Atripla’s U.S. Labeling 07/12/2006              Atripla’s EU Labeling 12/18/2007
27    Since ATRIPLA is a combination product and If serum phosphate is < 1.5 mg/dl (0.48 mmol/l)
      the dose of the individual components cannot be or creatinine clearance is decreased to < 50
28
     COMPLAINT FOR DAMAGES – 92
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 98 of 139




 1          Atripla’s U.S. Labeling 07/12/2006               Atripla’s EU Labeling 12/18/2007
      altered, patients with creatinine clearance <50 ml/min in any patient receiving Atripla, renal
 2    mL/min should not receive ATRIPLA.              function must be re-evaluated within one week,
 3                                                    including measurements of blood glucose, blood
                                                      potassium and urine glucose concentrations (see
 4                                                    section 4.8, proximal tubulopathy). Since Atripla
                                                      is a combination product and the dosing interval
 5                                                    of the individual components cannot be altered,
                                                      treatment with Atripla must be interrupted in
 6                                                    patients with confirmed creatinine clearance <
 7                                                    50 ml/min or decreases in serum phosphate to <
                                                      1.0 mg/dl (0.32 mmol/l).
 8
            311.    In Atripla’s most recent SmPC, Gilead instructs doctors that creatinine clearance should
 9
     be calculated in all patients prior to initiating therapy and renal function (creatinine clearance and
10
     serum phosphate) be monitored after two to four weeks of use, after three months of treatment and
11
     every three to six months thereafter in patients without renal risk factors. For patients at risk, Gilead
12
     states that more frequent monitoring is “required.”
13
            312.    Gilead has updated its Atripla EU labeling multiple times every year since 2007. Each
14
     time, Gilead determined that it should instruct doctors in the EU to monitor all patients’ kidneys on a
15
     frequent, specific schedule using multiple markers of kidney function, including serum phosphorus.
16
            313.    On November 30, 2011, Complera (under the trade name Eviplera) received approval
17
     to be marketed in the EU. As with Viread, Truvada, and Atripla, Gilead’s Complera EU labeling
18
     contained stronger monitoring warnings than its U.S. labeling at the time of approval:
19

20         Complera’s U.S. Labeling 08/10/2011                    Complera’s EU Labeling 11/30/11
      It is recommended that creatinine clearance be       It is recommended that creatinine clearance is
21    calculated in all patients prior to initiating       calculated in all patients prior to initiating
      therapy and as clinically appropriate during         therapy with Eviplera and renal function
22
      therapy    with    COMPLERA.          Routine        (creatinine clearance and serum phosphate) is
23    monitoring of calculated creatinine clearance        also monitored every four weeks during the
      and serum phosphorus should be performed             first year and then every three months. In
24    in patients at risk for renal impairment,            patients at risk for renal impairment, including
      including patients who have previously               patients who have previously experienced renal
25    experienced renal events while receiving             events while receiving adefovir dipivoxil,
      HEPSERA.                                             consideration should be given to more
26
                                                           frequent monitoring of renal function.
27

28
     COMPLAINT FOR DAMAGES – 93
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 99 of 139




 1          314.    Like its Viread EU, Truvada EU, and Atripla EU labeling, Gilead’s Complera EU

 2   labeling also instructed physicians to increase monitoring and consider treatment interruption if the

 3   results of frequent monitoring showed that a patient’s serum phosphate or creatinine clearance fell

 4   below a specified level. Gilead’s U.S. labeling stated only that patients with creatinine clearance < 50

 5   mL/min should not receive Complera:

 6        Complera’s U.S. Labeling 08/10/2011                     Complera’s EU Labeling 11/30/11
      Since COMPLERA is a combination product              If serum phosphate is < 1.5 mg/dl (0.48 mmol/l)
 7    and the dose of the individual components            or creatinine clearance is decreased to < 50
 8    cannot be altered, patients with creatinine          ml/min in any patient receiving Eviplera, renal
      clearance below 50 mL per minute should not          function should be re-evaluated within one week,
 9    receive COMPLERA.                                    including measurements of blood glucose, blood
                                                           potassium and urine glucose concentrations (see
10                                                         section 4.8, proximal tubulopathy). Since
                                                           Eviplera is a combination product and the dosing
11                                                         interval of the individual components cannot be
12                                                         altered, treatment with Eviplera must be
                                                           interrupted in patients with confirmed creatinine
13                                                         clearance decreased to < 50 ml/min or decreases
                                                           in serum phosphate to < 1.0 mg/dl (0.32 mmol/l).
14
            315.    In Complera’s/Eviplera’s most recent SmPC, Gilead instructs that creatinine clearance
15
     should be calculated in all patients prior to initiating therapy and renal function (creatinine clearance
16
     and serum phosphate) be monitored after two to four weeks of use, after three months of treatment and
17
     every three to six months thereafter in patients without renal risk factors. For patients at risk, Gilead
18
     states that more frequent monitoring is “required.”
19
            316.    Gilead has updated its Complera EU labeling multiple times every year since 2011.
20
     Each time, Gilead determined that it should instruct doctors in the EU to monitor all patients’ kidneys
21
     on a frequent, specific schedule using multiple markers of kidney function, including serum
22
     phosphorus.
23
            317.    On May 27, 2013, Stribild received approval to be marketed in the EU. As with Viread,
24
     Truvada, Atripla, and Complera, Gilead included in its Stribild EU labeling stronger monitoring
25
     warnings than its U.S. labeling at the time of approval:
26
            Stribild U.S. Labeling 08/27/2012             Stribild’s EU Labeling 05/27/2013
27    Estimated creatinine clearance, urine glucose Creatinine clearance should be calculated and
28    and urine protein should be documented in all urine glucose and urine protein should be
     COMPLAINT FOR DAMAGES – 94
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 100 of 139




 1           Stribild U.S. Labeling 08/27/2012                  Stribild’s EU Labeling 05/27/2013
      patients prior to initiating therapy…. Routine      determined in all patients … Creatinine
 2    monitoring of estimated creatinine clearance,       clearance, serum phosphate, urine glucose
 3    urine glucose, and urine protein should be          and urine protein should be monitored every
      performed during STRIBILD therapy in all            four weeks during the first year and then
 4    patients. Additionally, serum phosphorus            every three months during Stribild therapy.
      should be measured in patients at risk for          In patients at risk for renal impairment
 5    renal impairment.                                   consideration should be given to more
                                                          frequent monitoring of renal function.
 6
            318.    Gilead also included in its Stribild EU labeling a stronger warning about initiating the
 7
     drug in patients with mild renal impairment:
 8

 9          Stribild U.S. Labeling 08/27/2012               Stribild’s EU Labeling 05/27/2013
      STRIBILD should not be initiated in patients Stribild should not be initiated in patients with
10    with estimated creatinine clearance below 70 mL creatinine clearance < 70 mL/min. It is
      per min.                                        recommended that Stribild is not initiated in
11                                                    patients with creatinine clearance < 90
                                                      mL/min unless, after review of the available
12                                                    treatment options, it is considered that
13                                                    Stribild is the preferred treatment for the
                                                      individual patient.
14
            319.    In Stribild’s most recent SmPC, Gilead states that for patients at risk, physician
15
     monitoring of creatinine clearance, serum phosphate, urine glucose, and urine protein more frequently
16
     than every four weeks during the first year of treatment and then every three months during Stribild
17
     therapy is “required.”
18
            320.    Gilead has updated its Stribild EU labeling multiple times every year since 2013. Each
19
     time, Gilead determined that it should instruct doctors in the EU to monitor all patients’ kidneys on a
20
     frequent, specific schedule using multiple markers of kidney function, including serum phosphorus.
21
            321.    Unlike Gilead’s U.S. labeling, Gilead’s EU labeling for Viread and Truvada also
22
     discloses that a higher risk of renal impairment has been reported in patients receiving TDF as part of
23
     a ritonavir or cobicistat-boosted regimen (like Stribild), and doctors should carefully evaluate whether
24
     it is appropriate to prescribe TDF as part of a boosted regimen in patients with renal risk factors.
25
            322.    There is no medical, clinical, or scientific basis for the differences between the warnings
26
     contained in Gilead’s labeling for its TDF-based products in the U.S. and its labeling for the same
27

28
     COMPLAINT FOR DAMAGES – 95
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 101 of 139




 1   products in the EU. Gilead knew that it should instruct doctors to monitor all patients for multiple

 2   markers of kidney function on a frequent schedule but did not do so in the U.S.

 3           323.   Gilead was more concerned with increasing or maintaining TDF Drug sales in the U.S.

 4   by downplaying the safety risk and the need for careful, frequent monitoring of all patients than it was

 5   in safeguarding patients from the known risks of TDF toxicity.

 6           324.   In addition, until 2018, Gilead’s U.S. warnings about the need to monitor patients for

 7   renal effects of Viread, Truvada, Atripla, and Complera were also far weaker than the warnings it gives

 8   to monitor patients for renal effects of TAF, even though TAF is far less toxic to kidneys than TDF.

 9   Gilead has consistently warned doctors to monitor all patients taking TAF-based drugs for multiple

10   markers of renal function, including urine glucose and urine protein, not just estimated creatinine

11   clearance.

12           325.   For example, when the FDA approved Odefsey—the TAF version of Complera—on

13   March 1, 2016, Gilead gave stronger monitoring warnings for safer Odefsey than it did for Complera,

14   telling doctors that they should monitor all Odefsey patients, not just those at risk, for multiple markers

15   of kidney function:

16           Complera’s U.S. Label 03/01/2016                       Odefsey’s Labeling 03/01/2016
      It is recommended that estimated creatinine          Estimated creatinine clearance, urine glucose
17    clearance be assessed in all patients prior to       and urine protein should be assessed before
18    initiating therapy and as clinically                 initiating ODEFSEY therapy and should be
      appropriate       during        therapy    with      monitored during therapy in all patients.
19    COMPLERA. In patients at risk of renal               Serum phosphorus should be monitored in
      dysfunction, including patients who have             patients with chronic kidney disease because
20    previously experienced renal events while            these patients are at greater risk of developing
      receiving HEPSERA®, it is recommended that           Fanconi syndrome on tenofovir prodrugs.
21    estimated     creatinine     clearance,  serum       Discontinue ODEFSEY in patients who develop
22    phosphorus, urine glucose, and urine protein be      clinically significant decreases in renal function
      assessed prior to initiation of COMPLERA and         or evidence of Fanconi syndrome.67
23    periodically during COMPLERA therapy.

24           326.   When the FDA approved Descovy—the TAF version of Truvada—on April 4, 2016,
25   Gilead gave stronger monitoring warnings for safer Descovy than it did for Truvada, telling doctors
26

27
        67
           On August 17, 2017, Gilead updated its Odefsey label to tell doctors to all monitor all patients,
28   not just those with chronic kidney disease, for serum phosphorus.
     COMPLAINT FOR DAMAGES – 96
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 102 of 139




 1   that they should monitor all Descovy patients, not just those at risk, for multiple markers of kidney

 2   function:

 3          Truvada U.S. Labeling 04/04/2016                       Descovy U.S. Labeling 04/04/2016
      It is recommended that estimated creatinine           Estimated creatinine clearance, urine glucose,
 4    clearance be assessed in all individuals prior        and urine protein should be assessed before
 5    to initiating therapy and as clinically               initiating DESCOVY therapy and should be
      appropriate during therapy with TRUVADA.              monitored during therapy in all patients.
 6    In patients at risk of renal dysfunction, including   Serum phosphorus should be monitored in
      patients who have previously experienced renal        patients with chronic kidney disease because
 7    events while receiving HEPSERA®, it is                these patients are at greater risk of developing
      recommended that estimated creatinine                 Fanconi syndrome on tenofovir prodrugs.
 8    clearance, serum phosphorus, urine glucose, and       Discontinue DESCOVY in patients who develop
 9    urine protein be assessed prior to initiation of      clinically significant decreases in renal function
      TRUVADA,           and      periodically     during   or evidence of Fanconi syndrome.
10    TRUVADA therapy.

11          327.    Gilead determined that it should give stronger monitoring warnings for its safer TAF-
12   based drugs, yet failed to strengthen its TDF Drug warnings for years.
13          2.      Gilead failed to adequately warn patients about the risks of TDF.
14          328.    Gilead failed to adequately warn patients about the risks of TDF, and the need to
15   routinely monitor all patients taking TDF, in direct-to-consumer advertising and in patient labeling.
16          329.    Gilead promoted its TDF Drugs directly to patients through direct-to-consumer
17   advertising, including print and online media. Like its sales force’s promotion to doctors, Gilead’s
18   consumer advertising downplayed the risks of TDF toxicity by, among other things, hiding risk
19   information relative to the benefits of the drugs, and suggesting that kidney and bone adverse events
20   only occurred in, and monitoring was only necessary for, patients with risk factors for such injuries.
21          330.    For example, a print advertisement for Truvada that appeared in the November 2004
22   edition of The Advocate, the oldest and largest lesbian, gay, bisexual, and transgender magazine in the
23   U.S., stated under the heading “Important Safety Information” that: “If you have had kidney problems
24   or take other medicines that can cause kidney problems, your medical professional should do regular
25   blood tests to check your kidneys.” Yet Gilead knew by this time that adverse kidney events were not
26   limited to at risk patients, and thus should have warned doctors and patients about the need for frequent
27   monitoring of all patients.
28
     COMPLAINT FOR DAMAGES – 97
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 103 of 139




 1          331.    On March 26, 2010, the FDA issued another Warning Letter to Gilead, this time in

 2   connection with Gilead’s direct-to-consumer print advertising for Truvada. The FDA stated that

 3   Gilead’s Truvada advertisement was false and misleading because it overstated the efficacy of Truvada

 4   and minimized the risks associated with the drug, in violation of the Federal Food, Drug, and Cosmetic

 5   Act and FDA implementing regulations. The FDA noted that Truvada is associated with “serious risks”

 6   like new onset or worsening renal impairment, including cases of acute renal failure and Fanconi

 7   syndrome (renal tubular injury with severe hypophosphatemia), and decreases in bone mineral density,

 8   including cases of osteomalacia (associated with proximal renal tubulopathy and which may contribute

 9   to fractures). The agency stated that Gilead’s Truvada advertising was false or misleading because it

10   failed to present the risks associated with Truvada with a prominence and readability comparable to

11   the statements regarding the drug’s benefits.

12          332.    In addition to the reasons set forth in the Warning Letter, the Truvada advertising was

13   also false and misleading because, like the earlier Truvada advertising, it continued to suggest that

14   kidney problems only occurred in, and monitoring was also necessary for, patients that had had kidney

15   problems in the past or took other medications that can cause kidney problems.

16          333.    Upon information and belief, Gilead’s other direct-to-consumer advertising for Viread,

17   Truvada, Atripla, and Complera similarly failed to adequately warn patients about the true risk of TDF

18   and the need to routinely monitor all patients for TDF-associated kidney and bone effects.

19          334.    Gilead’s patient package inserts for Viread, Truvada, Atripla, and Complera also failed

20   to warn about all patients’ need to be routinely monitored by their doctors for adverse kidney and bone

21   effects. The patient package inserts said nothing for years about monitoring anyone other those who

22   were already at risk for kidney and bone problems despite Gilead’s knowledge that TDF was injuring

23   patients without identified risk factors for such injuries.

24          335.    Gilead’s patient package inserts for Viread, Truvada, Atripla, and Complera failed to

25   adequately warn patients even after Gilead had inadequately updated the warnings in its prescriber

26   labeling.

27          336.    For example, Gilead did not disclose to patients that Viread may cause “new or worse

28   kidney problems” until more than two years after Gilead added that warning to the Viread prescriber
     COMPLAINT FOR DAMAGES – 98
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 104 of 139




 1   labeling. And Gilead waited many more years before it added the “new or worse kidney problems”

 2   disclosure to the patient package inserts for other TDF products; it did not appear in the Truvada patient

 3   package insert until June 17, 2013 and did not appear in the Atripla patient package insert until July

 4   25, 2018—nearly five and ten years respectively after Gilead first warned doctors that TDF may cause

 5   “new onset or worsening renal impairment.”

 6          337.    Gilead similarly delayed disclosing to patients in the patient package inserts about

 7   doctors’ need to assess all plaintiffs’ kidney function prior to initiating treatment with TDF. Although

 8   Gilead added that warning to the Viread prescriber labeling in May 2007, it did not tell patients that

 9   “[y]our healthcare provider should do blood tests to check your kidneys before you start treatment”

10   with TDF until August 16, 2012, for Viread, May 15, 2018, for Truvada, July 25, 2018, for Atripla,

11   and January 25, 2013, for Complera. At a minimum, Gilead was grossly negligent in failing to ensure

12   that its warnings to patients were consistent with those it gave to doctors and the patient warnings it

13   gave were consistent among its various TDF Drugs.

14          3.      Gilead could have unilaterally strengthened its TDF drug labels.
15          338.    Gilead could have strengthened the Warnings, Precautions, and Adverse Events

16   sections of the labels for its TDF Drugs unilaterally without prior FDA approval.

17
                    a.      Gilead could have unilaterally strengthened its warnings before FDA
18                          approval.
19          339.    Each time Gilead sought FDA approval for a new TDF Drug, it could have strengthened

20   its label before the drug obtained FDA approval. Gilead bears primary responsibility for its drug

21   labeling at all times, and was responsible for crafting adequate labels before the drugs were FDA

22   approved. No federal law prevented Gilead from submitting a stronger warning label to the FDA prior

23   to the initial approval of the TDF Drugs. And the FDA would not have prevented Gilead from

24   strengthening its monitoring warnings in advance of FDA approval.

25          340.    Gilead’s initial EU label for its first TDF Drug, Viread, included stronger monitoring

26   warnings. As it did in the EU, Gilead could have included stronger warnings in its initial Viread label

27   in the U.S.—had Gilead been concerned with patient safety rather than U.S. sales.

28
     COMPLAINT FOR DAMAGES – 99
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 105 of 139




 1            341.   Moreover, before Gilead submitted Truvada, Atripla, Complera, and Stribild for FDA

 2   approval in the U.S., it knew that it gave stronger monitoring warnings for its TDF Drugs in the EU.

 3   Gilead knew, as evidenced by its EU labels, that stronger warnings were warranted. It could have and

 4   should have used this knowledge to strengthen its U.S. labels.

 5            342.   In addition, once TDF was on the market, each time Gilead submitted a new TDF Drug

 6   for FDA approval, it did so with years of cumulative knowledge as to the adverse toxic effects of TDF.

 7   Faced with accumulating information about adverse kidney and bone toxicity, including in patients

 8   without preexisting risk factors, Gilead could have strengthened its monitoring warnings before

 9   submitting the drugs for FDA approval.

10            343.   The FDA would not have rejected Gilead’s stronger warnings. The FDA has, in fact,

11   approved labels including stronger monitoring warnings for the TDF Drugs, as well as the safer TAF

12   drugs.

13                   b.       Gilead could have unilaterally strengthened its warnings after FDA
                              approval.
14
                              (1)   Before August 22, 2008
15
              344.   Prior to August 22, 2008, Gilead could have strengthened its Viread, Truvada, and
16
     Atripla labels via CBE without prior FDA approval. Under the CBE regulation in effect during that
17
     time, Gilead could have simply submitted a supplemental submission strengthening the labels’
18
     warnings and/or its instructions about the safe administration of the drugs. 21 C.F.R.
19
     § 314.70(c)(6)(iii).
20
              345.   Among other things, Gilead could have strengthened the labels’ warnings by providing
21
     additional information about laboratory tests helpful in following the patient’s response or identifying
22
     possible adverse reactions, including such factors as the range of normal and abnormal values and the
23
     recommended frequency with which tests should be performed before, during, and after therapy. 21
24
     C.F.R. § 201.57(c)(6).
25
              346.   Prior to August 22, 2008, Gilead could have strengthened its labels via CBE without
26
     regard to whether it possessed information that it did not previously provide to the FDA.
27

28
     COMPLAINT FOR DAMAGES – 100
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 106 of 139




 1          347.    The FDA would not have rejected Gilead’s supplemental submission to strengthen the

 2   TDF labels. The FDA has, in fact, approved labels including stronger monitoring warnings for the

 3   TDF Drugs, as well as the safer TAF drugs.

 4                          (2)     On and after August 22, 2008 through July 2012
 5          348.    On and after August 22, 2008, when the CBE regulation was amended, Gilead could

 6   have unilaterally strengthened its labels for Viread, Truvada, Atripla, and Complera post-FDA

 7   approval based on “newly acquired information,” i.e., information that was not previously presented

 8   to the FDA.

 9          349.    Gilead could have strengthened the Warnings, Precautions, and Adverse Events

10   sections of its labels unilaterally, without requiring prior FDA approval, based on, among other things:

11   increasing post-approval evidence that patients with and without preexisting risk factors were

12   experiencing kidney and bone adverse effects with a frequency greater than reported in Gilead’s

13   clinical trials; expanding post-approval evidence that all patients are at risk for TDF-induced

14   nephrotoxicity, meaning that doctors should monitor all patients for multiple indicators of renal

15   function, including tubular dysfunction; and Gilead’s own post-approval determinations to give

16   stronger warnings regarding the exact same TDF Drugs in the EU.

17          350.    Except for Stribild, Gilead’s clinical trials of the TDF Drugs, upon which FDA approval

18   was based, did not show significant nephrotoxicity of TDF, despite preclinical evidence demonstrating

19   that TDF could be highly toxic to kidneys and bones. However, once Gilead started marketing TDF,

20   patients quickly began experiencing TDF’s nephrotoxic effects, some severe and irreversible.

21   Although the FDA became aware, after the clinical trials through adverse event reporting, that TDF

22   was injuring patients’ kidneys and bones, it did not know the true frequency or severity of adverse

23   events, injury, or risk associated with TDF.

24          351.    On May 21, 2007, Gilead changed its Viread label to instruct doctors to calculate

25   creatinine clearance in all patients before initiating treatment with TDF and as clinically appropriate

26   during therapy. Gilead recommended the monitoring of creatinine clearance and serum phosphorus

27   only for patients at risk of renal impairment.

28
     COMPLAINT FOR DAMAGES – 101
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 107 of 139




 1          352.    This warning remained inadequate because it failed to instruct doctors to frequently

 2   monitor all patients for sufficiently sensitive markers of kidney function that could detect early signs

 3   of nephrotoxicity and thus prevent or lessen the harm of TDF. As Gilead had known since at least

 4   2002, TDF was injuring patients with no preexisting risk factors for kidney impairment. Gilead’s May

 5   21, 2007 label change perpetuated the false distinction between patients “at risk” for TDF-induced

 6   nephrotoxicity and everyone else. But as subsequent studies would make clear, while there may be

 7   certain factors that increase a patient’s risk of TDF-induced renal damage, all TDF patients are at

 8   risk—making frequent, careful monitoring of all patients essential for safe use of the drug.

 9          353.    As clinicians’ experience with TDF grew, the medical literature recognized that even if

10   TDF may not frequently impair kidneys’ glomerular function—as measured by serum creatinine or

11   creatinine clearance—in the absence of established risk factors, TDF-induced damage to kidneys’

12   tubular function is much more common and cannot be adequately predicted by traditional risk factors

13   for kidney impairment or detected by monitoring for glomerular function. These new studies

14   demonstrated a heightened risk to all patients, leading study authors to conclude that all patients must

15   be frequently monitored for markers of tubular function—e.g., serum phosphorus, in addition to

16   creatinine clearance.

17          354.    For example, the 2009 paper, Labarga P., et al., “Kidney tubular abnormalities in the

18   absence of impaired glomerular function in HIV patients treated with tenofovir,” described the study

19   of glomerular and tubular function in 284 patients, 154 of whom took TDF, 49 of whom took another

20   HIV regimen, and 81 of whom took no antiretroviral drugs. The authors found that glomerular

21   function, as measured by plasma creatinine levels or creatinine clearance or both, was within normal

22   limits and comparable among all study groups. Tubular dysfunction, on the other hand, was far more

23   frequent in the TDF group (22%), as compared to those never treated with TDF (6%) or never exposed

24   to antiretrovirals (12%). The authors also identified three TDF patients with complete Fanconi

25   syndrome (the signature TDF toxicity), even though each patient’s creatinine clearance was within the

26   normal range. After follow-up, the data showed that the TDF patients had a significantly greater risk

27   for tubular damage than patients never treated with TDF: an estimated 25% rate of tubular dysfunction

28   at 4 years for TDF patients compared to null for the rest.
     COMPLAINT FOR DAMAGES – 102
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 108 of 139




 1          355.      The Labarga study also found that no risk factor other than TDF use and old age was

 2   predictive of tubular dysfunction. And because estimates of glomerular function like creatinine

 3   clearance were not predictive of tubular function, the authors explained that unless tubular parameters

 4   like urine glucose and/or phosphorus are routinely monitored, tubular abnormalities may go

 5   undiagnosed. And if tubular damage persists unnoticed, patients may progress to more severe kidney

 6   damage and experience a chronic loss of phosphorus, leading to bone mineral density loss and

 7   premature osteoporosis. The authors recommended that all TDF patients be monitored for signs of

 8   tubular damage so that a switch in therapy could be considered in the event of progressive

 9   deterioration.

10          356.      A 2011 article, Hall AM et al., “Tenofovir-associated kidney toxicity in HIV-infected

11   patients: a review of the evidence,” conducted a literature review and further addressed the disconnect

12   between results of studies examining markers of glomerular function with the nephrotoxicity seen in

13   practice. The authors noted that prior studies tended to establish that TDF was not often significantly

14   toxic to the glomerulus—which contrasted with the authors’ clinical experience in treating TDF

15   patients for nephrotoxicity. In practice, TDF-associated nephrotoxicity was the authors’ most common

16   reason for referral of HIV patients to specialist renal services. The authors explained that the main site

17   of TDF toxicity was the proximal renal tubule (not the glomerulus) and that proximal tubule

18   dysfunction may not be detected by measuring glomerular filtration.

19          357.      Because (a) TDF-associated nephrotoxicity can occur in patients without obvious risks

20   factors and at highly variable times after the initiation of therapy, and (b) standard tests of glomerular

21   function are insufficiently sensitive to detect early or mild cases of nephrotoxicity, the authors

22   concluded that all patients on TDF should be carefully and routinely monitored (every 3 months during

23   the first year then twice yearly) for signs of both glomerular and tubular dysfunction so that long-term

24   effects on kidney and bone health can be assessed.

25          358.      A 2012 paper, Scherzer, R., et al., “Association of Tenofovir Exposure with Kidney

26   Disease Risk in HIV Infection,” discussed the authors’ study of 10,841 HIV-infected patients from the

27   Veterans Health Administration to assess the associations of tenofovir with kidney disease outcomes.

28   The authors found that each year of tenofovir exposure was associated with a 34% increased risk of
     COMPLAINT FOR DAMAGES – 103
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 109 of 139




 1   proteinuria, 11% increased risk of rapid decline in kidney function, and 33% increased risk of chronic

 2   kidney disease. The results provided “strong evidence that tenofovir may cause clinically significant

 3   toxicity to the kidney that is not reversible.” The study also demonstrated that traditional risk factors

 4   did not worsen the effects of tenofovir. The authors concluded that “while traditional risk factors such

 5   as hypertension, older age, and diabetes may increase the risk for kidney disease, tenofovir is

 6   associated with elevated risk even in patients without preexisting risk factors.”68

 7            359.   The authors explained the strength of their results in light of the study’s large patient

 8   population and inclusion of patients who are often excluded from clinical trials or do not qualify or

 9   volunteer for cohort studies. The authors contrasted their study with the design of previous studies

10   which made them less able to detect statistically significant associations between tenofovir use and

11   kidney disease.

12            360.   A 2013 paper, Reynes, J., et al., “Tubular and glomerular proteinuria in HIV-infected

13   adults with estimated glomerular filtration rate ≥60 ml/min per 1.73,” recommended that all TDF

14   patients be systematically monitored for markers of tubular injury in light of the authors’ finding that

15   nearly 20% of 1200 patients had proteinuria even though they had a normal creatinine-based estimated

16   glomerlular filtration rate.

17            361.   And a 2014 paper, Bonjoch, A., et al., “High prevalence of signs of renal damage

18   despite normal renal function in a cohort of HIV-infected patients: evaluation of associated factors,”

19   also found that signs of renal damage were “highly frequent” even in patients with a normal estimated

20   glomerlular filtration rate. The authors concluded that the data demonstrated the need for early

21   detection of renal injury, even in patients with normal renal function.

22            362.   These papers, and others in this timeframe that demonstrated a high percentage of TDF

23   patients with proximal renal tubular dysfunction, stand in stark contrast to Gilead’s Viread clinical

24   trials and subsequent attempts to maintain that only some TDF patients are at risk. Unlike the Viread

25

26       68
            The FDA cited the Scherzer study in connection with its medical review of the Stribild NDA in
27   July 2012. At most, this demonstrates the FDA’s knowledge of this study as of July 2012—
     approximately 4 years after the CBE regulation requiring “newly acquired information” became
28   effective. Plaintiffs do not assert post-FDA approval failure to warn claims with respect to Stribild.
     COMPLAINT FOR DAMAGES – 104
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 110 of 139




 1   clinical trials, these papers showed significant nephrotoxicity of TDF—with toxicity occurring at a

 2   high frequency and high risks of kidney disease outcomes looming even in patients with normal

 3   glomerular function and without traditional risk factors.

 4              363.   The clinical trials reported that the frequency of renal events leading to drug

 5   discontinuation was low (0.4%). Despite these results, Gilead knew that the potential for TDF to be

 6   toxic was high, particularly in real world settings over the long-term. And, indeed, multiple

 7   retrospective studies have demonstrated that the rate of renal adverse events leading to drug

 8   discontinuation was many times higher than what was reported in clinical trials. For example, the 2011

 9   paper, “Tenofovir-induced renal toxicity in 324 HIV-infected antiretroviral-naïve patients,” found that

10   drug discontinuation due to decline in GFR or tubular dysfunction was 9.2%.

11              364.   Postmarketing adverse event reports did not put the FDA on notice of the frequency or

12   severity of the risk. Adverse event reports underreport the true incidence of adverse events because

13   they are based on voluntary reporting. And they do not reflect the damage TDF inflicts on kidneys and

14   bones before renal function declines, the risk of future adverse kidney or bone outcomes, nor the

15   benefits of frequent, careful monitoring of all patients for early signs of nephrotoxicity as demonstrated

16   by these new studies.

17              365.   Further, there is no evidence that Gilead submitted to the FDA analyses demonstrating

18   that TDF patients have a high frequency of renal damage or the true extent of the risk nephrotoxicity

19   poses to all TDF patients even if they have normal glomerular function or do not have preexisting risk

20   factors.

21              366.   Gilead did not submit analyses to the FDA establishing the full extent of the frequency

22   or severity of risk that TDF poses to all patients, nor did it tell the FDA that the one marker of kidney

23   function Gilead was warning doctors to monitor in all patients after May 21, 2007 could not adequately

24   detect the type of kidney injury that was frequently occurring in all TDF patients (and, which left

25   unchecked, would cause more severe kidney injury and also harm patients’ bones). Gilead could have

26   analyzed the accumulating data demonstrating the higher frequency and severity of the risk to all TDF

27   patients and strengthened its warnings, but did not.

28
     COMPLAINT FOR DAMAGES – 105
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 111 of 139




 1          367.       Until the FDA’s review of the Stribild NDA in 2012, there is no evidence that the

 2   agency reviewed any medical literature regarding TDF or other analyses describing how post-approval

 3   renal and bone injury and/or adverse events were occurring at a frequency or severity much greater

 4   than that reported in the registrational clinical trials. The FDA based its approval of Viread on the

 5   preclinical data and clinical trials Gilead submitted in its Viread NDA. After Viread was approved, the

 6   FDA based its approvals of the Truvada, Atripla, and Complera NDAs on Gilead’s data showing the

 7   bioequivalence of those combination drugs to their individual components. The FDA’s approvals of

 8   Truvada, Atripla, and Complera were not based on any new clinical studies or other analyses regarding

 9   safety of TDF. When the FDA conducted a more searching review in connection with the Stribild

10   NDA, Gilead proposed and the FDA approved stronger monitoring warnings for Stribild, which

11   included recommending the monitoring of all patients for glomerular and tubular injury.

12          368.       Unlike in the U.S., Gilead did warn—since 2002—physicians in the EU to frequently

13   monitor all patients for both glomerular (creatinine clearance) and tubular (serum phosphorus) injury.

14   In fact, after Gilead received FDA approval to market each of the TDF Drugs, it repeatedly determined

15   to give stronger monitoring warnings for the exact same TDF Drugs in the EU. Upon information and

16   belief, Gilead did not disclose to the FDA that it gave stronger monitoring warnings in the EU for the

17   exact same products nor did it disclose its scientific or medical reasons for doing so.

18          369.       In addition, once Gilead finally launched the safer TAF-based drugs (after approval of

19   the TDF Drugs) it also gave stronger monitoring warnings for the safer TAF drugs than it gave in the

20   TDF Drugs’ labels, including recommending that doctors monitor all patients for both glomerular and

21   tubular injury.

22          370.       The FDA would not have rejected a label change strengthening monitoring

23   recommendations to protect all patients from risks of TDF-induced kidney and bone adverse effects.

24   In 2018, the FDA did, in fact, approve labels including stronger monitoring warnings for Viread,

25   Truvada, Atripla, and Complera, like it did for the safer TAF drugs years earlier.

26                         VI.    TOLLING OF THE STATUTE OF LIMITATIONS
27          371.       Gilead misrepresented that TAF was “new” despite knowing that it had discovered the

28   benefits of TAF even before Viread was approved in 2001.
     COMPLAINT FOR DAMAGES – 106
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 112 of 139




 1          372.    Gilead misrepresented the reasons that it shelved TAF in 2004, asserting that TAF could

 2   not be differentiated from TDF when it knew that TAF was, in fact, highly differentiated from TDF.

 3          373.    Gilead concealed that it shelved TAF in 2004 in order to extend the lifecycle of its HIV

 4   product portfolio while patients were injured by TDF-induced kidney and bone toxicity.

 5          374.    Gilead misrepresented that it renewed development of TAF because of the needs of an

 6   aging HIV population. Gilead knew by 2004 when it halted TAF development that, as a result of cART,

 7   many HIV patients had a normal life expectancy.

 8          375.    For years, Gilead has publicized the pretext for its decision to halt and then renew TAF

 9   development in order to conceal the existence of Plaintiffs’ claims.

10          376.    Gilead concealed that it did not reduce the dose of TDF in Stribild even though it knew

11   to reduce the tenofovir prodrug dose when combined with cobicistat.

12          377.    Gilead concealed the true risk of kidney and bone injuries TDF posed to patients who

13   did not have preexisting risk factors for such injuries and concealed from U.S. doctors and patients

14   what it knew about the need to monitor all patients for TDF associated toxicity.

15          378.    Because of Gilead’s misrepresentations and omissions, plaintiffs did not know and had

16   no reason to suspect that Gilead’s wrongdoing was the cause of their injuries and could not have

17   discovered their claims.

18          379.    No reasonable person taking TDF-based drugs and experiencing kidney and bone

19   toxicities would have suspected that Gilead purposefully withheld a safer design that would have

20   ameliorated those very side effects.

21          380.    No reasonable person without prior risk factors for renal or bone harm taking TDF-

22   based drugs and experiencing kidney and bone toxicities would have suspected that Gilead failed to

23   adequately warn them because the label misleadingly suggests that only patients with preexisting risk

24   factors were in danger.

25          381.    No reasonable person would have suspected that Gilead provided stronger warnings to

26   patients and doctors in the EU than it did in the U.S. for the exact same TDF products.

27          382.    Gilead’s misrepresentations and omissions would lead a reasonable person to believe

28   that he or she did not have a claim for relief.
     COMPLAINT FOR DAMAGES – 107
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 113 of 139




 1            383.   Because of Gilead’s misrepresentations and omissions, neither Plaintiffs nor any

 2   reasonable person would have had reason to conduct an investigation. Once Plaintiffs suspected that

 3   Gilead’s wrongdoing was the cause of their injuries, they were diligent in trying to uncover the facts.

 4            384.   Gilead’s misrepresentations and omissions regarding its refusal to earlier market TAF-

 5   designed products and the true risks of TDF constitute continuing wrongs that continue to this day.

 6                                      VII.    CLAIMS FOR RELIEF69
 7                                                COUNT I
 8                     STRICT PRODUCTS LIABILITY – DESIGN DEFECT
              UNDER THE LAWS OF THE STATES OF ALABAMA,70 FLORIDA, GEORGIA,
 9             KENTUCKY, ILLINOIS, NEW YORK, OREGON, TENNESSEE, AND TEXAS
10            385.   Plaintiffs reallege and incorporate the allegations made above as if fully set forth below.
11            386.   Plaintiffs assert pre-approval design defect claims.
12            387.   Gilead is the manufacturer and seller of the TDF Drugs.
13            388.   The TDF Drugs reached Plaintiffs without substantial change to the condition in which
14   they were sold.
15            389.   The TDF Drugs are unreasonably dangerous and unsafe for their intended purpose
16   because they include TDF, which causes kidney and bone toxicity, as the design for delivering
17   tenofovir to the body. The design defect existed in these products at the time they left Gilead’s
18   possession.
19            390.   Stribild is also unreasonably dangerous and unsafe for its intended purpose because it

20   combines 300 mg TDF with cobicistat, which enhances TDF toxicity. The design defects existed in

21   Stribild at the time it left Gilead’s possession.

22            391.   The TDF Drugs are not as safe as current technology could make them, nor were they

23   as safe as then-current technology could make them when Gilead first manufactured and distributed

24   each of the TDF Drugs.

25

26       69
          Plaintiffs assert claims under the laws of the states in which they reside or ingested the relevant
     TDF Drugs.
27     70
          The Alabama Plaintiffs assert their claims under the judicially created Alabama Extended
28   Manufacturer’s Liability Doctrine (“AEMLD”).
     COMPLAINT FOR DAMAGES – 108
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 114 of 139




 1          392.    The TDF Drugs were not incapable of being made safe at the time of manufacture and

 2   distribution. Gilead knew, before it manufactured and distributed each of the TDF Drugs, that TAF

 3   was more potent than TDF and reduced the risk of kidney and bone toxicity compared to TDF. Gilead

 4   also knew that it could reduce the dose of TDF in Stribild and achieve the same antiviral response with

 5   less kidney and bone toxicity. The TDF Drugs are therefore not unavoidably unsafe.

 6          393.    The risks of patient harm associated with TDF-induced kidney and bone toxicity were

 7   both known to and foreseeable to Gilead.

 8          394.    Gilead could have reduced or prevented the foreseeable risks of harm associated with

 9   TDF by adopting a reasonable and feasible alternative design before FDA approval. Gilead could have

10   incorporated the safer TAF design, which it knew reduces the risks of kidney and bone toxicity and is

11   safer than TDF, into the TDF Drugs before they were approved by the FDA. Gilead did utilize the

12   TAF design instead of TDF in other FDA-approved products that are identical to the TDF Drugs except

13   for the substitution of TAF for TDF. Gilead markets its TAF-designed products as safer than the TDF

14   Drugs and advocates that doctors switch their patients from a TAF-designed to a TDF-designed

15   product because of TAF’s superior safety profile with respect to kidney and bone toxicity.

16          395.    A drug product containing TAF could have and would have been FDA approved and

17   on the market years earlier if Gilead had not purposefully shelved the TAF design for approximately

18   six years in order to make more money.

19          396.    Gilead could have reduced or prevented the foreseeable risks of harm associated with

20   Stribild by adopting another reasonable and feasible alternative design before FDA approval. Gilead

21   could have reduced the dose of TDF in Stribild before it was approved by the FDA because, as it knew

22   for years, tenofovir concentrations rise significantly when tenofovir is combined with a boosting agent

23   like cobicistat. The reasonableness and feasibility of this alternative design is demonstrated by, inter

24   alia, the fact that Gilead reduced the dose of the tenofovir prodrug TAF in Genvoya, which is identical

25   to Stribild except for the substitution of TAF for TDF.

26          397.    The likelihood and severity of the kidney and bone injuries suffered by patients like

27   Plaintiffs far outweighed Gilead’s burden in taking safety measures to reduce or avoid the harm. Given

28   the sheer number of people taking the TDF Drugs, including over the long-term, there was a high
     COMPLAINT FOR DAMAGES – 109
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 115 of 139




 1   likelihood that TDF would injure a very large number of patients, and that a significant number of

 2   those injuries would be irreversible. Gilead’s burden was small. Gilead had already discovered the

 3   safer TAF method of introducing tenofovir into the body before it sought FDA approval for each of

 4   the TDF Drugs and using the TAF design would have no adverse impact on the utility of the products.

 5          398.      TAF-based alternative designs, and a reduced TDF dose design of Stribild, would have

 6   accomplished the product’s purpose at lesser risk. This is how Gilead markets its TAF-designed

 7   products today—as equally or more effective than the TDF Drugs with a reduced risk of kidney and

 8   bone toxicity.

 9          399.      Gilead knew that ordinary patients would use the TDF Drugs without knowledge of the

10   hazards involved in such use. The TDF Drugs failed to perform as an ordinary consumer would expect.

11          400.      Gilead knowingly designed its TDF Drugs with TDF rather than safer TAF to maximize

12   profits on its portfolio of TDF profits and extend the lifecycle of its HIV franchise, which formed the

13   backbone of Gilead’s operations. Gilead withheld its safer TAF design to make more money at the

14   expense of patients’ health.

15          401.      The benefit in promoting enhanced accountability through strict products liability

16   outweighs the benefit of a product that Gilead should have and could have made safer years earlier.

17          402.      Plaintiffs ingested one or more of the TDF Drugs for an approved purpose and

18   experienced bone and/or kidney injuries while taking TDF.

19          403.      Plaintiffs’ bone and kidney toxicity-related injuries were directly and proximately

20   caused by TDF while Plaintiffs used the TDF Drugs in a reasonably foreseeable manner.

21                                                COUNT II
22                 STRICT PRODUCTS LIABILITY – FAILURE TO WARN
            UNDER THE LAWS OF THE STATES OF ALABAMA, FLORIDA, GEORGIA,
23             KENTUCKY, ILLINOIS, NEW YORK, OREGON, AND TENNESSEE
24          404.      Plaintiffs reallege and incorporate the allegations made above as if fully set forth below.

25          405.      Plaintiffs allege failure to warn claims based on Gilead’s ability to strengthen its U.S.

26   labels before FDA approval for all TDF Drugs and after FDA approval for Viread, Truvada, Atripla,

27   and Complera through July 2012.

28          406.      Gilead is the manufacturer and seller of the TDF Drugs.
     COMPLAINT FOR DAMAGES – 110
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 116 of 139




 1           407.    Gilead was aware of the risks TDF posed to patients’ kidneys and bones, and the risks

 2   TDF posed to patients’ kidneys and bones were knowable, at the time Gilead manufactured, sold, or

 3   distributed the TDF Drugs.

 4           408.    The risks TDF posed to patients’ kidneys and bones were known or knowable in light

 5   of the scientific and medical knowledge available at the time of manufacture and distribution.

 6           409.    The need to frequently monitor all TDF patients for kidney toxicity using more than

 7   one insufficient marker of kidney function to ensure the safe use of TDF was known or knowable in

 8   light of the scientific and medical knowledge available at the time of manufacture and distribution of

 9   the TDF Drugs.

10           410.    TDF posed a substantial danger to patients’ kidneys and bones.

11           411.    Ordinary consumers and physicians would not have recognized the potential risks TDF

12   posed to patients’ kidneys and bones.

13           412.    Gilead failed to adequately warn Plaintiffs and Plaintiffs’ physicians about the risks

14   TDF posed to patients’ kidneys and bones, and the proper and safe use of the TDF Drugs.

15           413.    The inadequate warnings and instructions Gilead did provide were minimized, eroded,

16   and nullified by Gilead’s improper promotion of the TDF Drugs to doctors.

17           414.    Gilead failed to adequately warn Plaintiffs and Plaintiffs’ physicians that all TDF

18   patients needed to be monitored frequently, on a specific schedule, for TDF-associated toxicity.

19           415.    Gilead failed to adequately warn Plaintiffs and Plaintiffs’ physicians that all TDF

20   patients’ kidney function needs to be monitored by measuring more than one insufficient marker of

21   kidney function.

22           416.    Plaintiffs were injured by using TDF in a reasonably foreseeable way.

23           417.    The lack of adequate warnings and instructions was a substantial factor in causing

24   Plaintiffs’ injuries.

25           418.    Had Gilead adequately warned and instructed Plaintiffs, Plaintiffs would have taken the

26   TDF Drugs in a safer way.

27           419.    Had Gilead adequately warned and instructed Plaintiffs’ doctors, Plaintiffs’ doctors

28   would have read and heeded such adequate warnings and instructions.
     COMPLAINT FOR DAMAGES – 111
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 117 of 139




 1          420.    Plaintiffs’ properly warned physicians would have monitored Plaintiffs differently—by

 2   frequently monitoring Plaintiffs using sufficiently sensitive markers of kidney function that would

 3   have alerted doctors to early signs of nephrotoxicity, including tubular damage that leads to more

 4   severe renal adverse events and bone mineral density loss. Once they recognized the signs of

 5   nephrotoxicity, Plaintiffs’ physicians would have taken further action after weighing their treatment

 6   options, such as increased monitoring, less frequent dosing, or drug discontinuation, before the damage

 7   manifested, worsened, or became irreversible. Plaintiffs’ properly warned physicians would have

 8   detected TDF toxicity earlier, thus preventing or lessening Plaintiffs’ injuries.

 9          421.    Plaintiffs’ bone and kidney toxicity-related injuries were directly and proximately

10   caused by Gilead’s inadequate warnings.

11                                              COUNT III
12     INDIANA PRODUCTS LIABILITY ACT, BURNS IND. CODE ANN. § 34-20-1-1 ET SEQ.
13          422.    Indiana Plaintiffs reallege and incorporate the allegations made above as if fully set

14   forth below, including but not limited to the allegations specifically contained in the paragraphs

15   corresponding to Counts I and II above.

16          423.    Plaintiffs assert pre-approval design defect claims.

17          424.    Gilead sold or otherwise put the TDF Drugs into the stream of commerce in a defective

18   condition unreasonably dangerous to users and consumers like Plaintiffs.

19          425.    The TDF Drugs are defective in design and because Gilead failed to adequately warn

20   about the dangers and proper use of the products. Plaintiffs allege failure to warn claims based on

21   Gilead’s ability to strengthen its U.S. labels before FDA approval for all TDF Drugs and after FDA

22   approval for Viread, Truvada, Atripla, and Complera through July 2012.

23          426.    Indiana Plaintiffs are in the class of persons that Gilead should reasonably foresee as

24   being subject to the harm caused by the TDF Drugs’ defective condition.

25          427.    Gilead is in the business of selling pharmaceuticals like the TDF Drugs.

26          428.    The TDF Drugs were expected to and did reach users and consumers like Plaintiffs

27   without substantial alteration in the condition in which Gilead sold them.

28
     COMPLAINT FOR DAMAGES – 112
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 118 of 139




 1           429.    At the time Gilead conveyed the TDF Drugs to another party, and before FDA approval,

 2   the TDF Drugs were in a defective condition not contemplated by reasonable persons among those

 3   considered expected users or consumers of the products and that will be unreasonably dangerous to

 4   the expected user or consumer when used in reasonably expected ways of handling or consumption.

 5           430.    The TDF Drugs are defective because Gilead failed to properly and adequately label

 6   the products to give reasonable warnings of the danger about the products or give reasonably complete

 7   instructions on proper use of the products. By exercising reasonable diligence, Gilead could have made

 8   adequate warnings and instructions available to users like Plaintiffs.

 9           431.    Gilead failed to exercise reasonable care under the circumstances in designing the TDF

10   Drugs and in providing warnings or instructions regarding the TDF Drugs.

11           432.    The TDF Drugs were not incapable of being made safe for their reasonably expected

12   use.

13           433.    Indiana Plaintiffs suffered physical injuries to their kidneys and/or bones which were

14   proximately caused by the TDF Drugs.

15                                               COUNT IV
16             LOUISIANA PRODUCTS LIABILITY ACT, LA. R.S. § 9:2800.51, ET SEQ.
17           434.    Louisiana Plaintiffs reallege and incorporate the allegations made above as if fully set

18   forth below, including, but not limited to, the allegations specifically contained in the paragraphs

19   corresponding to Counts I and II above.

20           435.    Plaintiffs assert pre-approval design defect claims.

21           436.    The TDF Drugs are unreasonably dangerous in design because, at the time they left

22   Gilead’s control and before FDA approval, there existed an alternative design for the products that

23   were capable of preventing Plaintiffs’ injuries, and the likelihood that the products’ design would cause

24   Plaintiffs’ damage and the gravity of that damage outweighed Gilead’s burden in adopting the

25   alternative design. There is no adverse effect of using the alternative design on the utility of the product.

26           437.    At the time the TDF Drugs left Gilead’s control and before FDA approval, Gilead knew

27   and in light of then-existing reasonably available scientific and technical knowledge should have

28   known of the design characteristic that caused the damage or the danger of such characteristic.
     COMPLAINT FOR DAMAGES – 113
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 119 of 139




 1          438.    At the time the TDF Drugs left Gilead’s control and before FDA approval, Gilead knew

 2   and in light of then-existing reasonably available scientific and technical knowledge should have

 3   known of the alternative design.

 4          439.    The TDF Drugs are unreasonably dangerous due to the lack of an adequate warning. At

 5   the time the TDF Drugs left Gilead’s control, and after the TDF Drugs left Gilead’s control, the TDF

 6   Drugs possessed a characteristic that may cause damage and Gilead failed to use reasonable care to

 7   provide an adequate warning of such characteristic and its danger to users of the products. The TDF

 8   Drugs are dangerous to an extent beyond which would be contemplated by the ordinary user, with

 9   ordinary knowledge common to the community as to the product’s characteristics.

10          440.    Plaintiffs allege failure to warn claims based on Gilead’s ability to strengthen its U.S.

11   labels before FDA approval for all TDF Drugs and after FDA approval for Viread, Truvada, Atripla,

12   and Complera through July 2012.

13          441.    The defective and unreasonably dangerous condition of the TDF Drugs proximately

14   caused Louisiana Plaintiffs’ injuries and damages for which recovery is sought.

15                                               COUNT V
16             MISSISSIPPI PRODUCTS LIABILITY ACT, MISS. CODE ANN. § 11-1-63
17          442.    Mississippi Plaintiffs reallege and incorporate the allegations made above as if fully set

18   forth below, including but not limited to the allegations specifically contained in the paragraphs

19   corresponding to Counts I and II above.

20          443.    Plaintiffs assert pre-approval design defect claims.

21          444.    Gilead designed the TDF Drugs in a defective manner.

22          445.    The TDF Drugs failed to function as expected and there existed a feasible design

23   alternative that would have, to a reasonable probability, prevented the harm without impairing the

24   utility, usefulness, practicality or desirability of the products to users or consumers.

25          446.    The TDF Drugs are also defective because Gilead failed to provide adequate warnings

26   or instructions as to the safe use of the products. Plaintiffs allege failure to warn claims based on

27   Gilead’s ability to strengthen its U.S. labels before FDA approval for all TDF Drugs and after FDA

28   approval for Viread, Truvada, Atripla, and Complera through July 2012.
     COMPLAINT FOR DAMAGES – 114
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 120 of 139




 1          447.    At the time the TDF Drugs left Gilead’s control, and before FDA approval, Gilead

 2   knew, or in light of reasonably available knowledge should have known, about the danger that caused

 3   the damage for which recovery is sought and that the ordinary user or consumer would not realize the

 4   dangerous condition of the TDF Drugs.

 5          448.    The TDF Drug warnings that Gilead provided did not sufficiently warn of the dangers

 6   or the safe use of the products.

 7          449.    The defective condition of the TDF Drugs rendered the products unreasonably

 8   dangerous to users and consumers like Mississippi Plaintiffs.

 9          450.    The defective and unreasonably dangerous condition of the TDF Drugs proximately

10   caused Plaintiffs’ injuries and damages for which recovery is sought.

11                                             COUNT VI
12          NEW JERSEY PRODUCTS LIABILITY ACT, N.J. STAT. § 2A:58C-1 ET SEQ.
13          451.    New Jersey Plaintiffs reallege and incorporate the allegations made above as if fully set

14   forth below, including but not limited to the allegations specifically contained in the paragraphs

15   corresponding to Counts I and II above.

16          452.    Plaintiffs assert pre-approval design defect claims.

17          453.    The TDF Drugs are not reasonably fit, suitable or safe for their intended purpose

18   because Gilead designed them in a defective manner and failed to give adequate warnings or

19   instructions at the time the TDF Drugs left Gilead’s control and thereafter.

20          454.    At the time the TDF Drugs left Gilead’s control, and before FDA approval, there was a

21   practical and technically feasible alternative design that would have prevented the harm without

22   substantially impairing the reasonably anticipated or intended function of the products.

23          455.    The TDF Drugs are not unavoidably unsafe and the harm was not caused by an

24   unavoidably unsafe aspect of the products.

25          456.    The TDF Drug warnings that Gilead provided did not sufficiently warn of the dangers

26   or safe use of the products. Plaintiffs allege failure to warn claims based on Gilead’s ability to

27   strengthen its U.S. labels before FDA approval for all TDF Drugs and after FDA approval for Viread,

28   Truvada, Atripla, and Complera through July 2012.
     COMPLAINT FOR DAMAGES – 115
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 121 of 139




 1          457.    The defective and unreasonably dangerous condition of the TDF Drugs proximately

 2   caused New Jersey Plaintiffs’ injuries and damages for which recovery is sought.

 3                                             COUNT VII
 4                 OHIO PRODUCT LIABILITY ACT, ORC ANN. § 2307.71 ET SEQ.
 5          458.    Ohio Plaintiffs reallege and incorporate the allegations made above as if fully set forth

 6   below, including but not limited to the allegations specifically contained in the paragraphs

 7   corresponding to Counts I and II above.

 8          459.    Plaintiffs assert pre-approval design defect claims.

 9          460.    At the time the TDF Drugs left Gilead’s control, and before FDA approval, the

10   foreseeable risks associated with the design exceeded the benefits of the design.

11          461.    At the time the TDF Drugs left Gilead’s control, and before FDA approval, there existed

12   a practical and technically feasible alternative design or formulation that would have prevented the

13   harm for which Plaintiffs seek to recover compensatory damages without substantially impairing the

14   usefulness or intended purpose of the product.

15          462.    The TDF Drugs were and are not unavoidably unsafe. Based on the state of technical,

16   scientific and medical knowledge at the time the TDF Drugs left Gilead’s control, and before FDA

17   approval, Gilead could have made the TDF Drugs safe by utilizing the TAF design.

18          463.    At the time the TDF Drugs left Gilead’s control, and before FDA approval, Gilead

19   knew, or in the exercise of reasonable care, should have known about the risk of TDF-induced kidney

20   and bone toxicity and Gilead failed to provide the warning or instruction that a manufacturer exercising

21   reasonable care would have provided regarding that risks, in light of the likelihood that the product

22   would cause harm to patients’ kidneys and bones and the severity of that harm.

23          464.    Plaintiffs allege failure to warn claims based on Gilead’s ability to strengthen its U.S.

24   labels before FDA approval for all TDF Drugs and after FDA approval for Viread, Truvada, Atripla,

25   and Complera through July 2012.

26          465.    At the relevant time after the TDF Drugs left Gilead’s control, ande before FDA

27   approval, Gilead knew, or in the exercise of reasonable care, should have known about the risk of

28   TDF-induced kidney and bone toxicity and Gilead failed to provide the post-marketing warning or
     COMPLAINT FOR DAMAGES – 116
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 122 of 139




 1   instruction that a manufacturer exercising reasonable care would have provided regarding the risks, in

 2   light of the likelihood that the product would cause harm to patients’ kidneys and bones and the

 3   severity of that harm.

 4          466.       At the time the TDF Drugs left Gilead’s control, and before FDA approval, they did not

 5   conform to Gilead’s representations regarding the safety of the drugs.

 6          467.       The defective condition of the TDF Drugs proximately caused Ohio Plaintiffs’ injuries

 7   and damages for which recovery is sought.

 8                                              COUNT VIII
 9     WASHINGTON PRODUCTS LIABILITY ACT, REV. CODE WASH. § 7.72-010 ET SEQ.
10          468.       Washington Plaintiffs reallege and incorporate the allegations made above as if fully

11   set forth below, including but not limited to the allegations specifically contained in the paragraphs

12   corresponding to Counts I and II above.

13          469.       Plaintiffs assert pre-approval design defect claims.

14          470.       The TDF Drugs are not reasonably safe as designed and not reasonably safe because

15   adequate warnings or instructions were not provided.

16          471.       At the time of manufacture, and before FDA approval, the likelihood that the TDF

17   Drugs would cause Plaintiffs’ harm or similar harms, and the seriousness of those harms, outweighed

18   the burden on the manufacturer to design a product that would have prevented those harms and the

19   adverse effect that an alternative design that was practical and feasible would have on the usefulness

20   of the product.

21          472.       Plaintiffs allege failure to warn claims based on Gilead’s ability to strengthen its U.S.

22   labels before FDA approval for all TDF Drugs and after FDA approval for Viread, Truvada, Atripla,

23   and Complera through July 2012.

24          473.       At the time of manufacture, and before FDA approval, the likelihood that the TDF

25   Drugs would cause Plaintiffs’ harm or similar harms, and the seriousness of those harms, rendered the

26   warnings or instructions inadequate and Gilead could have provided adequate warnings or instructions.

27          474.       After the time of manufacturer, and before FDA approval, Gilead learned or a

28   reasonably prudent manufacturer should have learned about a danger connected with the TDF Drugs.
     COMPLAINT FOR DAMAGES – 117
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 123 of 139




 1   Gilead’s failure to exercise reasonable care to inform consumers about the dangers after it learned

 2   about them rendered the warnings or instructions inadequate.

 3          475.      The defective and unreasonably dangerous condition of the TDF Drugs proximately

 4   caused Washington Plaintiffs’ injuries and damages for which recovery is sought.

 5                                               COUNT IX
 6                   NEGLIGENCE AND GROSS NEGLIGENCE
     UNDER THE LAWS OF THE STATES OF ALABAMA, FLORIDA, GEORGIA, ILLINOIS,
 7     KENTUCKY, NEW YORK, OHIO, OREGON, PENNSYLVANIA, TENNESSEE AND
                                   TEXAS
 8
            476.      Plaintiffs reallege and incorporate the allegations made above as if fully set forth below.
 9
            477.      Gilead has a duty to exercise ordinary care in the design, manufacture, marketing, and
10
     sale of its pharmaceutical products, including the TDF Drugs.
11
            478.      Gilead has a duty to refrain from selling unreasonably dangerous products, including
12
     the duty to ensure that its pharmaceutical products do not cause patients to suffer from foreseeable
13
     risks of harm.
14
            479.      Gilead has a duty to monitor the adverse effects associated with its pharmaceutical
15
     products, including the TDF Drugs.
16
            480.      Gilead has a continuing duty to warn of the adverse effects associated with its
17
     pharmaceutical products, including the TDF Drugs, to avoid reasonably foreseeable risks.
18
            481.      Gilead has a duty to identify any laboratory tests helpful in identifying adverse reactions
19
     and the recommended frequency with which such tests should be performed.
20
            482.      Gilead has a duty to exercise reasonable care when it undertakes affirmative acts for
21
     the protection of others.
22
            483.      Gilead owes these duties to Plaintiffs because it was foreseeable to Gilead that patients
23
     like Plaintiffs would ingest and consequently be endangered by its TDF Drugs.
24
            484.      Gilead knew that the TDF design it incorporated into the TDF Drugs was associated
25
     with risks of kidney and bone toxicity and caused injuries that resulted from kidney and bone toxicity—
26
     including in patients not otherwise at risk for such injuries. Gilead’s knowledge that TDF harmed
27
     patients’ kidneys and bones only grew with each year TDF was on the market. By the time Stribild
28
     COMPLAINT FOR DAMAGES – 118
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 124 of 139




 1   entered the market, Gilead had more than a decade’s worth of knowledge that TDF was toxic to kidneys

 2   and bones.

 3            485.    Gilead knew that combining 300 mg of TDF with cobicistat resulted in even greater

 4   toxicity, and that it could reduce the tenofovir prodrug dose when combined with cobicistat and achieve

 5   the same therapeutic effects. Despite this knowledge, Gilead did not reduce the TDF dose in Stribild.

 6            486.    Gilead knew, before its first TDF Drug and every subsequent TDF Drug was approved

 7   by the FDA, that TAF is safer than TDF in that it reduces the risks of kidney and bone toxicities

 8   associated with TDF. Despite knowing that TAF would reduce foreseeable harm to patients’ kidneys

 9   and bones, Gilead repeatedly incorporated the TDF design into the TDF Drugs prior to FDA approval

10   and prevented patients from taking a safer TAF-based product so Gilead could make more money.

11            487.    Based, inter alia, on its duty to monitor the adverse effects associated with Viread,

12   Truvada, Atripla, Complera, and Stribild, Gilead knew that the likelihood and severity of the harm

13   associated with TDF was great. Thousands of patients experienced damage to their kidneys and bones

14   as a result of TDF exposure—some of it severe and irreversible. The likelihood and severity of the

15   kidney and bone injuries suffered by patients like Plaintiffs far outweighed Gilead’s burden in taking

16   safety measures to reduce or avoid the harm. Gilead had already designed the safer TAF method of

17   introducing tenofovir into the body before it sought FDA approval for the TDF Drugs. Gilead had also

18   reduced the TAF dose when combined with cobicistat in Genvoya, when it was developing Stribild.

19            488.    Gilead failed to exercise ordinary care in the design, manufacture, and sale of the TDF

20   Drugs.

21            489.    Gilead failed to use the amount of care in designing the TDF Drugs that a reasonably

22   careful manufacturer would have used before FDA approval to avoid exposing patients to foreseeable

23   risks of harm.

24            490.    Gilead undertook to develop and market a safer TAF-designed product to sell to

25   wholesalers and other direct purchasers of pharmaceuticals. Gilead recognized that its development

26   and marketing of safer TAF-designed products was for the protection of patients like Plaintiffs. By

27   shelving the safer TAF design purely for monetary gain and deceptively representing why it was

28   abandoning the safer TAF design, Gilead failed to exercise reasonable care in the performance of this
     COMPLAINT FOR DAMAGES – 119
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 125 of 139




 1   undertaking that increased the risk of harm to patients like Plaintiffs. Gilead’s failure to exercise

 2   reasonable care resulted in physical harm to Plaintiffs.

 3            491.   Gilead failed to use the amount of care in warning about the risks and safe use of the

 4   TDF Drugs that a reasonably careful manufacturer would have used to avoid exposing patients to

 5   foreseeable risks of harm.

 6            492.   Gilead knew or reasonably should have known that the TDF Drugs were dangerous or

 7   likely to be dangerous when used in a reasonably foreseeable manner.

 8            493.   Gilead knew or reasonably should have known that Plaintiffs and Plaintiffs’ physicians

 9   would not realize the danger posed by inadequate monitoring of patients taking TDF Drugs.

10            494.   Gilead failed to adequately warn Plaintiffs and Plaintiffs’ physicians about the need to

11   monitor all patients taking the TDF Drugs. For years, Gilead failed to recommend that doctors monitor

12   anyone other than patients “at risk” for TDF-induced kidney and/or bone injuries. When Gilead finally

13   added a weak instruction regarding the monitoring of all patients for kidney damage, it only warned

14   doctors to monitor patients for one insufficient marker of kidney dysfunction that was incapable of

15   detecting many dangerous changes in kidney dysfunction, and failed to warn doctors to monitor TDF

16   patients on a frequent schedule. Gilead’s monitoring warnings with respect to “at risk” Viread,

17   Truvada, Atripla, Complera, and Stribild users were also inadequate because they failed to warn

18   doctors to monitor patients on a specific, frequent schedule.

19            495.   Gilead could have unilaterally strengthened its U.S. labels before FDA approval for all

20   TDF Drugs and after FDA approval for Viread, Truvada, Atripla, and Complera through July 2012.

21            496.   A reasonable manufacturer and seller under the same or similar circumstances would

22   have instructed Plaintiffs and Plaintiffs’ physicians on the safe use of the TDF Drugs, i.e., use where

23   doctors frequently monitored all TDF patients for TDF-associated toxicity, including monitoring for

24   kidney damage using more than one inadequate test. Gilead knew to warn doctors to frequently monitor

25   all patients for kidney damage using more than one inadequate test because it did so in the European

26   Union.

27            497.   Gilead’s failure to adequately warn Plaintiffs and Plaintiffs’ doctors about the need to

28   monitor TDF Drug patients was compounded by Gilead’s omissions to doctors during sales detailing
     COMPLAINT FOR DAMAGES – 120
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 126 of 139




 1   and other promotional activities. Gilead’s misleading promotion of the TDF Drugs undermined the

 2   efficacy of its existing (inadequate) warnings.

 3          498.    Plaintiffs were injured by using TDF in a reasonably foreseeable way.

 4          499.    The lack of adequate warnings was a substantial factor in causing Plaintiffs’ injuries.

 5          500.    Had Gilead adequately warned Plaintiffs’ doctors, Plaintiffs’ doctors would have read

 6   and heeded such adequate warnings.

 7          501.    Plaintiffs’ properly warned physicians would have monitored Plaintiffs differently—by

 8   frequently monitoring Plaintiffs using sufficiently sensitive markers of kidney function that would

 9   have alerted doctors to early signs of nephrotoxicity, including tubular damage that leads to more

10   severe renal adverse events and bone mineral density loss. Once they recognized the signs of

11   nephrotoxicity, Plaintiffs’ physicians would have taken further action after weighing their treatment

12   options, such as increased monitoring, less frequent dosing, or drug discontinuation, before the damage

13   manifested, worsened, or became irreversible. Plaintiffs’ properly warned physicians would have

14   detected TDF toxicity earlier, thus preventing or lessening Plaintiffs’ injuries.

15          502.    Plaintiffs were injured as a direct and proximate result of Gilead’s negligence.

16          503.    Gilead’s conduct constitutes gross negligence and willful misconduct.

17          504.    By designing the TDF Drugs to contain TDF when it knew TDF harmed patients’

18   kidneys and bones, and intentionally withholding the safer TAF design from patients, while failing to

19   adequately warn of the known risks and safe use of TDF, Gilead acted in reckless disregard of, or with

20   a lack of substantial concern for, the rights of others. By designing Stribild to contain 300 mg TDF

21   when it knew to reduce the tenofovir prodrug dose with combined with cobicistat, Gilead acted in

22   reckless disregard of, or with a lack of substantial concern for, the rights of others.

23          505.    Gilead intentionally designed the TDF Drugs to contain 300 mg TDF and withheld the

24   safer designs from patients while in disregard of the known risk of TDF-induced kidney and/or bone

25   toxicity, making it highly probable that harm would result.

26          506.    Gilead knew that its conduct would harm patients like Plaintiffs but Gilead withheld its

27   safer designs to make more money.

28
     COMPLAINT FOR DAMAGES – 121
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 127 of 139




 1                                                COUNT X
 2                            FRAUD BY OMISSION
         UNDER THE LAWS OF THE STATES OF ALABAMA, FLORIDA, GEORGIA,
 3   KENTUCKY, ILLINOIS, NEW YORK, OHIO, OREGON, PENNSYLVANIA, TENNESSEE,
                            TEXAS, AND WASHINGTON
 4
            507.      Plaintiffs reallege and incorporate the allegations made above as if fully set forth below.
 5
            508.      Gilead has a duty to exercise ordinary care in the design, manufacture, marketing, and
 6
     sale of its pharmaceutical products, including the TDF Drugs.
 7
            509.      Gilead has a duty to refrain from selling unreasonably dangerous products, including
 8
     the duty to ensure that its pharmaceutical products do not cause patients to suffer from foreseeable
 9
     risks of harm.
10
            510.      Gilead has a duty to monitor the adverse effects associated with pharmaceutical
11
     products, including Stribild.
12
            511.      Gilead has a duty to exercise reasonable care when it undertakes affirmative acts for
13
     the protection of others.
14
            512.      Gilead owes these duties to Plaintiffs because it was foreseeable to Gilead that patients
15
     like Plaintiffs would ingest and consequently be endangered by the TDF Drugs.
16
            513.      Gilead also owed a duty to speak because it was in possession of information about
17
     TDF and TAF that was not readily available to Plaintiffs and Plaintiffs’ physicians, made partial
18
     representations about TDF and TAF to Plaintiffs and Plaintiffs’ physicians while suppressing material
19
     facts, and actively concealed material information about TDF and TAF from Plaintiffs and Plaintiffs’
20
     physicians, including that: (a) Gilead knew about the safer TAF design for delivering tenofovir into
21
     the body prior to seeking and receiving FDA approval for the TDF Drugs but designed the TDF Drugs
22
     to include TDF anyway, even though it knew that TDF posed a significant and increased safety risk to
23
     patients’ kidneys and bones; (b) the toxicity associated with tenofovir was not unavoidable; (c) the real
24
     reason Gilead abandoned its TAF design in 2004 was not because TAF could not be sufficiently
25
     differentiated from TDF; (d) Gilead had already determined that it should reduce the dose of tenofovir
26
     prodrug when combining it with cobicistat at the time it was developing Stribild but Gilead did not
27
     reduce the TDF dose in Stribild as it did with Genvoya; (e) Gilead purposefully withheld the TAF
28
     COMPLAINT FOR DAMAGES – 122
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 128 of 139




 1   design, which it knew was safer than TDF, solely to make more money; and (f) Gilead knew to warn

 2   doctors to frequently monitor all patients for the adverse effects of TDF toxicity using more than one

 3   insufficient marker of kidney function even though it did not do so in its warnings to doctors in the

 4   U.S.

 5          514.    Gilead knew that this information was not readily available to Plaintiffs and their

 6   doctors, and Plaintiffs and their doctors did not have an equal opportunity to discover the truth.

 7   Plaintiffs and their doctors had no practicable way of discovering the true state and timing of Gilead’s

 8   knowledge.

 9          515.    Gilead intentionally omitted adequate warnings about the risks and safe use of TDF

10   when promoting the TDF Drugs to doctors and patients by, inter alia, omitting information about the

11   frequency and severity of adverse kidney and bone events and failing to tell doctors to adequately

12   monitor TDF patients for drug-induced toxicity.

13          516.    Gilead intentionally omitted from its prescriber and patient labeling an adequate

14   warning regarding the need for doctors to monitor all TDF patients, on a frequent, specific schedule,

15   for the adverse effects of TDF-associated bone and kidney toxicity. Gilead intentionally omitted an

16   adequate monitoring warning in order to conceal the true risk of its TDF-based antiviral products, and

17   to inflate sales by inducing doctors to prescribe, and patients like Plaintiffs to consume, its TDF Drugs.

18   Gilead could have unilaterally strengthened its U.S. labels before FDA approval for all TDF Drugs

19   and after FDA approval for Viread, Truvada, Atripla, and Complera through July 2012.

20          517.    By providing inadequate warnings that were contrary to those it gave with respect to

21   the exact same drugs in the EU, Gilead partially disclosed material facts. Gilead had a duty of complete

22   disclosure once it began to speak.

23          518.    Plaintiffs and their doctors justifiably relied on Gilead’s product labeling and other

24   representations.

25          519.    Had Gilead not omitted this information about the safe use of its drugs from the

26   prescriber and patient labeling, doctors would have performed, and patients would have insisted upon,

27   frequent and adequate monitoring for the kidney and bone problems that have injured Plaintiffs. But

28   for Gilead’s omissions, Plaintiffs would have consumed the TDF Drugs in a safer way.
     COMPLAINT FOR DAMAGES – 123
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 129 of 139




 1           520.       If Plaintiffs had been adequately monitored for kidney and bone problems while taking

 2   TDF, they would not have been injured or their injuries would have been less severe.

 3           521.       Gilead intentionally concealed from Plaintiffs and their doctors the fact that Gilead had

 4   already developed the safer TAF mechanism but designed the TDF Drugs to contain TDF instead of

 5   the safer TAF design in order to maximize profits on its TDF-based products and extend its ability to

 6   profit on its HIV franchise for years to come.

 7           522.       Gilead also intentionally concealed from Plaintiffs and their doctors that Gilead knew

 8   that the tenofovir prodrug dose should be reduced when combined in a fixed dose combination pill

 9   with cobicistat, but did not reduce the TDF dose in Stribild as it did with Genvoya.

10           523.       By concealing that Gilead was aware of but had withheld the safer designs, Gilead

11   intended to and did induce Plaintiffs’ doctors to prescribe, and Plaintiffs to ingest, one or more of the

12   TDF Drugs, thereby causing Plaintiffs’ injuries.

13           524.       Plaintiffs and their doctors justifiably relied on Gilead’s omissions regarding TAF.

14           525.       Had Gilead disclosed that it was aware of, but intentionally withheld, the safer TAF

15   mechanism for delivering tenofovir into the body, Plaintiffs would have ingested TDF in a safer

16   manner.

17           526.       Plaintiffs’ doctors would have ensured that Plaintiffs ingested TDF in a safer manner

18   through increased and/or more careful monitoring for TDF-induced kidney and bone toxicity, or by

19   prescribing TDF without coadministration with cobicistat.

20           527.       Plaintiffs were injured as a direct and proximate result of Gilead’s material omissions.

21                                                 COUNT XI
22    BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY UNDER THE LAWS OF
       THE STATES OF ALABAMA, ILLINOIS, NEW YORK, OREGON, TENNESSEE, AND
23                                  TEXAS
24           528.       Plaintiffs reallege and incorporate the allegations made above as if fully set forth below.

25           529.       Gilead is the manufacturer and seller of the TDF Drugs.

26           530.       An implied warranty of fitness for human consumption runs from Gilead to consumers

27   like Plaintiffs.

28
     COMPLAINT FOR DAMAGES – 124
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 130 of 139




 1           531.     Gilead impliedly warranted to Plaintiffs and their doctors that the TDF Drugs were of

 2   merchantable quality, and fit and safe for the use for which they were intended.

 3           532.     Plaintiffs ingested the TDF Drugs for the treatment of HIV, Hepatitis B, or PrEP, which

 4   is the purpose for which the drugs were manufactured, sold, and prescribed.

 5           533.     Plaintiffs relied on Gilead’s skill or judgment to provide a product suitable for this

 6   purpose. Gilead is in the business of designing, manufacturing, selling, and marketing prescription

 7   drugs and specializes in drugs for the treatment or prevention of HIV, and treatment of Hepatitis B.

 8           534.     Gilead had reason to know that Plaintiffs and their doctors would rely on Gilead’s skill

 9   or judgment.

10           535.     The TDF Drugs are unfit for the purpose for which they were purchased because they

11   are toxic to patients’ kidneys and bones when put to their intended and ordinary use, causing injuries

12   to Plaintiffs.

13           536.     The dangers the TDF Drugs posed to Plaintiffs’ kidneys and bones were known and

14   knowable to Gilead at the time of manufacture and sale. Yet Gilead marketed the TDF Drugs without

15   adequate warnings about the risks or safe use of TDF of which it knew or should have known.

16           537.     Plaintiffs suffered kidney and/or bone injuries as a result of ingesting the TDF Drugs.

17           538.     In addition to the common law, the conduct alleged herein constitutes a breach of the

18   implied warranty of merchantability under the Uniform Commercial Code as codified the following

19   statutes:

20                    a.     Alabama, Code of Alabama § 7-2-314
21                    b.     Illinois, 810 ILCS 5/2-314
22                    c.     New York, N.Y. U.C.C. § 2-314
23                    d.     Oregon, Or. Rev. Stat. § 72.3140
24                    e.     Tennessee, Tenn. Code Ann. § 47-2-314
25                    f.     Texas, Tex. Bus. & Com. Code § 2314
26           539.     On January 23, 2020, Plaintiffs sent a letter to Gilead via certified mail giving official

27   notice of Gilead’s breach of the implied warranty of merchantability under the laws of Alabama,

28   Illinois, New York, Oregon, Tennessee and Texas. Plaintiffs’ notice letter is attached as Exhibit A.
     COMPLAINT FOR DAMAGES – 125
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 131 of 139




 1                                             COUNT XII
 2                    VIOLATION OF STATE CONSUMER PROTECTION LAWS
 3          540.    Plaintiffs reallege and incorporate the allegations made above as if fully set forth below.
 4          541.    Plaintiffs are consumers within the meaning of the following states’ consumer

 5   protection laws because they are natural persons who purchased one or more of the TDF Drugs for

 6   personal, family, or household use.

 7          542.    The TDF Drugs are goods and merchandise within the meaning of the following states’

 8   consumer protection laws.

 9          543.    Gilead manufactured, sold, and marketed its TDF Drugs in trade or commerce,

10   including within each of the 50 U.S. States.
11          544.    Gilead engaged in unconscionable, unfair, false, fraudulent, misleading, and deceptive
12   acts and practices in connection trade or commerce involving its TDF Drugs.
13          545.    Gilead engaged in unfair and/or unconscionable conduct by knowingly designing its
14   TDF Drugs to be unreasonably dangerous before FDA approval and withholding the safer designs to
15   make more money.
16          546.    Gilead also intentionally suppressed, concealed, and omitted material facts about the
17   risks and benefits of the TDF Drugs in its promotional, marketing, and/or labeling communications to
18   Plaintiffs and Plaintiffs’ doctors, including, but not limited to: (1) the true frequency and severity of
19   the risks of TDF to kidneys and bones; (2) that all TDF patients should be carefully monitored for

20   adverse kidney and bone effects on a frequent schedule in light of the true risks of TDF; (3) that Gilead

21   had already developed the safer TAF design for delivering tenofovir into the body but nevertheless

22   designed the TDF Drugs to contain TDF, and withheld the safer SAF design, in order to avoid

23   admitting the toxicity of TDF, maximize profits on its TDF-based products, and extend its ability to

24   profit on its HIV franchise for years to come; and (4) Gilead knew that the tenofovir prodrug dose

25   should be reduced when combined in a fixed dose combination pill with cobicistat, but did not reduce

26   the TDF dose in Stribild.

27          547.    Gilead had a duty to disclose the omitted material facts about TDF and TAF because it:

28   (a) was in possession of information about TDF and TAF that was not readily available to Plaintiffs
     COMPLAINT FOR DAMAGES – 126
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 132 of 139




 1   and Plaintiffs’ physicians; (b) made partial representations about TDF and TAF to Plaintiffs and

 2   Plaintiffs’ physicians while suppressing material facts; and (c) actively concealed material information

 3   about TDF and TAF from Plaintiffs and Plaintiffs’ physicians.

 4           548.    Gilead’s conduct significantly impacted the public as actual or potential consumers of

 5   Gilead’s TDF Drugs. Hundreds of thousands of consumers in the U.S. have ingested one or more of

 6   the TDF Drugs and Gilead has directed its misleading marketing and promotional messages to the

 7   market generally. Consumers like Plaintiffs are at an informational disadvantage and lack bargaining

 8   power relative to Gilead. Gilead’s conduct has previously impacted other consumers and has

 9   significant potential to do so in the future.

10           549.    Gilead’s conduct was likely to mislead and did mislead reasonable consumers and

11   members of the public.

12           550.    Gilead’s omissions were material and affected Plaintiffs’ and Plaintiffs’ doctors’

13   conduct.

14           551.    Gilead intended that others rely on its deceptive and misleading omissions regarding its

15   TDF Drugs.

16           552.    Plaintiffs and their doctors reasonably relied on Gilead’s deceptive and misleading

17   omissions regarding its TDF Drugs.

18           553.    Plaintiffs’ doctors prescribed, and Plaintiffs ingested, one or more of the TDF Drugs in

19   reliance on Gilead’s unconscionable, false, misleading and/or deceptive acts and omissions.

20           554.    Plaintiffs were directly and proximately injured as a result of Gilead’s deceptive

21   conduct. But for Gilead’s unfair and/or unconscionable conduct, Plaintiffs would have ingested a safer

22   tenofovir-prodrug product, thus preventing or reducing Plaintiffs’ injuries and monetary expenses in

23   connection with taking TDF. But for Gilead’s omissions, Plaintiffs would have ingested the TDF Drugs

24   in a safer way—through more careful, frequent monitoring and/or by not taking Stribild (TDF in

25   combination with cobicistat)—thus preventing or reducing Plaintiffs’ injuries and monetary expenses

26   in connection therewith.

27

28
     COMPLAINT FOR DAMAGES – 127
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 133 of 139




 1          555.      Plaintiffs suffered ascertainable losses as a result of Gilead’s violations of the state

 2   consumer protection statutes alleged herein. Plaintiffs will prove the full extent and amount of their

 3   damages at trial.

 4          556.      The conduct alleged herein violates the state consumer protection statutes as further

 5   alleged below.

 6                       a.    Alabama: Ala. Code § 8-19-1 et seq.
 7          557.      Alabama Plaintiffs intend to assert a claim under the Alabama Deceptive Trade

 8   Practices Act, alleging that Gilead committed unconscionable, false, misleading and/or deceptive acts

 9   and practices in the conduct of trade or commerce in violation of Ala. Code § 8-19-5(27), and violated

10   Ala. Code § 8-19-5(5) and (7) by deceptively representing, through partial representations and

11   omissions, that the TDF Drugs have characteristics, benefits, and qualities they do not have, and are

12   of a particular standard and quality when they are another.

13          558.      On January 23, 2020, Alabama Plaintiffs made a written demand for relief in

14   satisfaction of the Act and will amend this Complaint to add claims under the Act once the required

15   notice period has elapsed.

16          559.      These paragraphs are included for notice purposes only and are not intended to assert a

17   claim under the Alabama Deceptive Trade Practices Act at this time.

18                    b.      Illinois: 815 ILCS 505/1 et seq. and 815 ILCS 510 et seq.
19          560.      Gilead has engaged in the following conduct in violation of the Illinois Consumer Fraud

20   and Deceptive Business Practices Act and Illinois Uniform Deceptive Trade Practices Act: 1) engaging

21   in unfair methods of competition or deceptive acts or practices, including the use of any deception,

22   fraud, false pretense, false promise, concealment, suppression or omission of any material fact, with

23   the intent that others rely upon the concealment, suppression or omission of such material fact in the

24   conduct of trade or commerce in violation of 815 ILCS 505/2; 2) deceptively representing, through

25   partial representations and omissions, that the TDF Drugs have characteristics or benefits that they do

26   not have in violation of 815 ILCS 510/2(a)(5); and 3) deceptively representing, through partial

27   representations and omissions, that the TDF Drugs are of a particular standard, quality or grade when

28   they are of another in violation of 815 ILCS 510/2(a)(7).
     COMPLAINT FOR DAMAGES – 128
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 134 of 139




 1           561.      Gilead concealed material facts with the intent that others rely on the concealment of

 2   material facts.

 3           562.      Illinois Plaintiffs suffered actual pecuniary losses proximately caused by Gilead’s

 4   violations of the Illinois Acts.

 5           563.      Illinois Plaintiffs seeks actual damages, punitive damages, reasonable attorneys’ fees,

 6   and costs.

 7                     c.     Indiana: Ind. Code § 24-5-0.5-1 et seq.
 8           564.      Gilead has engaged in the following conduct in violation of Ind. Code § 24-5-0.5-1 et

 9   seq.: 1) committing unfair or deceptive acts, omissions, or practices in connection with a consumer

10   transaction in violation of Ind. Code § 24-5-0.5-3(a); 2) deceptively representing, through partial

11   representations and omissions, that the TDF Drugs have performance, characteristics, or benefits they

12   do not have which the supplier knows or reasonably knows it does not have in violation of Ind. Code

13   § 24-5-0.5-3(b)(1); and 3) deceptively representing, through partial representations and omissions, that

14   the TDF Drugs are of a particular standard or quality that it is not and if the supplier knows or should

15   reasonably know that they are not in violation of Ind. Code § 24-5-0.5-3(b)(2).

16           565.      Plaintiffs suffered damages, including lost money or property, as a proximate result of

17   Gilead’s violations of Ind. Code § 24-5-0.5-1 et seq.

18           566.      Indiana Plaintiffs intend to seek actual damages, punitive damages for Gilead’s willful

19   deceptive acts, and reasonable attorneys’ fees. On January 23, 2020, Indiana Plaintiffs made a written

20   demand for relief in satisfaction of the Act and will amend this Complaint to add damage claims under

21   the Act once the required notice period has elapsed. This paragraph is included for notice purposes

22   only and is not intended to assert a claim under the Act for damages at this time.

23                     d.     Kentucky: Ky. Rev. Stat. Ann. § 367.110 et seq.
24           567.      Gilead has engaged in unfair, false, misleading, or deceptive acts or practices in the

25   conduct of trade or commerce in violation of Ky. Rev. Stat. Ann. § 367.170.

26           568.      Kentucky Plaintiffs have suffered ascertainable losses in the form of lost money or

27   property as a result of Gilead’s violations of Ky. Rev. Stat. Ann. § 367.110 et seq.

28           569.      Kentucky Plaintiffs seek actual damages, punitive damages, attorneys’ fees, and costs.
     COMPLAINT FOR DAMAGES – 129
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 135 of 139




 1                    e.     New Jersey: N.J. Stat. Ann. § 56:8-1 et seq.
 2             570.   Gilead’s conduct constitutes an unconscionable commercial practice, deception, fraud,
 3   false pretense, false promise, and the knowing, concealment, suppression, or omission of any material
 4   fact with intent that others rely upon such concealment, suppression or omission in connection with

 5   the sale or advertisement of merchandise in violation of N.J. Stat. Ann. § 56:8-2.

 6             571.   The TDF Drugs are merchandise within the meaning of N.J. Stat. Ann. § 56:8-2 because

 7   they are objects, goods, or anything offered, directly or indirectly, to the public for sale.

 8             572.   New Jersey Plaintiffs suffered an ascertainable loss of moneys or property as a result

 9   of Gilead’s violations of N.J. Stat. Ann. § 56:8-2.

10             573.   New Jersey Plaintiffs seek damages, treble damages, and reasonable attorneys’ fees and
11   costs of suit.
12                    f.     New York: N.Y. Gen. Bus. Law § 349
13             574.   Gilead’s conduct constitutes deceptive acts or practices in the conduct of any business,
14   trade or commerce in violation of N.Y. Gen. Bus. Law § 349.
15             575.   Gilead’s conduct was directed at consumers.
16             576.   Gilead’s conduct significantly impacted the public as actual or potential consumers of
17   Gilead’s TDF Drugs. Millions of consumers have ingested one or more of the TDF Drugs and Gilead
18   has directed its misleading marketing and promotional messages to the market generally. Consumers
19   like Plaintiffs are at an informational disadvantage and lack bargaining power relative to Gilead.

20   Gilead’s conduct has previously impacted other consumers and has significant potential to do so in the

21   future.

22             577.   New York Plaintiffs were injured by reason of Gilead’s violations of N.Y. Gen. Bus.

23   Law § 349.

24             578.   New York Plaintiffs seek actual damages, three times actual damages in an amount not

25   to exceed $1,000 in light of Gilead’s willful or knowing violations, and reasonable attorneys’ fees.

26                    g.     Ohio: Ohio Rev. Code § 1345.01 et seq.
27             579.   Gilead’s conduct constitutes unfair or deceptive acts or practices in connection with a

28   consumer transaction in violation of Ohio Rev. Code § 1345.02.
     COMPLAINT FOR DAMAGES – 130
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 136 of 139




 1          580.    Gilead deceptively represented, through partial representations and omissions, that the

 2   TDF Drugs have characteristics or benefits that they do not have in violation of Ohio Rev. Code

 3   § 1345.02(B)(1).

 4          581.    Gilead deceptively represented, though partial representations and omissions, that the

 5   TDF Drugs are of a particular standard or quality that they are not in violation of Ohio Rev. Code

 6   § 1345.02(B)(2).

 7          582.    Ohio Plaintiffs suffered damages as a result of Gilead’s violations of Ohio Rev. Code

 8   § 1345.02.

 9          583.    Ohio Plaintiffs seek their actual damages plus an amount not exceeding $5,000 in

10   noneconomic damages, and reasonable attorneys’ fees in light of Gilead’s knowing violations.

11                  h.      Oregon: Or. Rev. Stat. Ann. § 646.605 et seq.
12          584.    Gilead deceptively represented, though partial representations and omissions, that the

13   TDF Drugs have characteristics or benefits that they do not have in violation of Or. Rev. Stat. Ann.

14   § 646.608(1)(e).

15          585.    Gilead deceptively represented, through partial representations and omissions, that the

16   TDF Drugs are of a particular standard or quality when they are of another in violation of Or. Rev.

17   Stat. Ann. § 646.608(1)(g).

18          586.    Gilead engaged in unfair or deceptive conduct in violation of Or. Rev. Stat. Ann.

19   § 646.608(1)(u).

20          587.    Oregon Plaintiffs suffered injuries and damages in the form of an ascertainable loss of

21   money or property as a result of Gilead’s violations of Or. Rev. Stat. Ann. § 646.608.

22          588.    Oregon Plaintiffs seek the greater of actual damages or $200, punitive damages,

23   reasonable attorneys’ fees, and costs.

24                  i.      Texas: Tex. Bus. & Com. Code Ann. § 17.41 et seq.
25          589.    Gilead’s conduct constitutes false, misleading, or deceptive acts or practices in the

26   conduct of trade or commerce in violation of Tex. Bus. & Com. Code Ann. § 17.46(a).

27

28
     COMPLAINT FOR DAMAGES – 131
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 137 of 139




 1          590.    Gilead deceptively represented, through partial representations and omissions, the TDF

 2   Drugs as having characteristics or benefits that they do not in violation of Tex. Bus. & Com. Code

 3   Ann. § 17.46(b)(5).

 4          591.    Gilead deceptively represented, though partial representations and omissions, that the

 5   TDF Drugs are of a particular standard or quality that they are not in violation of Tex. Bus. & Com.

 6   Code Ann. § 17.46(b)(7).

 7          592.    Gilead deceptively represented, through partial representations and omissions, that a

 8   warranty conferred or involved rights which it does have or involve in violation of Tex. Bus. & Com.

 9   Code Ann. § 17.46(20).

10          593.    Gilead failed to disclose information concerning the TDF Drugs which was known at

11   the time of the transaction if such failure to disclose such information was intended to induce the

12   consumer into a transaction into which the consumer would not have entered had the information been

13   disclosed in violation of Tex. Bus. & Com. Code Ann. § 17.46(b)(24).

14          594.    Gilead knowingly and intentionally violated the Texas Deceptive Trade Practices-

15   Consumer Protection Act.

16          595.    Texas Plaintiffs suffered economic damages as a result of Gilead’s violations of Tex.

17   Bus. & Com. Code Ann. § 17.46.

18          596.    Texas Plaintiffs intend to seek economic damages, three times Plaintiffs’ economic

19   damages and mental anguish damages in light of Gilead’s knowing and intentional violations, and

20   reasonable and necessary attorneys’ fees and court costs.

21          597.    On January 23, 2020, Texas Plaintiffs made a written demand for relief in satisfaction

22   of the Texas Deceptive Trade Practices-Consumer Protection Act and will amend this Complaint to

23   add claims for damages under the Act once the required notice period has elapsed.

24          598.    These paragraphs are included for notice purposes only and are not intended to assert a

25   claim for damages under the Texas Deceptive Trade Practices-Consumer Protection Act at this time.

26                                          PRAYER FOR RELIEF
27          Wherefore, Plaintiffs request that the Court enter an order or judgment against Gilead and in

28   favor of Plaintiffs, and grant the following relief:
     COMPLAINT FOR DAMAGES – 132
     Case No.:
       Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 138 of 139




 1           A.         Declare, adjudge, and decree the conduct of Gilead as alleged herein to be unlawful,

 2   unfair, and/or deceptive and otherwise in violation of the law;

 3           B.         Award Plaintiffs actual, compensatory, and/or statutory damages in an amount to be

 4   proven at trial;

 5           C.         Award Plaintiffs punitive and exemplary damages as permitted by law and the statutes

 6   cited herein in an amount to be proven at trial;

 7           D.         Award Plaintiffs restitution and restitutionary disgorgement to restore ill-gotten gains

 8   received by Gilead as a result of the unfair, wrongful, and deceptive conduct alleged herein;

 9           E.         Award Plaintiffs the costs of bringing this suit, including reasonable attorneys’ fees;

10   and

11           F.         Award Plaintiffs such other and further relief as to which Plaintiffs may be entitled in

12   law or equity.

13                                                JURY DEMAND
14           Pursuant to Federal Rule of Civil Procedure 38(c), Plaintiffs demand a trial by jury on all

15   matters so triable.

16
     DATED: January 24, 2020                                Respectfully submitted,
17
                                                            HAGENS BERMAN SOBOL SHAPIRO LLP
18

19                                                          By: /s/ Shana E. Scarlett
                                                               Shana E. Scarlett (SBN 217895)
20                                                          715 Hearst Avenue, Suite 202
                                                            HAGENS BERMAN SOBOL SHAPIRO LLP
21                                                          Berkeley, CA 94710
                                                            Telephone: (510) 725-3000
22                                                          Facsimile: (510) 725-3001
                                                            Email: shanas@hbsslaw.com
23
                                                            Steve W. Berman (pro hac vice to be filed)
24                                                          Anne F. Johnson (pro hac vice to be filed)
                                                            HAGENS BERMAN SOBOL SHAPIRO LLP
25                                                          1301 Second Avenue, Suite 2000
                                                            Seattle, WA 98101
26                                                          Telephone: (206) 623-7292
                                                            Facsimile: (206) 623-0594
27                                                          Email: steve@hbsslaw.com
                                                            Email: annej@hbsslaw.com
28
     COMPLAINT FOR DAMAGES – 133
     Case No.:
      Case 3:20-cv-00570-KAW Document 1 Filed 01/24/20 Page 139 of 139




 1                                         Robert C. Hilliard (pro hac vice to be filed)
                                           Katrina R. Ashley (pro hac vice to be filed)
 2                                         HILLIARD MARTINEZ GONZALES LLP
                                           719 S. Shoreline Blvd.
 3                                         Corpus Christi, TX 78401
                                           Telephone: (361) 882-1612
 4                                         Facsimile: (361) 882-3015
                                           Email: bobh@hmglawfirm.com
 5                                         Email: kashley@hmglawfirm.com

 6                                         Attorneys for Plaintiffs

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT FOR DAMAGES – 134
     Case No.:
